Mr President, I would like to make a personal statement pursuant to Rule 122, which allows the speaker three minutes. I shall not abuse the Rule.
Yesterday, an Italian news agency reported a letter sent to President Fontaine by Mr Tajani regarding the speeches made during the debate of the Extraordinary Council of 21 September by Mr Barón Crespo and myself. First of all, I would ask you to check and find out whether the President received this letter. In addition, I gather from the agency - because I have not read the letter - that our President is being asked to do something improper, which is to take an initiative in defence of the Italian Parliament. I do not know with what prerogative the President of the European Parliament could do so. I also assume that the Presidents of the Italian Parliament should be perfectly able to defend their own institutions.
I should like to make it clear, then, that neither Mr Barón Crespo nor I made any attack on that Parliament. We did, however, point out what seemed to be extremely inconsistent behaviour on the part of the Italian Government, for, at Brussels, it did not submit any reservation when signing the action plan against terrorism at the close of the Extraordinary Council, nor did it raise any objection of the kind in the Justice and Home Affairs Council, and yet Italy is promoting a law which makes judicial cooperation much more difficult. The latter fact has been noted by prominent jurists, the international press and also, today, by the American judge, Mr Calabresi, head of the Court of Appeal in New York, who says that Italy is setting out in the opposite direction to that taken by the United States and the whole international community.
In any case, we freely expressed an opinion. In the debate, Mr Tajani did the same, refuting these arguments with arguments of his own. At this point, I frankly cannot see what our President should do other than uphold the prerogative of this Parliament, which, pursuant to Rule 2, guarantees the independence of the parliamentary mandate, and as neither I nor Mr Barón Crespo have violated any rule of behaviour laid down in the Rules of Procedure, I think Mrs Fontaine should do nothing. It also seems odd to me that Mr Tajani should complain about alleged interference and then ask the President to do the same. Having said that, I should like you, Mr President, to inform Mrs Fontaine that, before the end of this part-session, we would like to know if and how she intends to respond to Mr Tajani' s letter.
I shall, of course, inform the President of your request. I am sure Mrs Fontaine will respond as soon as possible.
Mr President, a further personal statement. I do not believe Mrs Fontaine needs lessons in parliamentary law to know what to do.
I refer to the letter that I sent to the President yesterday. The agencies are not the source of the information, but rather the text of the letter that I sent to Mrs Fontaine to ask her if she thought it appropriate to intervene following certain statements made in this House by the President of the Socialist Group, Mr Barón Crespo and other members of the same Group. I do not think I mentioned Mrs Napoletano in the letter, but I do not mind contesting some of her statements.
The problem is not one of interference of the European Parliament in the Italian Parliament; it is that yesterday and the day before, that is since the beginning of this part-session, we have heard statements repeated in this House that interfere with the Italian Parliament. Indeed, when someone asks repeatedly to check whether the laws that are passed are in accordance with the decisions of the Council of Ministers, and nobody questions the assessment of that Council, I repeat and continue to repeat, and I said so yesterday to Mrs Napoletano and the Socialist Group, who had spoken on an issue that concerns Italy' s internal affairs - the Italian Parliament, thank God, is still sovereign and must not be subjected to guardianship - that, in connection with the rules on international letters rogatory, the issue in question is about a verification of a law ratifying the agreement between Italy and Switzerland, and the basic law is that which implements Article 3 of the European Convention on Legal Assistance signed in Strasbourg by all the European countries and which has been in force in Italy since 1961. Article 3 lays down the obligation of the country that receives a letter rogatory asking for legal assistance to send the petitioning country the originals of the documents having evidential value or, failing that, a copy with a certificate of authenticity. This is not a matter of failing to combat terrorism: we have always been, as a political grouping and as the national government, the expression of this political movement with its Prime Minister strongly committed to fighting terrorism. I would not like it to be said, wrongly, in this House, that the law being adopted implementing Article 3 of the European Convention on Legal Assistance, which has all too often been violated by magistrates in Italy, is actually a law favouring terrorism, because it is not. Hence my request for Mrs Fontaine' s intervention, if she thinks fit.
The matter is now closed.
General product safety
The next item is the report (A5-0313/2001) by Mrs González Álvarez, on the joint text approved by the Conciliation Committee for a European Parliament and Council directive on general product safety [3644/2001 - C5-0298/2001 - 2000/0073(COD)].
Mr President, I do not think I will take up the whole five minutes.
This is a third reading and it is a conciliation procedure that we have been following for a long time. I would like to welcome the dialogue that has existed between the Council, the Commission and the European Parliament, which has been very helpful. Naturally, the result of a conciliation is never entirely good for all parties. It is usually fairly good, but with a few drawbacks.
I believe that of the first amendments presented by the European Parliament at first reading, the other two institutions have accepted some important amendments. For example, taking into account in product safety not only the producers' liability but also that of the distributors; clear information on the possible risks in the languages of the different States of the Union; faster exchange of information; greater cooperation between Member States to prevent dangerous products from reaching the market; and also, the withdrawal of products which are considered dangerous, even if they are already being marketed. Furthermore, although not in the form that our colleagues from the United Kingdom wanted, an amendment aimed at including the special nature of several charities in the United Kingdom was accepted. I believe that a major part of the European Parliament' s proposals were included.
However, not all of them were included, and at second reading we presented only seven amendments which intended to include what had not been accepted by the other institutions. These amendments referred to something very important for us: the inclusion of the services in a proposal on which the Commission is working, the results of which it is committed to producing in 2003. I believe this is a very important proposal for us, because safety of services should rank on the same level as the directive we are reviewing today.
We also need to take account of the precautionary principle; this means that when there is a well-founded suspicion that a product is not safe, we should apply this principle of precaution which people talk so much about and which is seldom applied in reality. And the possibility that there is an external certificate which supplements the official certification. There is also an agreement on comitology which in this case is not what Parliament wanted either, but there is a proposal of continued and regular information to the European Parliament and the Council.
Some matters which caused us concern in the final proposal were also clearly accepted.
I would just like to emphasise a matter proposed by the Commission itself at the beginning, which is the ban on exports to Third World countries of products which are not considered safe in Europe. This proposal was not accepted by Parliament by a few votes, and is naturally not included in the final document. I have to say, as rapporteur, that this is perhaps what concerns me most. I believe that we run a real risk that, as we are seeing daily, unscrupulous people export to Third World countries products that are not safe. This is an issue that is of enormous concern to me. We have the verbal undertaking of the European Commission that there will be very strict controls to ensure that this does not occur, but it would have been safer for it to be included in the proposal and for there to be no risk of exporting products which we Europeans consider dangerous to Third World countries.
Therefore, Mr President, despite the rapporteur' s great regret that the express ban on the export of unsafe products to the Third World has not been included in the directive, I believe, as I said in the beginning, that it is not the best proposal for the Council and the Commission, perhaps it is not the best one for Parliament either, but it is the result of a conciliation procedure in which a very fruitful dialogue has indeed taken place between all the institutions and with which I am very satisfied.
Mr President, ladies and gentlemen, the operation of the internal market is only guaranteed if, in an area without internal borders, appropriate and sensible measures are put in place and consumer safety is safeguarded. We need uniform safety standards, not a range of different standards. The proposal before us is intended to create these uniform standards. In recent years, consumer confidence has been badly dented, firstly by various acts of fraud against consumers, and secondly by the very welcome research in this area. This has repeatedly revealed that some consumer goods on the market no longer complied with current safety criteria. It is therefore even more important and necessary that this report is before us today. Our thanks are due to the rapporteur, whose efforts have made this possible.
It is very important that this general product safety directive should apply irrespective of the type of marketing undertaken, and that a decision is taken which reflects developments in the market place and therefore also includes distance marketing and electronic commerce.
As regards the issue of consumer safety, the task is not only to protect children and older persons as the weaker groups in our societies, which is always emphasised; safety standards must apply to everyone. It is therefore only right and proper that we should seek to ensure that goods which no longer meet our safety standards and have to be withdrawn from sale do not end up by circuitous routes in third countries where they could pose a risk to health.
I think that one of the most important points arising in this context is the involvement of the trade. Ensuring compliance with these current safety criteria cannot take place solely via the public authorities; the dealers themselves must play their part in ensuring that this relationship of trust between dealer and consumer is enhanced and improved in future. However, this will still require appropriate controls, and the directive is only as good as its regulation. Monitoring measures will therefore be very important. This network of regulatory bodies in the Member States is essential, and we hope that it will come into operation as quickly as possible.
Let me add one final point, namely the speed of response by the European Parliament and the European institutions to this type of emergency and the consumer protection which had become necessary in the wake of the BSE crisis, foot and mouth disease, and other types of consumer fraud. We have been discussing this issue for nearly a year now, and I think we should consider how we can respond to emergencies more quickly and introduce urgently-needed measures, and perhaps also how we can improve and, above all, speed up our internal processes and inter-institutional processes in this context.
Mr President, for those of us who have sat through the discussions in this conciliation, Mr Ebner's comments have come as a welcome and positive contribution to our deliberations.
For those of us who have to explain back home how this Parliament influences legislation, the timetable and content of the general product safety directive could be something of a model. Progress here has been relatively swift; the Commission proposal submitted 15 months ago has now gone through every stage, with all of the three parts which make up the triangle of forces involved now having made their own distinctive contributions.
Secondly, as regards Parliament, there is the rapporteur. Mrs González Álvarez has taken a consistent, thorough and dedicated line throughout the passage of this legislation through Parliament. She has known when to hold firm and when to make concessions. Those of us who have felt that occasionally we did not prevail when we should, owe it to her that the door is open for further and better changes after these initial steps.
Twenty-one of our thirty amendments have been accepted by the Council. I am particularly grateful, in respect of the UK, for the clarified exemption for charity shops and street markets from the obligation to provide information on origin, which would have been beyond them. This was not a Community-wide problem, but in countries like the Irish Republic and Britain it mattered very greatly, and much good has been done by the clarification provided.
We have the clear recognition now of the precautionary principle itself. There was an uncommon delay before the other institutions were prepared even to write this into the preambles, but they have done so and it is now one of the markers which will guide us as we look at how product safety legislation develops. We were not as successful as I would have wanted on withdrawal and recall, and we shall return to that and other matters later. It is important that we should be required to consider the safety of services and to examine proposals to this end in reasonably quick time. In this we were simply holding the Commission to a principle which it supported in theory, but must now deliver in practice by 2003.
At the same time, we shall have to look hard at the failure to ban the export of unsafe products to the rest of the world, as the rapporteur has said, and the nature of the safety indications which imported products have to carry. One has only to look at the CE mark to see the imperfections there. This was one step forward, but an important one. I congratulate the rapporteur. She has certainly earned our quality mark in these debates.
Mr President, I would like to express my support and that of my Group for the report from the Conciliation Committee. I also congratulate the rapporteur, Mrs González Álvarez, who has done an excellent job.
The report before us makes for a significant improvement on current legislation governing the safety of products. Of the points agreed, I particularly welcome the fact that stronger action can now be taken at Community level under the rapid alert system where there is a serious risk to consumers, so that dangerous products can be taken off the market. It is important that we have adequate and independent certification to comply with the relevant product safety criteria and clear labelling for consumers.
The fact that the Commission will be reporting regularly to Parliament is significant, as is the reference to the precautionary principle and the duty of the relevant authorities in Member States to interpret this in relation to all products. My Group believes that all consumers, both within and outside the European Union, should be treated equally. As the rapporteur has stressed several times during discussions on this directive, safety should be assured for all consumers.
I am also glad that agreement has been reached on antique and charity shops and car boot sales, as by their nature they cannot provide information about second-hand goods but do provide a very valuable service. Overall, we need a good balance between ensuring that products put on the market are safe and seeing to it that the measures proposed to that end can be implemented in practice. This report partially achieves that and the consumer organisations which have welcomed earlier drafts of this directive will welcome this one, too. Our top priority is to ensure that consumers are protected and that they have the right to know which products are dangerous and what is being done about them. This report makes significant improvements to existing legislation and hopefully will have the support of Parliament.
Mr President, strong competition, increasing concentration and globalisation are now key features of manufacturing industry around the world. This creates great advantages, but also disadvantages, for the consumer. Although there are numerous institutions in the EU Member States which are responsible for quality assurance and consumer product regulation, product recall is unfortunately becoming far more common. The purpose of this report is to enforce the precautionary principle in respect of any product placed on the market, and identify suitable approaches.
I myself am a producer of consumer goods and so I would particularly like to thank the rapporteur for her proposed solutions, for the task is to protect producers as well as consumers. One option is to harmonise the regulations governing the authorities responsible for product safety. The network of information which will be required in this context will be broad. It is therefore appropriate to expand the existing directive first of all and revise it after a thorough appraisal of the situation.
The market cannot be regulated. This is why preventive safety and health measures are especially important. The report contains numerous references to the fact that in the Member States, operators' and producers' rights take precedence over the rights of consumers. The purpose of the report is to change this situation. I fully support this objective.
Due to the wide range of products available and the resulting risks to consumer safety and health, a new legislative approach is required. The report makes no secret of this fact. It also makes it clear that an export ban must be adopted for dangerous products. This issue has yet to be considered in detail, and in my view, the proposed period until 2003 is not too long for this process.
Mr President, ladies and gentlemen, I appreciate the spirit in which Members have spoken in this House today, and also on previous occasions, over months and even longer, in addressing this issue. It is surely one of the issues which European and, I might say, world public opinion cares about most, as well as being one of the most important for Europe' s identity. There are arguments on which Europe has intervened effectively but which do not receive the general support of public opinion and the citizens. There are other, more specific and sector-based topics, on the other hand, which have received approval. This, however, is a general topic which has received the general support of the citizens.
On reading the documentation relating to this procedure as a whole, on how it developed and how it is concluded today, I find a vagueness in many chapters and recitals, as well as in many expressions that are or will be binding on this subject. It is a vagueness that is quite common in acts of the European Parliament, the Commission or the Council, but which, in this case, could perhaps have been more fully corrected.
My concern is not the delay in reaching the position that is emerging today in the report, but rather that more specific detail should be given regarding interventions, the form these take, controls and the procedures by which they are enforced, and the flexibility and dignity of the controls - in other words they should not be humiliating for the producer or the consumer. I think that, in this sense, we could have been more specific and, at the same time, more respectful of the rights of producers and distributors, but always, of course, in the consumer' s interest.
For instance, I find that expressions such as 'dangerous' and 'serious risk' are insufficient; they could certainly be used in a standard or a regulation - at national or other levels - but, as these arguments are so delicate and liable to affect the daily lives of consumers and thus of society and the community, we could, perhaps, have been more explicit.
As for the future, bearing in mind what I have said regarding controls, I think that the three-yearly report required of the Commission should be drawn up at shorter intervals, without waiting three years, so as to prevent situations from arising over the three years that need to be remedied with specific provisions. That is why I believe that this point may warrant further consideration.
Mr President, I should like to take this opportunity to reiterate the Commission's endorsement of the outcome of the Conciliation Committee. This directive recasts an existing directive of 1992, which has now been updated, reinforced and completed. The overall aim of this directive is to impose a general obligation to market only safe products and to ensure both a consistent and a high level of protection of consumer health and safety throughout the EC and the proper functioning of the internal market.
Improvements in consumer health and safety represent one of the political priorities announced by this Commission. The directive before you today is framed within the actions intended to achieve this objective. Before us lies now the important task to ensure that the new provisions have full effect in practice.
Finally, let me again express my appreciation for your support and confidence in ensuring the rapid adoption of this important directive. I hope it will be seen in coming years as a keystone of our efforts to ensure the safety of the European citizens.
Thank you, Commissioner.
The debate is closed.
The vote will take place at 12 noon.
Poverty reduction (combating the major transmissible diseases)
The next item is the report (A5-0263/2001) by Mr Khanbhai, on behalf of the Committee on Development and Cooperation, on the Commission communications to the Council and Parliament on:
accelerated action targeted at major communicable diseases within the context of poverty reduction [COM(2000) 585 - C5-0014/2001 - 2000/2006(COS)]
and
a Programme for Action: Accelerated action on HIV/AIDS, malaria and tuberculosis in the context of poverty reduction [COM(2001) 96 - C5- 0112/2001 - 2001/2006(COS)].
Mr President, a family in a mud hut in rural Africa without access to clean water, electricity, hospital or community centre is simply devastated when it discovers that a member of the family is suffering from any one of the three diseases HIV/AIDS, TB or malaria. The patient has no access to a clinic nearby that can test, diagnose and treat him and, even if there is one, he cannot afford the treatment. The patient's family is in crisis, not only because of illness but also because it has to find the money for treatment that will include the cost of transport and additional nutritional requirements. This is the reality!
Therefore, my objective was to produce a report with recommendations that would support a programme of action that is possible to fund, practical to implement, and most beneficial to those who are the poor victims of such infections. Such a report requires wide consultation with colleagues from all political groups, the European Commission, the pharmaceutical industry, UN agencies, NGOs and civil society, so that a consensus based on facts can be achieved and appropriate action taken to target the problem, making most efficient use of limited resources.
I had that wide consultation, and I want to thank all colleagues who were so helpful, in particular Dr Fransen and her team and Commissioner Nielson's department. Dr Fransen has worked in Africa herself, so she was a mine of information. I also want to thank all colleagues from all political parties, especially in the Committee on Development and Cooperation, related committees and, of course, the secretariats, who were extremely helpful.
The report promotes the following: a global fund financed by G8, the EU, oil-rich nations and others to finance access to and supply of medication and treatment; a global strategy to implement a programme of action to treat and prevent communicable diseases; tiered pricing of medicines from the pharmaceutical industry to ensure wide access to treatment; support for health infrastructure to scan, diagnose, treat and monitor patients, as supply of medicines in itself is inadequate; use of incentives - both financial and legislative - to enhance research and development to produce new medicines and vaccines by both industry and the public sector; the European Commission to work closely with the governments of developing countries, UN agencies, NGOs and civil society to implement the programme. It promotes appropriate future legislation to give more flexibility in the implementation of TRIPS to encourage transfer of technology for local manufacture of essential medicines wherever this is viable.
There are four paragraphs in the report which require minor changes because of errors or difficulty in implementation. My intention in paragraph 14 was to ensure that if we are to find the lowest prices for medicines for poor countries and for the patients in these countries, we must ensure that the developing countries do not impose import duty and taxes on imports of essential medicines.
Developed countries - the EU and the USA - do not impose export taxes when they export medicines from their countries. So there is a mistake in paragraph 14. I want to make an oral amendment, which I hope colleagues will accept. It should read: "Calls on developing countries to abolish tariffs and taxes on imports of essential drugs and equipment in order to make health care more affordable;". This paragraph really refers to import taxes in developing countries.
I also want to make an oral amendment to paragraph 9 to replace "10%" with the word "appropriate", because you cannot dictate to the European Commission and the Committee on Budgets what exact percentage of money should be spent - there are budget lines, which are already agreed in other committees and in other reports. So "appropriate" is the word, rather than "10%".
In paragraph 20, I would like to propose an oral amendment, which I hope Members of this House will support, to delete the second part which begins "in which a doubling of the budget ....". Again, the same problem applies: you cannot in a report like this put a fixed percentage when other committees have agreed budget lines and the Commission has budget appropriations fixed by the Council of Ministers for doing the job it is doing. These are minor changes.
Finally, I wish to clarify the issue of the patent life of medicines, as some colleagues have expressed concern. A new drug costs about USD 500 m to research, test and bring to market. Unless this sum is recoverable, nobody will invest in research and the development of drugs for diseases of the poor. No government can finance such investment so we must encourage the pharmaceutical industry to continue to finance research. Their patent is in any case irrelevant after seven or ten years as new drugs are developed and doctors will change a treatment regime, thereby precipitating the fall in price of that medicine still under patent. The real trick - and this is what I have been trying to do in this report - is to secure tiered pricing for all medication - new and old - so that the poor patients benefit whilst the industry continues to pay for research and development.
My Amendment No 1 addresses this problem and I have inserted the word "review" to replace the word "reduce", in order to cooperate with colleagues concerned about this issue. So I am not throwing it out of the window, I am asking us to review it in WTO. If there is justification for amending it, so be it.
I hope that this House will give me full support for this report, which I did not try to make political. It concerns something that we must do for the poor so that we can tell the world, especially the poor, that the European Union is concerned about their problems and will take the lead in fighting disease and poverty throughout the world.
Mr President, five million people die each year of AIDS, malaria and tuberculosis in developing countries. One of the reasons for this is that medicines are for the most part too expensive for the people of those countries. And medicines are often unavailable altogether. Of the more than 1 450 new medicines which have come onto the market in the last twenty years, only thirteen are intended for tropical diseases. There is a severe lack of effective medicines in developing countries. They are either non-existent or too expensive. It would appear that investment in treatment of tropical diseases is not profitable enough for pharmaceutical companies. A more tragic example of the failure of the market is hard to imagine. These sad facts give the Committee on Industry, External Trade, Research and Energy cause to propose drastic measures.
Firstly, we propose a system of differentiated pricing. Medications should be made available free of charge or at affordable prices. For this, it will be necessary to prevent re-importation, and the industry' s cooperation will be essential in this.
Secondly, there is the matter of patents. Rapporteur Khanbhai mentioned the great importance of these. Nevertheless, the Committee on Industry, External Trade, Research and Energy proposes to shorten the period of patent protection for essential medicines in developing countries. This is important, since in 2005 and 2006, the TRIPS Agreement is to be implemented in developing countries. By then, there will be major problems in combating AIDS and also tuberculosis. If the system of differentiated pricing works, this measure will not be necessary. But should it not succeed completely, it would be an important weapon in the battle against disease in developing countries.
A third point which is also of extreme importance to the Committee on Industry, External Trade, Research and Energy is an extensive European research programme. This is necessary to tailor pharmaceutical research more to existing needs. Therefore more research into, and investment in, treatment of tropical diseases, but also investment in remedies which can be used in developing countries. Remedies which, for example, do not require refrigerated storage.
Cooperation with the developing countries is essential, and a substantial increase in the budget to go along with this. I thank the rapporteur for his cooperation and for his willingness to listen to other committees.
Mr President, the Commission' s initiative from last year to play a leading role in efforts to halt the spread of HIV, malaria and TB came not a day too soon - on the contrary. The international community should long before have taken the HIV epidemic more seriously and generally gone to much more effort, through research and preventive measures, to reduce the spread of malaria in particular.
Lack of funds, especially in the area of research, has long been acute. Of course, we welcome initiatives of the type which Bill Gates carried out, but this type of preventive work cannot, and must not, depend on the efforts of single individuals. It must primarily be a task for public bodies.
The resolution under discussion today constitutes Parliament' s rather late response to the Commission' s initiative of last year. The resolution should be seen in the context of the work we are currently carrying out with regard to the budget for next year, in which we propose, at least on a preliminary basis, considerable increases compared with the proposals of the Commission and the Council. We believe there is a need for more capacity within the Commission in order for it to be able to play a leading role in this area. There is also a need for more money for operational initiatives.
The situation with regard to the diseases we are discussing here today is critical. More resources are needed, but there is also a need for new and innovative forms of partnership - especially between the public and private sectors. We must ensure that incentives are created for increased research. Partnership between the public and private sectors is vital, as too of course is partnership with non-governmental organisations. I hope the Commission, and especially Mr Nielson, will see this resolution, as well as our efforts in other contexts to increase budget resources, as a strong incentive and support for the Commission with a view to the latter' s playing the leading role in the fight against HIV, malaria and TB, a fight which I believe we all feel is so important.
Ladies and gentlemen, we should indeed welcome the Khanbhai report, which is the result of some excellent work in reaching a compromise between the various political groups and the rapporteur, and I would like to thank him for his effort. This report reflects a twofold realisation, both of the extent of the scourge and that of the financial and human resources necessary to combat it. It enables us to take several steps forward in a debate that is essential for the very survival of part of the world. It also clarifies Parliament' s position on many crucial points such as the need to significantly increase resources assigned to improving health systems and to fighting communicable diseases in developing countries, the will to overcome the opposition between prevention and treatment, which are two essential and complementary aspects of the fight against disease, and the emergence of a new concept of public health as a global public asset. In addition, it clarifies and provides an interpretation of the safeguard clauses in the TRIPS agreement on intellectual property. It also confirms the fact that the issue of the price of drugs is at the heart of the debates on access to treatment and the importance of research and development and, above all, it stresses the need to focus efforts on diseases that particularly affect the South, as well as forgotten illnesses.
The European Parliament' s position is therefore now clear and coherent, but, above all, it is just and fair. There is the feeling that we are finally beginning to ask the right questions and, from now on, we need to provide the right answers. It is now time, ladies and gentlemen, to make the move from good intentions to positive action. In the immediate future, there are two main areas of action in which we need to intervene. The first involves interpreting agreements on intellectual property in a way that is more favourable to the health of the developing world. Public opinion is ready for such progress to take place and the withdrawal of actions brought against South Africa and Brazil has created a very distinct psychological climate. Many ambiguities still remain, however. The fourth WTO ministerial conference in Doha should enable us to go further in officially and formally proposing guarantees on recourse to all the components of the safeguard clauses established in the TRIPS agreement, confirming in particular that in the case of compulsory licences, drugs can be produced in third countries.
The second front on which we should expect short-term progress is the global AIDS and health fund that was launched in New York and Genoa. An interim working group has been implemented. It will make proposals in the next few days. The principle is therefore now established. We must insist, however, that this fund should start to operate in the coming weeks so that treatment gets to patients as soon as possible, and we must ensure that its statute and procedures are fair. What does this mean in specific terms? It means that the fund should be operational before 15 December, the deadline, so that the Commission can make its contribution to the 2001 budget, and so that the definitive structure of these funds and the composition of its statutory bodies respect the rule of equality between representatives from Northern and Southern States and also between the NGOs from these two areas. It also involves, and I will end here, ladies and gentlemen, Commissioner, clarifications on the contribution of the European Union. The Union committed itself in Genoa, as stated by Mr Prodi, to allocating a budget of EUR 120 million to the global health fund. This amount is not currently entered under any budget item. The Commission must confirm to us today that this amount will not come from and will not be deducted from other funds earmarked for development and that it is indeed an annual contribution that will be entered in the budget on the specific line from 2002. I thank you in advance for including these particular details.
Mr President, what happened on 11 September does not reduce the need for development aid. On the contrary. There is reason for calling upon all the EU countries to live up to their pledges in Gothenburg to increase their aid to the promised 0.7%. The EU is most certainly the world' s largest donor region, but that does not say as much about our own efforts as about the deficiencies of others. Even if we are not at present supposed to be criticising the United States but instead continuing to support them, it has to be said that the United States' role in this context has not been particularly distinguished, to put it mildly. There is both their deficient contribution to the UN and the insufficient development aid they have provided. The issue of their contribution to the UN has now been sorted out, so we can hope that the issue of development aid will also be sorted out. Prevention is, of course, better than cure, and development aid is an effort at prevention. It is sad that it is so easy to get expenditure on military systems authorised and that it is so difficult to get expenditure on the preventative work of development aid authorised. We must be clear that, in our contemporary world with its TV channels, the very poorest people also know that there are very large inequalities in the world. In reality, it is amazing that they do not react more strongly than they in fact do. There is no doubt that the refugee ship we heard about this summer is only the first small portent of what is to come.
Following this introduction, I wish to turn to the rapporteur' s report and thank him for all the work he has put into this matter. Crisis conditions, to put it mildly, prevail in a long list of developing countries. A huge effort is therefore necessary when it comes to HIV/AIDS, tuberculosis and malaria. Anyone who has been in any doubt as to whether this can simply be left to private companies can no longer, after the debate that has been conducted in recent years, be in any doubt that an effort is required, partly from the donor countries. We cannot leave this to the free market. It has actually been rather humiliating to discuss this matter, but that is why it is all the more gratifying that the EU has now done something in this area and, for example, totally untied the funds, which means that developing countries can buy wherever it is best and cheapest to do so. We must not only concentrate on medicine. We must, of course, also concentrate on restructuring. It is incredibly important that we should ensure that people are helped to help themselves and that we should see to it that systems are devised for which developing countries themselves can take responsibility and which they can, above all, manage, including when we are not there to support them. Both medicines and infrastructure are required in this matter, and I would urge us to continue to make a major effort to help developing countries to help themselves.
Mr President, given the millions of deaths in developing countries, the European Commission' s proposal for an action programme against communicable diseases in developing countries is a strong initiative that contributes to affirming the right to health on the international stage. If the European Union wishes to play a distinguished role in this fight and to make its action have a real impact, public health must become a priority for its cooperation in developing countries, and therefore be actually reflected in its budget. This is why we are opposed on this point to the rapporteur' s oral amendments. This is a shame, because we have done a great deal of preparatory work with Mr Khanbhai, in order to strengthen his initial resolution, and the votes of the Committee on Development and Cooperation enabled us to achieve a broad consensus. At the same time, the media coverage of the actions brought by the pharmaceutical industry and the United States against South Africa and Brazil, which produce or import generic anti-AIDS drugs, lifted the veil on the economic stakes and pushed the European Union to specifically commit itself to the side of those poor populations needing access to treatment. Although it makes sense to tackle the fight against tuberculosis, malaria and AIDS in a single programme, we do, however, need to distinguish between the specific problems posed by these three diseases. In the case of tuberculosis, although there is a vaccine for the prevention of this disease, its effectiveness is highly disputed and there is an ever-increasing amount of resistance to treatment. There is no vaccine for malaria and although drugs to treat the disease are inexpensive, they are decreasingly effective due to increased incidences of resistance. There is no vaccine for AIDS nor any treatment that is accessible to the people from the South, as the pharmaceutical laboratories that own the patents keep the prices at an exorbitant level.
Moreover, we regret that diseases such as filariasis, trypanosomiasis, sleeping sickness, the Ebola virus or various forms of diarrhoea are not the subject of the Commission' s communication as they are causing an ever-increasing number of deaths.
Effective and coherent action against these diseases should therefore offer different solutions depending on the case, but also combine measures on several levels.
First of all, prevention involves education and information campaigns, particularly aimed at at-risk groups, such as women and young people, conducted on the ground by influential local figures. For the prevention of AIDS, therefore, promoting the use of condoms is a public health duty. The best form of prevention remains the guarantee of good housing and working conditions, nutrition and health. Development policy as a whole and all Community policies should therefore contribute to the key objective of improving public health.
In the same way, we need a more general discussion about the environment. For example, by increasing the amount of stagnant water surfaces, damming policy has caused the number of parasite diseases to rocket.
Secondly, it is essential that we improve or even create health structures and train the staff required for the detection, diagnosis, treatment and monitoring of these diseases. The European Community development aid programme, specifically within the framework of the EDF, should be focused on health services, which have been neglected for too long due to budgetary restrictions imposed by structural adjustment. The local health NGOs should be able to receive funds in order to carry out their day-to-day work of prevention and of supporting patients. They should be involved in drawing up aid programmes in this field and be incorporated into public health action.
Thirdly, everyone should have access to treatment. This means that medication should be sold at cost price to people in developing countries. Another solution would be for these countries to have licences that authorise them to produce generic drugs. In fact, the only way to free the people of the South from the grip of the multinational firms on price fixing for drugs in the long term is to establish a regional or local pharmaceutical industry.
The TRIP agreements should be interpreted in the same fashion, and should reaffirm the right of developing countries to use compulsory licences in the event of a health emergency. Pharmaceutical firms need to be made to respect human rights. In fact, following the media pressure over recent months, some of them are taking a greater interest and have promised to reduce their prices. These measures are isolated, however, limited to a few products for a few countries and will take time. Moreover, they are still rejecting the principle of compulsory licences. This rejection of compulsory licences forces us to question the duration of the protection of patents. We could also ask ourselves whether a reduction in the duration of patents is not, after all, an excellent stimulant for research.
Fourthly, we need to give new impetus to research, and this is a fundamental point. We need to find new preventive and curative treatments that are more effective, and more importantly better adapted to local populations. For this purpose, an international research centre on Southern diseases, financed by public and private funds, would enable us to completely free research from the purely mercenary interests of certain manufacturers.
Finally, and this is what I believe to be the most important point in this debate, is the fact that we know that the very people in the South who are dying from these diseases are urgently waiting for our help, and have been for a long time. I think that we should broadly develop all of these structures. All these concerns have been largely incorporated into Mr Khanbhai' s report. This is why we call on you to vote in favour of the report, and we hope that all of these speeches will for once not go unheeded, because the people of the South need us.
Mr President, as Mr Khanbhai' s report indicates very clearly, five million people die each year basically from these three contagious diseases and ten thousand people die each day in Africa. This seems to me to be a silent genocide that is hardly mentioned in the international press.
It seems to me that some of the proposals in the report are very good, in the sense that these deaths will not be eradicated unless basic health services are available in each one of those countries and unless, as other Members have said, there is access to the treatments, to the medicines which can put an end to these illnesses. At present, they are not available. Therefore, the proposal for a Commission plan and also the proposal that we contribute to an international fund to fight against these diseases seems right to us.
However, I believe that we have to look into the deeper causes. The rapporteur rightly indicates in paragraph 13 of the resolution the fact that demanding structural changes of these countries sometimes prevents them from using sufficient public funds for the health services. It is an infernal vicious circle, because unless there are sufficient resources for these basic health services, for improving the people' s quality of life, for them to have access to housing, food and work, it will be difficult to eradicate these diseases. It is a vicious circle that causes a very large part of the population of the Third World countries to be in this situation.
I believe, Mr President, that prevention, better quality of life for these people, access to medicines and access to a basic health service, as the report proposes, are essential elements for a solution.
The rapporteur also points out very clearly that it is necessary to increase development aid. It is already more than twenty years since the United Nations proposed that 0.7% of the GDP should be allocated to development. Today, only a few Nordic countries in Europe attain that 0.7%. The majority of European countries do not reach 0.7%. Some, like mine, do not give 0.25%. It is deplorable, because this development aid is vital precisely for these populations to be able to access basic health services.
I would like to end, Mr President, by recalling the multiplier effect that the participation of women may have in each of these programmes. As a member of the delegation for relations with the countries of Central America and Mexico, I was involved in projects financed by the European Union and I could see how the participation of native women in that zone had a multiplier effect, because women can help their daughters and their fellow women to learn. Therefore, the participation of women in these plans to eradicate these diseases is fundamental.
Mr President, it is now already a year since I took part in the round-table conference on 29 September, in which everyone agreed that no time was to be wasted in obtaining practical results in the fight against transmissible diseases. Since then, however, nothing much has happened. The Commission has acknowledged the right of poor countries to issue compulsory licences, but what does the Commission intend to do to bring about the necessary transfer of technology so that poor countries themselves can produce medicine? Why have we not yet seen initiatives to enable African technicians in African factories to produce medicines to combat tuberculosis, malaria and HIV? Economically speaking, this is possible. We are not talking in terms of huge investments to start up local production. The necessary transfer of technology might, in addition, be envisaged in terms of allowing those employed in the medical sector in the EU to spend a couple of years in developing countries, working on such technology transfer programmes.
It is crucial to improve the skills of doctors, scientists, nurses and technicians in the poorest countries. They must be involved in research and development, not by inviting them to European conferences - where they are likely to receive subsistence allowances - but by providing the institutions in which they work with equipment, training and communication facilities so that well-educated people living and working under incredibly difficult conditions are motivated to remain in their own countries. Five malaria vaccines have now been developed - an extremely important step, given the fact that malaria is the disease that kills most people. And what is the EU doing? True, we have plans to set up a European platform to test the vaccine, even if there is already a fully developed African platform. Does it not make sense for the vaccine to be tested by Africans in Africa, or are Africans only good enough to act as subjects of experiments by European scientists?
Let us forget all about setting up this European Clinical Trials Platform and instead support the pan-African network, AMVTN, which is just about to be converted into a fund. It would save a huge amount of time and thus save millions of human lives, and it would save money. It would also show that we recognise other people' s right to take charge of their own destinies, and it would provide them with the necessary transfer of technology. It would be a fantastic first step on the way to taking action. We have heard enough fine, but empty, words. I should like, then, to thank Mr Khanbhai.
Mr President, despite global growth over recent decades, progress remains inadequate and unequally distributed. Poverty, injustice and appalling conditions, from both a social and a health point of view, are still the bitter reality for many developing countries.
Thirty per cent of the world' s population live in conditions of extreme poverty, a situation exacerbated by continuous population growth and the inadequacy - or, rather, the decline - of policies for development aid, assistance and cooperation. Europe is a relative exception, but not to the extent of correcting a worldwide downward trend.
New challenges in the developing world, such as urbanisation, environmental degradation and pollution, local warfare and the scourge of AIDS, together with the previously unthinkable resurgence of malaria and TB, threaten to drive us back.
In general, I am suspicious of statistics, which all differ, anyway, between the various Directorates-General of the Commission, as we have seen, and not uncommonly seem subservient to ideological prejudices. There is no doubt, however, that the explosive growth of the richest countries has left the poorest countries even farther behind.
Among the indicators of poverty, that of women' s poverty stands out: the majority of poor people, the poorest of the poor, are women, just as most illiterate people are women and women continue to work more and to earn and count for less.
It would be difficult to deny or underestimate the importance of the link that still persists between poverty, disease, illiteracy and population growth, a link which has its most obvious proof in the scale of women' s poverty, the suffering of women and gender inequalities.
On the other hand, the reports of both the Commission and Parliament seem to me to be evasive, not to say reticent, on the subject of population. The reports concentrate on the fight against AIDS, malaria and tuberculosis, going at length into sophisticated technical analyses and proposals for reforms, which may serve to improve our measures for combating poverty - especially on the question of drugs and health services - but do not propose any measures to improve the effectiveness of policies on population control, healthy and sustainable fertility, or free and informed maternity, as if this subject had disappeared from our view. Yet this is still the crucial issue.
Let us consider the facts: in purely numerical terms, never have so many people been torn by poverty as this year. Yet, because of the continuing population growth, today there are more poor people in the world than all those that have ever lived throughout history. Since the end of the last century, the world population has grown fourfold, from one and a half billion to six billion. The greatest growth has been in Asia: India, China, Indochina and, in particular, Indonesia.
The population trend in the rich countries is, conversely, now stationary, but the balance achieved depends on a longer life expectancy, which makes up for the slump in the birth rate.
Africa, in turn, has seen a population explosion, mainly due to the fall in infant mortality. This trend seems today to be more contained, not because population policies have been successful but because of epidemics, especially, as has been said, of AIDS, TB and malaria. Africa challenges us and moves us, but Africa is not the whole world and is itself diverse in its various parts. It certainly has more need than any other region of a population policy more concerned with the condition of women.
Throughout the rest of the world, not only in the rich countries, population growth has slowed down somewhat over recent decades, but if you look more closely you will see both that the birth rate has fallen and that life expectancy has increased, and that means a population that is continuing to grow and which, in most situations, is ageing, as well as cases of overpopulation in certain regional and local areas.
In conclusion, if we want to be more effective in fighting poverty, we cannot avoid or ignore the matter of population control. It is true that it is linked to economic and cultural growth, but we are not without suitable tools and appropriate experience in the field of prevention and contraception. History teaches us that there has never been so much growth and so much poverty. Experience shows that it is no use trying to dry out a flooded room without turning off the taps.
Mr President, Mr Khanbhai has produced a balanced report, whose proposals we gladly lend our support to. The report draws specific attention to the triangle of poverty, health and education, no part of which can be ignored without action in the other two areas coming to nothing. Poverty has sometimes been compared to war: it takes prisoners and it kills. The only difference is that death from poverty is slow and the victim him/herself is branded as the culprit.
I therefore also want to remind our Member States of the 0.7% target, to give some credibility to our calls for altruism in the pharmaceutical industry. I would particularly support the establishment of a global infectious disease fund and the introduction of compulsory licences to improve the availability of medicines. Both will take great initiative on the part of the EU and their successful implementation will require the goodwill of key global movers and shakers as well as institutions.
In any action taken, however, it has to be borne in mind that, without viable basic health care, no other developments are possible. Good basic health in itself also prevents more dangerous infections, and it makes it easier to identify infections early on and stop them if basic health care has been provided for. We must not forget the importance of people' s attitudes: if there is not even any functional basic health care in place, apathy grows and then people cannot in all fairness be asked to take seriously infection risks that might develop into fatal illnesses in the years to come. No matter how fearful the prospects of communicable disease are, making us feel a spontaneous need to take specific action as a consequence, it should never be done at the expense of basic health care.
It can, therefore, be said with some justification that EU aid with regard to basic health care has been totally inadequate for a long time now. For that reason, doubling the EU' s financial aid resources for basic health care can be considered to be the most essential matter from the point of view of all the other objectives. We should bear in mind the Copenhagen Social Summit pledge to attain universal and equitable access to primary health care.
Mr President, I should like to begin by commending both the Commission communication and Mr Khanbhai's report. Access to medicines will be a key issue at Doha in a few weeks' time simply because developing countries feel hugely disadvantaged by rules which are applied universally, even though countries are of unequal strength, both economically and institutionally. They will be calling clearly for the TRIPS Agreement to be applied fairly. The global spotlight, therefore, will be firmly on the role played by pharmaceutical companies in the HIV/AIDS catastrophe.
Only 0.1% of the 25 million people living with HIV/AIDS in sub-Saharan Africa have access to lifesaving drugs or indeed for the drugs for the opportunistic infections such as meningitis, drug-resistant diarrhoea, oral thrush and those other infections. There are now alternatives - cheap copies of life-saving medicines. In Brazil, Thailand and India their laws allow them to ignore drug patents. In India for instance, companies are marketing a drug for the treatment of that drug-resistant diarrhoea, at 1.8% of the price charged in Pakistan where only the patented version can be bought. Four years ago Brazil waived the patent rights on HIV drugs and allowed local companies to produce cheap versions. Prices in Brazil have fallen by 80% and they have halved the number of deaths from HIV/AIDS.
I come to the point made by Mr Khanbhai on research and development. If so much commitment is made by the pharmaceutical companies to R&D, how come they actually spend twice as much on marketing as they do on research and development? According to the UNDP's recent figures less than 10% of global spending on health research addresses 90% of the global disease burden. Of the 1223 new drugs marketed between 1975 and 1996, only 13 of those drugs were developed to treat tropical diseases and only 4 of those 13 were the result of the pharmaceutical industry's research. And why is it that they charge more for the same drugs in Africa, than they charge in the northern hemisphere?
I would argue that these facts very clearly speak for themselves. They have - and this is a very important point to make and it will be made in Doha - a virtual monopoly which means that they can control prices. They are virtually saying "no" to cheap, affordable generics for very sick people in poor countries. Globalisation is meant to be about freer markets and about increased competition. The big four pharmaceutical companies act like a cartel: they bully developing countries and they deny them their rights to those drugs.
During the Uruguay Round they secured agreement on patent rights for 20 years. The TRIPS Agreement was a clear example of the powerful vested interests of the developed world at this time. All this threatens the whole credibility of the World Trade Organisation and any chance we have of believing in the developments at Doha, or if we ever have a new round of fair, multilateral trading systems. There is now a clear need for a clear and new interpretation of TRIPS allowing for the flexibility which clearly exists in that agreement. We need to ensure that it is the interests of poor countries that are put first. This is an issue of fundamental social justice.
Mr President, it is unacceptable that millions of people continue to die unnecessarily from AIDS, malaria and TB. We have here a global problem of the highest order. Our own citizens who are HIV positive are able to access long-term treatment with effective medication. For patients in developing countries, the medicines are too expensive and the medical infrastructure to provide care for them is lacking. Also, if a patient is not disciplined in taking his medicines regularly and in the correct dosage, they lose their effect.
The pharmaceutical industry only lowered its prices under the heavy pressure of global public opinion, and those prices are still far too high. A further lowering of prices must be realised through industrial and government cooperation. Only a very broadly established, very expensive and dogged international campaign can effectively tackle this large-scale problem.
Mr Khanbhai' s excellent report provides a clear overview of all the important aspects of the transmittable disease. We join him in welcoming the European Union' s campaign programme. It is well thought out and deserves to be carried out with the greatest urgency. May I ask the Commissioner whether he has sufficient personnel resources available for this? I advocate a very substantial provision in the budget over the coming years for the AIDS fund, without detriment to present provision for poverty relief. Does the Commissioner consider this feasible and can he also tell us the situation regarding the setting up of the fund?
It is also a requirement that the twenty-year patent protection term specified in the TRIPS Agreement be considerably reduced for essential medicines. The pharmaceutical industry must, of course, be able to continue investing in research into vaccines and cheap medicines, but must gain its profits in the rich countries and not in the epidemic-ridden Third World.
Results will not be achieved without large-scale information campaigns. Sexual behaviour and attitudes towards women, in particular, will have to change dramatically. Women' s right of self-determination is fundamentally at issue here.
A great responsibility also rests with the developing countries themselves, not only with the governments and the NGOs, but especially with the religious leaders who can wield moral authority. If they refuse to cooperate, they will be partly responsible for the misery. Only a collective effort can end the situation whereby millions of our fellow humans die, countless children are orphaned and economies are ruined needlessly.
Members of the Lutte Ouvrière party will vote in favour of this report, despite its shortcomings, due to the realistic account it gives of the catastrophic situation in poor countries and the few limited, yet positive, measures that it proposes. It is appalling when we take account of the fact that three communicable diseases are killing five million people per year in poor countries and ten thousand people per day in Africa alone and that, moreover, the number of victims is increasing. This is very true in the case of AIDS, where there is no known cure, whereas there are cures available for tuberculosis and malaria. Despite this, malaria, which a few years ago appeared to be on course for total eradication has, as the report highlights, become the main cause of death in sub-Saharan Africa, whilst tuberculosis, for which there are simple and effective treatments, continues to be the disease most widespread throughout the world.
The cause of this situation is simple. Drug manufacturing is monopolised by large pharmaceutical corporations, whose prime concern is not public health, but profit. The recent ignominious action brought by certain pharmaceutical corporations against South Africa is characteristic of this intolerable situation, even though public opinion did, to a certain extent, cause these corporations to back off. The report' s proposal that aims for the European Union to recognise on the international level the right of developing countries to produce and sell generic drugs within their countries, without costs resulting from intellectual property rights, is the least we can do. Another example of this would be to impose specifications on the pharmaceutical corporations obliging them to produce drugs for these diseases, which the report says are neglected by the industry because they are not profitable enough.
The report limits itself to mentioning a reduction in prices. Millions of people in poor countries will only be able to have access to minimum treatment if certain drugs, particularly malaria drugs, are free of charge. The report tries to reconcile the protection of patents with access to healthcare in developing countries; we reaffirm that industrial patents, and more specifically those patents involving the pharmaceutical industry, should be completely abolished. They do nothing to protect the intellectual property of the inventor, they only serve to guarantee the corporations a monopoly position and therefore the enormous profits that they earn to the detriment of public health and life itself.
The heading of the report says that the fight against infectious diseases contributes to poverty reduction. In fact, most of these diseases are diseases related to poverty, even to malnutrition. Only an improvement in people' s standard of living would be effective in eradicating most of them. Having said this, however, for the benefit of the advocates of the market economy and capitalism, the simple fact that it is organically incapable of providing the most basic treatment and daily food for a considerable proportion of humanity in the twenty-first century, even though it has scientific and material possibilities like never before, irreparably condemns it.
President, in many European countries, at any rate in the Netherlands, there have been drastic changes in healthcare in recent years. More differentiation, more individual care, increased personal choice and especially improved efficiency have been the most important aims. Often these changes give rise to criticism, especially where the general availability of healthcare is concerned. To many of us, it is unacceptable on principle that a higher place on the waiting list should be for sale. This would mean that a person' s health would be governed by his income. And we do not want that.
It is all the more remarkable that the above situation is simply the harsh reality throughout the world. Indeed, the Commission proposals under discussion today demonstrate that the availability of adequate medicines to the poorest, despite repeated promises, still leaves much to be desired. There is much less indignation in the West concerning this. In a world of increasing globalisation, however, we cannot shirk our international responsibility. Our own healthcare problems are dwarfed by those of the majority of the world' s population.
I therefore support the measures proposed. We will have to operate on two levels to combat these diseases. In the first place, by participating on a micro level in healthcare improvement projects. As far as I am concerned, these projects could be funded and executed via bilateral channels. The European Union could play an important role with larger infra-structural projects which involve NGOs from several Member States.
In the second place, by creating on a macro level the necessary conditions to facilitate those projects on a micro level. Policy direction is an important instrument here. I particularly welcome, therefore, the paragraphs on the TRIPS and the WTO in the European Parliament' s resolution. Especially since they provide the European Union with an important task. I only need to see a concrete reference to the forthcoming meetings in Qatar. I hope that the Commissioner responsible will nevertheless carry out our recommendations at that conference.
Mr President, in the North people think it is all over where AIDS is concerned. It is not, of course, but changing lifestyles and the arrival of effective drug regimes have, at least, helped us turn a corner on the long road that we walk. The forecasts when I was health minister fighting these issues were not the same as the forecasts now.
But in the South the picture is very different. Ninety-five per cent of the five million new cases every year are in low-income countries in the South. There are 25 million people living with AIDS in Africa and 6 million in the new-growth area in Asia - South and Southeast Asia in particular.
Where AIDS is concerned we face a vicious cycle of infection, incapacity and poverty alongside the 16 million deaths we have already seen: two million deaths a year in Africa, a quarter of all Africa's deaths. Ten per cent of people between fifteen and fifty years of age are living with AIDS, and there are 10 million orphans. The people who expected to be looked after in their old age are now unable to have that care and support because their children are dead. That is the scene confronting us.
When The Economist went to Zambia and looked at a particular hospital, it saw two-thirds of the patients there dying of AIDS. People's limbs, they reported, looked like broken broomsticks. When they were asked what they were desperate for, they did not say retroviral drugs, they said food, because they were too poor to be able to afford either. Poverty hastens death, and deaths accelerate the survivors' descent into poverty.
In Zambia the department of health then estimated that half the population would die of AIDS. That is a human disaster. We are facing human disasters in America now. The world is looking at the headlines, the world is taking action, governments are coming together, people are demanding and subscribing to solutions. But they are not doing that where AIDS, TB and malaria are concerned. It is not terrorism, but it is a health terror and horror that is preventable. That is why the honourable Member's report is so important and fundamental. I congratulate him and the Commission on the work that has been done on this matter and everyone who has participated.
Poverty reduction goes hand in hand with the war against disease, disability and death. We desperately need more resources for drugs and vaccines, but must also ensure their adequate distribution to people, so that drugs do not sit in storage deteriorating. We must have adequate education, monitoring and research. It has rightly been said that research should be conducted in Africa, by Africans, for Africans and, where appropriate, with the support, cooperation and partnership of the Western world, along the lines of the IAVI initiative between Oxford and Nairobi.
TB too, of course, is a killer. It accounts for two million deaths a year, 95% of them in developing countries; it is the leading cause of HIV deaths; one infected person can pass it on to ten others. Malaria is the third killer; 90% of deaths from Malaria occur in Africa - one death every 30 seconds. In the past four minutes, eight people have died from malaria. I want us and the Commissioner to keep those people who are dying of these diseases in mind and see what we can do. The honourable Member has provided the words in this report; now it is time for the Commission to act.
Mr President, Commissioner, ladies and gentlemen, I think that the common feature of all the statements made in this debate so far is the belief that investment in healthcare is extremely worthwhile and is an important way of achieving sustainable development and combating poverty, which are two objectives of European development policy. It is a proven fact that countries with a high standard of health and generous investment in this area achieve higher levels of development, including economic development. Some of us have already observed that we must persuade the governments in these countries to spend more on this area of healthcare and education, and I naturally underline this political demand as well.
Yet it would be cynical in the extreme if we failed to point out that the structural adjustment programmes which must be undertaken by these countries to secure loans and funding from the international financial institutions now require them to spend less on prevention, public health and education. One point which is very important, in my view, is the involvement of women in devising birth control programmes and other reproductive health campaigns. Women - and I am not saying anything new - are extremely vulnerable to poverty. Furthermore, as the HIV/AIDS infection rates in southern Africa show, women are also affected by this disease to a far greater extent than men.
Finally, I should like to say a few words about one of the most pressing issues addressed in the Khanbhai report, namely the Agreement on Trade Related Aspects of Intellectual Property Rights (TRIPS). I believe that in future, too, the European Union must assist the developing countries to benefit from the opportunities already afforded by the TRIPS agreement. Naturally, this is set forth in the provisions of the TRIPS agreement, but has not always been accepted by the pharmaceutical industry, as the case of South Africa shows. In my view, the proposal outlined in paragraph 41 of the Khanbhai report on reducing the period of patent protection is essential. I believe that when we talk about poverty, we must also identify tangible measures for the reform of the WTO. Otherwise, we will also lose credibility. As many of the previous speakers have pointed out, it is high time we took practical steps in this direction.
Mr President, in 1979, Willy Brandt presented his famous "North-South Report, a programme for survival", in which he warned of the risk that in the year 2000 a large part of the population would continue to live in poverty. Shortly after that pronouncement some frightening statistics were published; every 24 hours, 35 000 human beings died of hunger in the world. In two years, hunger caused more deaths than the two world wars put together.
The year 2000 arrived and the situation has only got worse. According to the World Health Organisation, extreme poverty - misery - is the chief cause of suffering in the world and is also the one which each year claims the greatest number of human lives and yet we are still talking about poverty and how we are going to remedy it.
A few months ago, before the summer, at our Brussels headquarters, the United Nations together with the EU organised the Third Conference on the Least-developed Countries dedicated in particular to analysing the causes, consequences and solutions of poverty. We also set an ambitious target: to reduce poverty by half by the year 2005. Some studies lead to the conclusion, Mr President, that by what we are doing, with the plans and projects we intend to carry out and above all, with the resources we allocate and those which are intended to be allocated, that objective cannot be met.
Our concern now is to combat the international terrorism fostered by some notorious fanatics. True, that is the problem of the moment but, ladies and gentlemen, this is not the root of the problem. The problem is poverty throughout a large part of the world. Until we solve the problem of poverty, especially the extreme poverty - misery - in which hundreds of millions, around 1 500 million human beings, and I am using cautious figures, live, we will continue to be exposed to situations such as those we are experiencing now.
Between 13 and 19 September some of us were visiting some of the poorest regions of the planet, in the south of the African continent. Mozambique today has 19 million inhabitants but within 9 years only 13 million will still be alive; the remaining 6 will have died of Aids.
Today Mr Khanbhai in his report proposes a series of measures to combat Aids, malaria and tuberculosis in the context of reducing poverty. During a visit to a field hospital way out in the middle of the African savannah, my colleagues and I witnessed how victims of a cholera epidemic are dying - believe me, right now - in a Dante-esque spectacle such as occurred in Europe in the Middle Ages.
This is also happening at other hospitals which are not in the middle of nowhere. In Mocuba, there is a provincial hospital where women give birth next to patients with Aids, tuberculosis, leprosy, meningitis, and infectious diarrhoeas of all kinds.
For all these diseases which today can be cured and eradicated, there are drugs. It is a problem of resources, and above all, it is a problem of political will.
Mr Khanbhai, I congratulate you and thank you for the important contribution you have made in your report. But, Mr Bashir, you know your native Africa better than I do. Let us make no mistake, the problems of poverty in the world are today of such magnitude that these measures, with the present resources, are like a drop in the ocean. Some day we will realise this. Either we fight against poverty with all our energy and all our resources until we conquer it, or poverty with its many faces - now taking the form of terrorism - will conquer us.
Mr President, others have established the need for action. I should just like to add one fact: in the UK and Europe drugs cocktails have decreased AIDS deaths by 75%, in sub-Saharan Africa, where two-thirds of all people infected with HIV live, only one person in a thousand receives drug treatment. Education is crucial to prevent people being infected with HIV in the first place, but access to drugs really does make a difference.
The drug companies are our partners. But it is crucial that they act with integrity. I will never forget the representative for SmithKline Beecham sitting in our EU/ACP Joint Assembly in Brussels, banging the table and saying that they had lowered the prices of essential medicines. And then later in the year Mr Nielson was told they were going to lower them all over again. Which is the lowest price - the one they told us in the spring, or the one they told us in the autumn?
I went to Gabon and South Africa and met doctors who are desperate to use those drugs, who have read the Internet press releases saying that the prices have been brought down; yet when they ring up they cannot actually acquire the drugs to treat those patients.
I have asked SmithKline Beecham what is the genuine, long-term cost of production of these drugs. They will not say. I have asked them how long they will commit themselves to these lower prices. They will not commit themselves. I have asked them why, if they are seeking a partnership with developing country governments, they face legal action, not just in South Africa but in India, Brazil and elsewhere. They just will not answer.
We send a clear message to the drugs companies in this resolution: prices are too high and legislative action, including compulsory licensing in cases of national emergency, is needed to deal with it.
Finally, to Mr Khanbhai, it is no good claiming that you are seeking consensus, including NGOs for example, and then putting forward your Amendment No 1, opposing a reduction in patent protection. Name one NGO which supports that position.
I will always remember that SmithKline Beecham's key anti-retroviral drug was not brought onto the market because of privately-funded research. It was publicly-funded research. They used a dormant patent to acquire that protection for their own commercial gain. Let us have some clear speaking in this debate.
(Applause from the left)
Mr President, 7000 people died in the wake of terrorist atrocities in New York and Washington and the global response was one of shock and horror, followed by a flurry of diplomatic activity and detailed planning for an adequate response. In Africa, 10 000 people die every day from AIDS, malaria or tuberculosis. Why is there not a similar response? Regrettably, the harsh truth is that the developed world does not place the same value on human life in Africa. It is a terrible indictment on all of us who live in the world's richest countries that this scale of human tragedy continues to occur into the 21st century.
Several years ago malaria seemed close to being eliminated, today it is the most common cause of death in sub-Saharan Africa. Tuberculosis is the most prevalent disease in the world, and 35 million people are infected with AIDS, with half of all new HIV infections occurring in the 15-24 year-old age group.
I acknowledge that the EU Commission contributed EUR 4.2 billion for health assistance during the 1990s. However, as the rapporteur pointed out, although EUR 700 million were allocated for health in 1998, the amount for 1996-1998 was only 4% of the total EU development budget. This indicates how low down it has been on the list of our political priorities. I hope this will now change with the publication of the new policy framework by the Commission and its proposed programme of action for the years 2001-2006. Its three-prong strategy of better deployment of existing resources, increasing the affordability to people in poorer countries of key drugs, and support for more research is indeed welcome. However, the proposals need to be developed further and underpinned by a greater financial commitment, indicative of a greater political priority.
The best means of achieving this is by taking on board the excellent proposals put forward by the rapporteur, Mr Khanbhai. His call for the EU to devote 10% of our development aid to tackling this problem, his emphasis on preventative action with the 15-24 year-old age group in relation to AIDS, and his proposal for a global fund for infectious diseases and the establishment of an EU research agency should be the cornerstone of any new EU policy in this area.
Mr President, ladies and gentlemen, HIV and AIDS are not only a health policy problem, but a general social problem. This has been made quite clear during today's debate. A holistic strategy is therefore required to combat them. Tackling poverty is one approach, but I would like to focus on other priorities which I believe are equally important: information and education, prevention, and of course treatment. These are the three areas which must be considered if we want to make progress, particularly in Africa, where the problem is most acute.
This means providing information and sex education for children and young people, for without a change in sexual behaviour, the problem cannot be mastered. A proportion of the available resources must therefore be allocated for this purpose too.
The sexually active population must have the opportunity to practise prevention. I should particularly like to mention Senegal as a positive example, where religious and political leaders have worked together to halt the spread of AIDS through prevention. A similar approach has also been adopted in Uganda. If politicians and a country's spiritual leaders work together on this issue, a great deal can be achieved. The Côte d'Ivoire, for example, has therefore appointed a Minister for AIDS and HIV. I believe that these are models which deserve our support.
There is another important problem, which is how to prevent the sick from being ostracized. This is a major problem. We must dismantle social taboos and not only ensure that those who are living with infection receive the medication they need, but also encourage their positive integration into society. This is the only way to create a climate which ultimately halts the spread of disease in a holistic way.
Mr President, allow me first of all to express my appreciation for the work of the rapporteur, Mr Khanbhai.
In the eight months since the Commission adopted an ambitious programme for action targeting the major communicable diseases, a number of events have reconfirmed the need for action, for the global mobilisation of efforts and financing, and for the political will to achieve our aims. Health is fully on our agenda now, and the same is true of our own Member States. Health in developing countries is, together with education, one of the six priorities for the Commission for 2002. Investing in health is a key strategy for economic development and poverty reduction, and hence a crucial component of a sound development strategy.
I wish to highlight and express my strong agreement with the remarks made by Mrs Korhola and Mr Bowis on the need to organise basic health care in a manner that actually works. In this regard we should bear in mind that annual per capita spending on public health services in sub-Saharan Africa is between USD 2 and USD 6. This is the economic framework before us. Reconciling the low capacity of health systems with, in particular, care and work on administering anti-retroviral drugs to AIDS and HIV-positive patients is an extremely difficult task.
I should like to mention one case that illustrates this. In Botswana USD 100 million has been mobilised jointly by Merck, one of the big pharmaceutical companies, and the Bill Gates Foundation. They are doing everything they can to organise their work on the ground and use these advanced types of medicine in ongoing treatment. Their experience is that very little has been possible. The absence of infrastructure in this area, of educated nurses and of the conditions required for these types of advanced medicine, which are very difficult to administer, to work, shows that even concentrated, well-funded efforts spanning one-and-a-half years in a place that is better organised than most others in Africa has not done the trick. This is also why the pharmaceutical companies are warning against highlighting too uncritically the use of anti-retroviral drugs as the solution. That warning has to be taken seriously.
Our programme for action has been moving forward. We are speeding up the actual disbursement rate in the field of health. I would not go as far as to express satisfaction at this, but the situation is improving. We are disbanding dormant projects and improving projects that need to be improved. All this work is taking place.
Now a few remarks on financial allocations. Firstly, I appreciate the remarks made today by Mr Khanbhai concerning the mechanics of how we allocate this money. We would like to get away from input-related targets. They are advantageous in being easier to communicate regularly; however, we are seeking to focus on output and processes rather than on input. An important aspect of this debate is the fact that the budget does not reveal directly how much we are actually doing in areas such as health and education. It must be borne in mind that macroeconomic support, our budget support, is in fact linked to health and education. That link provides the answer as to how much - or how little - we are doing. At present it is extremely difficult to quantify this specifically but we are working on this.
Mr Khanbhai also referred to a change relating to the import of drugs and the need to abolish tariffs in this regard. This is definitely something that must be done. It should be borne in mind that liberalisation on a regional basis, which we are urging our partners to move forward on, is also an answer to this problem. Furthermore it can solve the problem of creating a better basis for starting up medicine production in developing countries. If you cannot access a neighbouring market from a given African country investing there in order to do something in this area is not a good idea.
The question of access to medicines, an issue brought up by many, is currently being discussed at the TRIPS Council in Geneva. The discussions have sought to strike a balance between the need to pursue access to affordable medicines and the implementation of the TRIPS Agreement. A declaration for the ministerial meeting in Doha is now being prepared. May I state most clearly that the EC has no intention of applying pressure on or criticising developing countries that invoke their rights under the TRIPS Agreement. It is in the interest of all WTO members that the TRIPS provisions be clear, so as to provide for lawful and correct implementation of the agreement.
As to paragraph 41 on Mr Khanbhai's report, the current review process within the TRIPS Council of certain provisions does not include the patent periods, nor the so-called "ever-greening" of patents mentioned in the report. It is not the opinion of the Commission that the patent period needs to be amended.
On the second issue, "ever-greening", there are no provisions in the TRIPS Agreement that could be applied here. The substance and level of invention for the granting of a patent is evaluated by national patent authorities.
Allow me to make a few remarks on the other paragraphs. Ninety-five percent of drugs listed as essential drugs by WHO are off patents and may be produced freely. The remaining 5% are drugs patented in most countries. It is the Commission's view that compulsory licenses should be issued in accordance with the rules laid down in Article 31 of the TRIPS Agreement. Tiered pricing, in the sense that pharmaceutical companies voluntarily offer their products at heavily discounted prices to developing poor markets, is something the Commission strongly supports. It was one of the sticking points in the discussion of the guidelines for the health fund.
We are working towards a global system of tiered pricing that will supply markets on a sustainable basis. Supplying poor markets at the lowest possible prices should be the rule. This should comprise all essential and key medicines. Of course, if large quantities of tiered price products are exported to developing countries, the risk of trade diversion becomes high. Therefore we are considering stronger measures to prevent the re-importation of tiered-price products into the Community.
In paragraph 38 the report calls for the establishment of a fund for infectious diseases. You will all be aware that this Global AIDS and Health Fund was launched by the UN Secretary-General at the special session on HIV/Aids in June. On behalf of the Commission President Prodi pledged EUR 120 million to the fund. Total contributions have now reached USD 1.8 billion. We are actively involved in working out the operational modalities for the fund, its governance, legal basis and its focus.
I agree with what a few of the speakers said concerning the situation of women. The whole agenda concerning reproductive and sexual health and rights needs to be kept in mind whenever we discuss these issues.
Mrs Sandbæk mentioned the issue of testing. I want to clarify that we are working on testing in Africa ...
(The President called for order to allow the speaker to be heard )
I feel confident that those Members who really want to hear what I have to say are definitely trying to do so. I thank them from the bottom of my heart.
Concerning the activity of the Commission in the area of research, the reality is that we are proving quite successful in the attempt to organise a big Africa-focused network and to carry out testing as part of the whole research and development process. This is progressing quite well.
The subject of the Global AIDS and Health Fund was touched upon by many speakers. I want to give some additional information here.
We are involved in discussions on the modalities of the fund and there are still a few differences that need to be resolved. They concern the balance between prevention and care, especially in relation to HIV/AIDS. They concern the question to what extent the fund should supply anti-retrovirals, whether the fund should also cover research activities, the structure of tendering in the fund, and its focus in terms of geography.
Many issues are therefore, being discussed now. As a background to this discussion we also note that there is a section within the NGO community that sees the fund as a distraction from longer-term development processes, in particular support for strengthening the health systems. In my view, these words of warning have to be taken seriously. There are still many questions to resolve before it becomes clear what real added value the fund will create, especially in the most important area of improving delivery on the ground, which is still the biggest challenge.
I thank the rapporteur, Mr Khanbai. We look forward to working - as we have done until now - hand-in-hand with Parliament and keeping up the pressure to move this agenda forward.
Mr President, on a point of order, when the Commissioner quotes the WHO Essential Medicines' List he knows that includes not just essential medicines, but the affordability of those medicines. Therefore, the very medicines we are discussing are excluded from the list in question.
Mr Howitt, you can communicate it in writing, thank you.
The debate is closed.
The vote will take place today at noon.
Madam President, I believe you have been told about the discussion which took place in the House this morning at the opening of the sitting.
It is not my intention to reopen the discussion, because I am sure that Vice-President Imbeni will have mentioned the matter to you. We are looking forward to your answer, after voting time, if you prefer, because I imagine all the Members wish to vote.
Mrs Napoletano, I was indeed told about your speech at the beginning of the plenary sitting this morning. However, you referred to a letter that Mr Tajani had sent to me. I have not yet been able to read the translation of his letter, which I received towards the end of the morning, as the letter had to be translated and that was difficult to do overnight. Of course, I will only be able to take a position when I have had the opportunity to read the letter that Mr Tajani sent to me. I therefore give him the same answer: I am sorry. It deals with a very delicate problem, that of the possible limitations on the freedom of expression of heads of State, Commissioners and Members of Parliament, which is a very serious problem. Be assured that I am going to give it all the attention that the problem deserves.
VOTE
(Parliament adopted the draft protocol)
Draft regulation on specific restrictive measures against certain persons and entities with a view to combating international terrorism (COM(2001) 569 - C5-0455/2001 - 2001/0228(CNS)) (Committee on Citizens' Freedoms and Rights, Justice and Home Affairs)
Before the vote on the draft regulation
Wurtz (GUE/NGL). (FR) Madam President, I would like to know if it is possible for each group to very briefly explain how it voted on this draft regulation. I am sure you will understand. This is an agreement that has been reached between all the groups.
Madam President, I would simply like to say that, of course, it goes without saying that my group is, completely and unequivocally, firmly opposed to terrorism and, therefore, in agreement with the principle of the Commission' s proposal of depriving these terrorist organisations of their funds. However, my group finds the method imposed on us unacceptable, in other words, having to decide urgently on a list that was sent to us by the United States without explanation...
... and which could be changed outside our control. This is why we cannot, unfortunately, approve this draft regulation as it is today.
(Applause)
(Parliament approved the Commission proposal)
Report (A5-0313/2001) by Mr González Álvarez, on behalf of the European Parliament delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a European Parliament and Council Directive on general product safety (C5-0298/2001 - 2000/0073(COD))
(Parliament adopted the joint text)
Motion for a resolution (B5-0665/2001), tabled by Mr Dupuis and others, on behalf of the TDI group, on the Extraordinary European Council meeting in Brussels
(Parliament rejected the motion for a resolution)
Joint motion for a resolution on the Extraordinary European Council meeting on 21 September 2001 in Brussels
(Parliament adopted the resolution)
Joint motion for a resolution on the Stability and Growth Pact and the outcome of the informal meeting of the "Economic and Financial Affairs" Council held in Liège on 22 and 23 September 2001
(Parliament adopted the resolution)
Report (A5-0286/2001) by Mrs Hieronymi, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on the third report of the Commission to the Council, the European Parliament and the Economic and Social Committee on the application of Directive 89/552/EEC "Television without frontiers" (COM(2001)9 - C5-0190/2001 - 2001/2086(COS))
Before the start of the vote.
Madam President, I would like to declare an interest in the subject of this report.
Before the vote on recital H
Madam President, I request that the rapporteur and all the Members accept the following oral amendment with a view to replacing the original text of recital H with the following:
Whereas an urgent review of the "Television without frontiers" Directive is necessary.
It is more precise, more accurate and has the same meaning. I request your acceptance.
Are there any objections to the inclusion of the oral amendment tabled by Mr Aparicio?
President, as a rights holder I have a financial interest in television. I will not partake in the vote today.
Are there any other colleagues who wish to say this? If so, I invite them to do so now.
That would be in my interest as well.
(Parliament indicated its agreement with the tabling of the oral amendment) (Parliament adopted the resolution)
Report (A5-0307/2001) by Mrs Berès, on behalf of the Committee on Economic and Monetary Affairs, on the Commission Communication on strengthening economic policy coordination within the euro area (COM(2001) 82 - C5-0173/2001 - 2083/2001(COS))
(Parliament adopted the resolution)
Report (A5-0306/2001) by Mrs Peijs, on behalf of the Committee on Economic and Monetary Affairs on the Commission Communication on the contribution of public finances to growth and employment: improving quality and sustainability (COM(2000) 846 - C5-0172/2001 - 2001/2082(COS))
(Parliament adopted the resolution)
Report (A5-0299/2001) by Mr Agag Longo, on behalf of the Committee on Economic and Monetary Affairs, on the Commission' s XXXth report on competition policy (2000) (SEC(2001)694 - C5-0312/2001 - 2001/2130(COS))
(Parliament adopted the resolution)
Report (A5-0301/2001) by Mr Huhne, on behalf of the Committee on Economic and Monetary Affairs, on the Commission Communication to the Council and the European Parliament on E-commerce and financial services (COM(2001) 66 - C5-0257/2001 - 2001/2119(COS))
(Parliament adopted the resolution)
Report (A5-0310/2001) by Mrs Berger, on behalf of the Committee on Legal Affairs and the Internal Market, on the Commission Communication : "An Internal Market Strategy for Services" (COM(2000) 888 - C5-0103/2001 - 2001/2052(COS))
(Parliament adopted the resolution)
Report (A5-0290/2001) by Mr Radwan, on behalf of the Committee on Economic and Monetary Affairs, on the Commission recommendation on pre-contractual information to be given to consumers by lenders offering home loans (C5-0256/2001 - 2001/2121(COS))
(Parliament adopted the resolution)
Report (A5-0263/2001) by Mr Khanbhai, on behalf of the Committee on Development and Cooperation, on the Commission Communications to the Council and the European Parliament on:
accelerated action targeted at major communicable diseases within the context of poverty reduction (COM(2000) 585 - C5-0014/2001 - 2001/2006(COS))
and
a Programme for action: Accelerated action on HIV/AIDS, malaria and tuberculosis in the context of poverty reduction (COM(2001) 96 - C5-0112/2001 - 2001/2006(COS))
Before the start of the vote
Madam President, there is a mistake in the Spanish text, paragraph 6, with reference to the word 'parents', which should come before primary and secondary schoolteachers. I hope that translation will be corrected in the Spanish text.
Although there is widespread support for some other oral amendments which I was going to make, I understand there is opposition from the Greens so the only oral amendment that I wish to make now concerns paragraph 14. There is a genuine error and it should be amended to read, 'Calls on all developing countries to abolish tariffs and taxes on import of essential drugs and equipment in order to make healthcare more affordable.' There is no tax when we export medicines from Europe or the United States, so the current paragraph is factually incorrect. I hope Members will support this.
(Parliament indicated its agreement with the tabling of the oral amendment)
(Parliament adopted the resolution)
Mr President, I was somewhat surprised that, prior to voting on the Council' s Regulation on the combating of international terrorism and the freezing of funds of terrorist organisations, we did not allow all the parties one minute' s speaking time to outline their standpoint. Indeed, it was agreed earlier with all the political parties that we would discuss this prior to voting in view of the urgency with which the material was presented and since we had no time for a debate. It is a very important matter. I therefore regret that we did not get that opportunity. For the rest, I will submit the substance of our contribution in writing. But what concerns us is that we think it very important, where this proposal is concerned, that a judicial review should take place. We are delighted with this proposal from the Committee. We are pleased that it is based on Article 308 of the Treaty. This means that there is a role for the Court of Justice and this means that there is a role for the European Parliament. We are very disappointed in the Council' s rejection yesterday of this legal basis. The Council has not understood the urgency of this proposal and has also failed to understand the need to base it on Article 308. By wishing to base it on various articles of the Third Pillar, the Council of course wants to exclude both the Court of Justice and the European Parliament. It is a serious matter that should most certainly have been discussed in Parliament.
Mrs Buitenweg, I would like to answer you with regard to the way votes are conducted in this House. I did of course scrupulously apply the Rules of Procedure. I have to say that I was expecting every group to ask me for this minute of speaking time. It was not my job to grant it by virtue of an agreement made in the corridors. In fact, what should have happened and what I was expecting was for a number of Members, 32 to be precise, in order to comply with the Rules of Procedure, to request a debate, which in any case was not possible because we had voted on the topical and urgent debate and at that point the groups asked me for a minute each. Mr Wurtz was the only one to make this request. I was the most surprised of all, Mrs Buitenweg.
EXPLANATIONS OF VOTE
To those colleagues who are asking for the floor for an oral explanation of vote on the procedures without report, I remind you that oral explanations of vote cannot be made for procedures without report. I am sorry, that is the rule.
Does that come from the Rules of Procedure, Madam President?
Yes, it is in Rule 137:
"When a Commission proposal or report is on the agenda of Parliament pursuant to Rules 62, paragraph 5, or 114, Members may submit written explanations of vote pursuant to Rule 1."
International terrorism (C5-0455/2001)
President, I have supported the request for specific measures against terrorism in particular because the right of judicial challenge to the European Court of Justice is enshrined in the legal base. This has been clarified by the adoption of the amendments put forward by the Green Group in order to protect human rights. Civil liberties, the infringement of which some are fearful of, should be protected as all procedures are subject to challenge at the European Court of Justice.
We cannot be neutral against terror. Europe should support the US in finding and suppressing the terrorists but we should also have a long-term plan to deal with conflict resolution and to put in infrastructural support in places like Afghanistan where humanitarian aid is needed but is only a stopgap to a fully functioning society.
For years the European Parliament has called for the support of the civilian population in Afghanistan which has been the subject of terrorism from the Taliban. Women in particular have suffered. There have been increasing numbers of attacks on women throughout the region and in Kashmir by Islamic extremists who have thrown acid in their faces injuring them horribly in order to make them wear the burka, a full face covering.
While reaffirming our complete opposition both to terrorist methods and to the reactionary objectives pursued by those responsible for these acts, we refuse to associate ourselves will all of the proposals from the Council of the European Union. The political leaders of the big imperial powers, both American and European, are trying to channel the legitimate emotions caused by the attacks in New York to serve a policy aimed solely at ensuring their domination over the world, and not at preserving the interests and the safety of the people.
We reject any initiative, even a partial one, aimed towards military operations, which would inevitably make victims of the people, who have nothing to do with terrorism. Individual terrorism does not justify State terrorism or make it acceptable.
We protest against the measures restricting individual freedoms that this climate of war is bringing about.
As for the fight against the funding of terrorist groups, if the governments really want to conduct it they should immediately abolish banking secrecy and business secrecy. The prevarications and measures in this area which are as limited as they are ineffective only prove that we prefer to put up with terrorist money and money from organised crime than to ensure total transparency, which could unveil multiple trafficking and ignominies in the capitalist system itself and the considerable wastage that it costs society.
First of all, I must admit that this explanation of vote is difficult.
Like everybody else we are appalled by the attacks that took place on 11 September. It is frustrating to decide not to use additional means to fight those who committed them.
We are, however, convinced that it is a choice governed by reason, and not by an instinctive reaction, which is legitimate but dangerous, motivated by anger and pain.
Apart from the fact that we refuse to set a precedent on urgent procedures, which could then dramatically increase, we have questions regarding the list proposed in the annex, which reveals genuine and fundamental problems.
Of course, we are in total agreement with the principle of implementing specific measures against people and goods linked to terrorism, in order to fight it more effectively.
There are too many areas of doubt in this well-known list:
How can we support it when we do not even know how it was put together?
On what criteria were these people selected?
We know that there is no definition of terrorism in international law, and that it is therefore impossible to set out objective criteria for what constitutes belonging to a terrorist movement. All that is needed is to observe how easily some people call any behaviour that goes against prevailing thought 'terrorism' , such as is the case with the anti-globalisation activists or those who are against NGOs, in order to be worried about possible confusions.
Moreover, what about certain general legal principles such as:
Presumption of innocence? Benefit of the doubt?
And who has the burden of proof?
(Speech cut short pursuant to Rule 137 of the Rules of Procedure)
We wish to once again affirm our complete and unequivocal condemnation of the terrorist acts witnessed in the United States of America, and the need to provide a response based on joint action and international cooperation within the UN that fully respects its Charter. We must, however, state our strong disagreement with the method that the Commission has sought to impose in presenting its "draft regulation on specific restrictive measures directed against certain persons and entities with a view to combating international terrorism" .
As part of the fight against terrorism, we feel it is necessary to adopt measures for combating organised crime, which specifically involve attacking money-laundering and the various forms of trafficking and abolishing tax havens. We feel it is unacceptable, however, that a list of organisations and individuals, possibly supplied by the government and intelligence services of the United States - a country which not so long ago opposed any monitoring of tax havens - should be submitted for the approval of the European Parliament, when no supporting evidence has been provided.
Furthermore, it is our view that the necessary fight against terrorism must not be used as a pretext for influencing essential aspects of sovereignty of the Member States of the European Union.
It cannot be repeated often enough that we support the fight against international terrorism and we approve of taking initiatives to freeze funds if it can be shown that they belong to, or come from, individuals or organisations that carry out acts of terrorism. We recognise the need to react quickly but believe, at the same time, that thorough reflection is important. The proposal for a regulation is an expression of the fact that the EU is in a position to take action, but not to reflect. If we are not voting against Parliament' s approval of the initiative, it is for the following reasons.
First of all, we do not believe that Parliament should be consulted on this issue, on which it has no influence. We think it is completely unacceptable that Parliament should take a view on a regulation proposed by the Commission on the basis of the paper before us, which has been presented in a hurry and which Coreper criticises for lack of cohesion and consistency. We believe that the procedure whereby Parliament is asked to approve the hasty adoption of the Council proposal is being used by the Council to legitimise a regulation on which thorough work has not been done.
The list attached to the proposal in Annex 1 is of organisations and individuals suspected of being directly or indirectly involved in acts of terrorism. In our view, the fact that a list prepared in the United States has been approved without hesitation is a matter for criticism. The proposal contains no guidelines as to how, or in accordance with which criteria, individuals or organisations are to be added to, or crossed off, the list, and it has not been specified which authorities are authorised to draw up the list and according to what principles.
We would criticise the fact that the proposal invalidates fundamental principles of a society governed by law, principles that protect those who have been accused against unfair and unlawful treatment. It is a fact beneath contempt that the traditional, threefold division of power into legislative, judicial and executive authorities has been invalidated so that the EU can comply with the United States' desire for rapid intervention. At the same time, it must be emphasised that no infringement of these principles can justify acts of terrorism.
. (SV) Naturally, I agree without reservation with the total condemnation of terrorism which constitutes the stated motive for this regulation. However, both the decision process and content of the regulation constitute an insult to that very democracy and rule of law whose protection is claimed to be the aim of the proposal.
The European Parliament has been forced into rushed action without any reports, debate or access to the text of the legislation in many languages, including Swedish. No positive reason has been given to explain why normal forms of democratic decision-making have to be bypassed. As it is the Member States which in the final analysis will implement the proposed freezing of suspected terrorists' financial assets and as this must in any case be carried out through measures within each Member State, there is nothing to suggest that an EU regulation is required or that it will speed up the implementation of necessary measures.
At the same time, the regulation is a legal rush job and a mockery of all the grand statements to the effect that the fight against terrorism should not be perceived as a war against Islam or the Arab world.
The regulation contains no definition of terrorism, terrorists or terror organisations whatsoever. Instead of the legislating body operating in the normal legal way by formulating a general definition of the crime and leaving it to the judicial system to trace, arrest, prosecute and judge those whose actions correspond to the definition of the crime confirmed by law, the legislating body, i.e. the Commission as proposer, the Council as decision-maker and the European Parliament as the body considering the proposal, has pre-empted the application of the law and circumvented the need for a definition of the crime by instead directly announcing 27 'guilty' organisations and people.
The origin of this list cannot be traced to any legal procedure whatsoever, but comes from the CIA. The list contains a number of names with no more specific information - names which probably belong to several people. In addition, all the names on the list are easily identifiable as Arabic/Muslim.
The result has been a diversion which is not needed in order for necessary measures to be taken in EU countries against terrorists' financial assets, which breaches fundamental legal principles and which must also be perceived as a one-sided political attack on the Muslim/Arab world.
Through its decision to adopt a number of amendments, the European Parliament has pointed to possible ways of partly, but far from entirely, reducing the deficiencies to which attention has been called. I believe it would have been more just of the European Parliament in this situation to have shown its dissatisfaction unambiguously by recommending the complete rejection of the Commission' s proposal. In this way, the Commission would have been able to return with a new proposal which would have genuinely increased the chances of fighting terrorism, would have been based on legal principles and would have ruled out any suspicion that the proposal is one-sidedly directed against the Arabic/Muslim world.
Against this background, I, like a number of my colleagues in the Group of the Greens/European Free Alliance, voted against the proposal in the final vote.
The Commission' s proposal is not only contrary to Article 308 of the Treaty, but it also disregards elementary legal principles and the basic laws of the Member States.
The main reason why I cannot contribute to bringing about this legislation is that the effect of the Commission' s proposal would quite simply be to abolish any form of legal protection. Even suspected criminals are entitled to fair trials. It is this fundamental right that the Commission would have us abolish. The United States has issued the Commission with a list of 27 individuals and organisations. We have not been given any proof of the activities of these 27, not even the slightest explanation of why precisely these 27 should be judged without evidence and without trial. What is being required of us is that we undertake to judge these 27 with blindfolds on - definitively and with no recourse to appeal. We are to wield the rubber stamp here and now and, in classic Dr Strangelove style, shoot first and ask questions afterwards. Are not democratic principles of law precisely what we wish to defend? What will be next in line if we give in now and accept that the end justifies the means?
We have voted against this draft regulation because we do not think that appalling terrorist acts such as those on the World Trade Center can be opposed by violating fundamental freedoms. This draft regulation quite simply asks us to trust the CIA in cutting off the means of subsistence from the 27 groups described, rightly or wrongly, as terrorists by the very agency which, more importantly, is behind some of them. We did not wait for Mr Bush to denounce tax havens, but under no circumstances will we give his secret services a blank cheque. The list, put forward with no explanation and which, we are warned, will be extended, no doubt in line with the interests of the USA and its allies, is only an alibi list when compared with the battle as a whole, against both tax havens and the perpetrators of death who profit from them. As we definitely do not have the same definition of terrorism as Mr Bush, and as the list of the guilty remains open, we propose that the company TotalFinaElf should be added to it as the 28th organisation, as it is responsible for tens of thousands of deaths around the world and is directly linked to terrorist activities, particularly in Africa.
The Danish Social Democrats in the European Parliament have today voted in favour of the European Parliament' s amendment to the Council proposal for a regulation on specific arrangements placing restrictions upon certain persons and groups with a view to combating international terrorism. We agree that the EU must combat international terrorism in all areas. Nonetheless, we have general reservations about the proposal and, for example, reject the list of 27 terrorist organisations. These organisations all appear to be Muslim, which may be construed as discrimination when there are also non-Muslim terrorist organisations. These organisations ought, in the nature of the matter, to be included in the list, which cannot therefore be regarded as complete. Moreover, we have reservations as to whether such a list can in practice be used at all.
I abstained on the final vote because although I agree with the principle behind this regulation, I cannot agree to the inclusion of Annex 1.
This regulation speaks about International Terrorism generally and does not specifically refer to the events of September 11. Therefore it seems totally wrong for this Annex to be included which only refers to individuals and organisations who appear to be solely from the Islamic Community.
I am also concerned that the evidence against the people and organisations listed in the Annex has not been seen by European Parliamentarians and therefore we have not been able to decide for ourselves whether those listed are guilty of terrorism or not.
The European Parliament has been asked to act urgently and decisively to freeze funds that could be used for terrorists. We have risen to this challenge, and in doing so have made essential amendments to protect liberties of innocent people. I am personally proud of the amendment that demands action to give details that make persons named in the annex actually identifiable. It would be absurd to go forward with a list of names that could refer ambiguously to thousands of people in the Islamic world, rolling innocent people in with sinister ones.
The Council of Ministers has called for speed and decisiveness. We have responded and underlined the need for judicial safeguards fully compatible with decisive and immediate action. We are effectively challenging the Council to keep faith with us and not delay matters by devising a new version without judicial safeguards.
We voted against this draft regulation for a number of reasons. We strongly believe that granting such powers without proper debate and without a parliamentary report on the matter is legally questionable. The fact that the protection of civil liberties is not addressed in the regulation is appalling, and the invoking of Article 308 sets a dangerous precedent for rushing through emergency legislation without any open and transparent debate. It is also questionable whether the European Commission had the right to invoke this article in such circumstances and it could be in breach of some national constitutions.
The European Parliament was asked to vote on a list of 27 organisations without any explanation as to the basis under which they were chosen, who or what they are, and without any mention of safeguards if one of these organisations or persons was wrongfully accused.
We do not believe that the European Parliament has the right to act as judge and jury on such matters and most especially when the facts are not clearly explained in a transparent and open manner. We of course welcome any new measures to combat terrorism; however, such measures must be properly thought out and properly debated in a transparent and democratic manner, not, as happened this week, in a atmosphere of panic. Any new measures must enshrine human rights, protect civil liberties and recognise the assumption of innocence, if they are to be truly effective.
. (NL) It is an old custom to isolate political opponents by labelling them terrorists. When ex-terrorists became the leaders of South Africa, Israel, the Palestinian Authority and a very large number of former colonies, they suddenly became reasonable and respectable people in the eyes of many, and their former opponents were blamed - rightly so - for causing the violence. By nipping in the bud every prospect of peaceful means towards a better life, they had driven the opposition to desperation. That is why we must always draw a sharp distinction between opposition, in particular, campaigns resulting in socio-economic and administration changes, and irrational violence, which is only aimed at bringing about fear and destruction. The American list of 27 suspected organisations with an Islamic background raises in some cases the suspicion that the support of governments in the battle against international terrorism is being bought by labelling their internal opponents terrorists as well. We are, then, committing the same error as in making abortion, euthanasia and trading in soft drugs by inhabitants of Member States indictable offences where these are permitted by the legal administrations of other Member States. In the justified battle against real terrorism, not everything now being proposed is fair and appropriate - not by a long chalk. I do not agree with this ill-considered approach.
I believe that it is sensible to freeze the bank accounts of organisations or individuals who perpetrate or support acts of terrorism such as those which took place on 11 September 2001.
What has been submitted here, however, is a list of individuals and organisations who are merely assumed to have been involved in some way in the terrorist attacks on New York and Washington. However, it is possible to proceed against them, even without a judicial process or final proof. Such a measure would be comparable with being remanded in custody, when suspects have not yet been found guilty in a court of law. If no evidence of guilt is found, prisoners on remand are released and paid compensation. No such provision is envisaged here.
Moreover, the clause contained in Article 2(2) enables other unpopular persons and organisations to be included on this legally dubious list. Given that the Justice and Home Affairs Council has already talked about urban violence in connection with terrorism, I fear that this will make it possible to freeze the bank accounts of individuals or organisations who demonstrate against the EU's policies at European Councils, for example.
Had I voted in favour of this resolution, I would have given my support to a questionable and arbitrary act. I therefore voted against the resolution despite my sharp condemnation of terrorism.
The members of the MPF group in this House have voted in favour of the Council regulation that makes provision for, following the Extraordinary European Council meeting in Brussels on 21 September, a number of measures to fight terrorism. It is not the case that we think these measures in themselves constitute a total, satisfactory and coherent response to the formidable threat we face. We simply think that it is a first step in the right direction and that we now need to tackle, without delay or taboos, the task of generally reviewing our legislation so that the intention expressed by the Presidency of the Council to conduct a policy against terrorism that is both 'global' and 'sustainable' does not remain some kind of mantra, but is something that can be translated into reality.
In this respect, some of the proposals made here yesterday by Minister Michel concern us, because they reflect the persistence among some of our leaders, despite the events of 11 September, of the same 'old way of thinking' , to use Mr Gorbachev' s expression, of the same ideological vein which for years has inspired, at European level, lax and demagogical measures with regard to the movement of people, which have led to us giving up control of our territory and have made the European Union an epicentre for Islamic terrorism.
When Mr Michel asserts that the wide-ranging legislative review advocated by our fellow member Mr Berthu that aims to make the safety of our people a priority 'leads straight towards a liberticidal society' , he is adding to this confusion that is the root of all of our shortcomings. Is it not as a result of seeing every removal of controls as a step towards freedom that we have paved the way for terrorists such as those who went on to attack the United States? The fact that any serious measure of control, particularly if it is a national measure, is still seen as a liberticidal proposal, says a great deal about how far there is to go before the old libertarian ideology is abandoned and before the debate can rise to the challenges we are having to face as a result of current events.
(Speech cut short pursuant to Rule 137 of the Rules of Procedure).
Extraordinary European Council (RC B5-0666/2001)
Calling an Extraordinary European Council meeting was undoubtedly the right move following the terrorist attack in the United States. Naturally the European Union is being cautious in its response, so far at least, but there a number of sensitive points which merit special attention:
a) the reference to Article 5 of the NATO Treaty, without specifying the country from which the attack has emanated, creates a particularly dangerous climate of war and reckoning;
b) police measures to combat terrorism must be limited by respect for citizens' freedoms;
c) a policy needs to be defined towards "friendly" countries such as Saudi Arabia, which have helped by funding the spread of fundamentalism;
d) resolving the Palestinian question, especially the problem of Jerusalem, will release huge numbers of Muslims from under the spell and control of Islam;
e) fundamental intervention in the global problem of poverty will free whole societies in Asia and Africa from the despair which feeds terrorism;
f) the European Union must avoid Mr Berlusconi's divisiveness and Mr Blair's sermonising and take a calm and friendly approach towards Islam.
We wish, once again, to state our total condemnation of the terrorist acts witnessed in the United States and, once again, pay respect to the suffering and the struggle of the victims' families and of the American people and call for the fight against terrorism not to contribute to creating more victims.
The fight against international terrorism will only be totally effective if it is carried out under the auspices of the United Nations and this is why we specifically reject the use of Article 5 of the NATO Treaty, which runs the risk of dragging the European Union and the international community into a spiral of violence with incalculable consequences. It is also our view that the fight against terrorism, which is, of course, necessary, must not be used as a pretext to undermine individuals' fundamental rights, freedoms and protection under the law, or affect essential aspects of the sovereignty of the European Union' s Member States, including militarisation.
What we do feel is important is that, in parallel with the fight against international terrorism, we pursue the fight against money laundering, including the abolition of tax havens.
Our vote, therefore, reflects our profound disagreement with some of the joint resolution' s main aspects, voted for by a majority in plenary, although we support most of the remaining points.
I voted against the resolution for several reasons. I believe that bringing to justice those responsible for the terrorist attacks in the United States should not mean suffering and terror for other innocent people. It is vital that any action taken in response to these atrocities does not trigger more attacks like it or even worse. The international community has a duty to seek to understand what may have led to these terrible crimes. It must try to understand because to refuse to do so will contribute to the likelihood that much worse lies ahead.
I believe that the United States, and the coalition of countries that has been formed, must be sensitive to global security as a whole. If the US responds with attacks on Afghanistan it too will be killing innocent people and two wrongs never make a right. I strongly feel that we, as politicians in the democratic world, have a great responsibility to uphold the principles of non-violence and to ensure that such unjustifiable violence does not escalate.
. (NL) The fact that people should kill themselves and many others in the terrible manner of 11 September in New York and Washington is a sign of hate and desperation. You can only combat terrorism by helping to remove the breeding ground for violence, not by causing yet more outrage. The way in which Israel seeks out and liquidates violent Palestinian opponents only appears to evoke more sympathy for violent resistance. There is now the threat of that very mistake being repeated on a global scale. When it comes to matters of climate, armament and racism, the US President sought isolation. The formation of a coalition of the rich and powerful, led by him, against the poor and rebellious will be counter-productive in the long run. I side with the only American politician who had the courage to vote against the warmongering, following in the footsteps of those few German socialist dissenters at the beginning of the First World War. The money we are about to waste on war would be better spent on prevention. Within Europe, this would involve making ourselves as secure as possible against attacks, something which would be possible if we did not privatise airport security and air traffic safety and if we paid closer attention to safety standards for very tall buildings. Outside of Europe, it would involve helping to solve the problems of poverty, neglect and injustice.
British Conservatives strongly support measures which are specifically designed to combat terrorism in all its forms. In this spirit therefore, we have supported the motion for a resolution and the counter-terrorist legislative measures being adopted by Council. However, we do not support the proposition that 'combating international terrorism implies a distinct strengthening of the relevant EU competencies', or that the EU should have responsibility for negotiating agreements on judicial and police cooperation with the US, which are properly a national responsibility, given the very different constitutional, judicial and operational traditions of key Member States such as the United Kingdom. We see no connection between the need for a resolute response to the recent terrorist attacks and the call for intensification of efforts to operationalise the European Security and Defence Policy. On the contrary, recent events underline the need for stronger transatlantic ties, and an enhancement of NATO, rather than the potentially divisive pursuit of some autonomous EU military capability. In addition, we wish to ensure that any new counter-terrorist legislation is also used to bear down on those terrorist organisations, such as the IRA in all its forms, and ETA, that have been conducting terrorist campaigns from and within EU Member States over the past several decades.
Stability and Growth Pact (RC B5-0602/2001)
The collapse of liberal dogmas is becoming increasingly apparent. The 'stability pact' and the anti-democratic powers that the European Central Bank has been given operate in an extremely restrictive fashion, at a time when radical change in the direction of European integration is becoming particularly pressing. The demonstrations by trades unions and other organisations that arose as a result of the meeting of the Ecofin Council in Liège and debates at the European Citizens' Congress have highlighted the urgency of the social and democratic demands made by movements that are opposed to the prospect of globalisation in line with the current capitalist globalisation.
The Ecofin Council, however, once again demonstrated its inability to communicate. It did not make any proposal in proportion to what is at stake. Its debates continue to be characterised by a total lack of transparency and responsibility, as illustrated by the fate of the Tobin tax. Ministers went back on their public commitments in referring the matter to the Commission, which we know is hostile to such a decision, no matter how elementary it may seem. In the same vein, the burning question of tax havens was only voluntarily broached from the specific angle of the fight against terrorism. The governments of the Union are not yet ready to change direction. This is the fundamental issue hidden behind the joint resolutions put forward for the vote. And this is the reason why we will vote against them.
Japan is now experiencing a recession. The United States are not far behind, Europe is seeing considerably less growth and a recession is not completely out of the question. In order to prevent a global recession, it makes perfect sense to boost economic activity by means of coordinated action with Japan and the United States, through increasing public expenditure up to a limit of 3% of the public deficit of each EU Member State, on the condition that:
the purpose of increasing expenditure is to improve public investment and to encourage private investment; and
at the same time, efforts are redoubled to implement structural reforms that stimulate employment, investment and competitiveness.
The Stability and Growth Programme must, therefore, be made more flexible, in addition to the flexibility resulting from 'automatic stabilisation' , and this is why I abstained on the motion for a resolution tabled by the PPE-DE Group.
Hieronymi Report (A5-0286/2001)
The adoption of the "Television without Frontiers" directive was a milestone in Community legislation. Yet, here we are, over ten years on, and the editorial changes needed to protect viewers and European cultural productions have still not been made. Below are the three most important points:
a) viewers need to be protected from the flood of advertisements by strengthening the binding arrangements in the directive and controlling and punishing televisions stations which infringe them;
b) minors need general protection at Community level from advertising and from programmes which desensitise them to violence and anti-social behaviour; and
c) stricter, specific measures are needed to promote European productions and make it easier for producers in small countries to break into the wider European market.
, Färm, Hedkvist Petersen, Hulthén, Hans Karlsson, Theorin (PSE), in writing. (SV) We Swedish Social Democrats believe that it is vital that minors be protected from television advertising aimed at children , as this group is particularly susceptible and may have difficulty differentiating advertising from other programming.
In Sweden, TV advertising aimed at children under 12 is totally forbidden under the Swedish Radio and Television Act. According to Directive 97/36/EC, advertising must be clearly identifiable as such. Children under a certain age cannot appreciate the difference between advertising aimed at children and normal children' s programmes. Slightly older children can appreciate the differences but not understand the purpose of the advertising. (Research report by Gunilla Jarlbro of Gothenburg University).
We therefore believe that this must not be promoted, which is why we are voting against this part (paragraph 1 aa) of the report.
First and foremost, I must thank both our rapporteur in the Committee on Culture, Youth, Education, the Media and Sport, Mrs Hieronymi and the whole of the Committee for the high-quality work they put before us and their interesting reaction to the third report from the Commission to the Council, the EP and the ESC on the application of Directive 89/522/EEC "Television without frontiers" , whose main objective is to put a legal framework in place to promote the free movement of audiovisual broadcasting services within the single market and to guarantee certain general interests such as the promotion of cultural diversity and the protection of consumers and of minors.
Many reasons can be given to justify my vote in favour of this report; I shall simply mention them.
Taking into account that 98% of homes have a television, the report firstly and quite rightly points out that the social impact of television is becoming increasingly significant, especially for children. Meanwhile, regarding the protection of minors, the report asks the Member States to step up their dialogue, to define common solutions without threatening their independence in terms of national restrictions for the protection of minors.
This can be put in another way by saying that the audiovisual sector plays an essential role in democracy and informing the people, and is therefore emerging as a reflection of the level of freedom of expression and plurality of ideas that can be expressed and understood.
Moreover, the report also highlights the extent to which the audiovisual sector is a leading sector both in the economy and for employment in the European Union: in 1997, the audiovisual sector employed more than a million people in Europe and its revenue should increase by 70% between now and 2005.
(Speech cut short pursuant to Rule 137 of the Rules of Procedure)
Berès Report (A5-0307/2001)
Madam President, ladies and gentlemen, on 1 January 2002, economic and monetary union will be completed. For each Member State, there will be a continued and binding obligation and need to consolidate public budgets on a sustained basis. This is set out not only in the Commission report but also by the rapporteur herself. I fully support this objective. I therefore welcome the report's proposal that the current requirements of the Stability and Growth Pact be expanded with new and individual objectives for each country. Consolidating the public budget is the main priority for every government in order to create the required scope for action.
As a representative of Austria, I know what I am talking about. Despite all the difficulties and a mountain of debt, the new government is working to ensure that the ambitious goal of achieving a zero deficit remains in place.
Färm, Hedkvist Petersen, Hans Karlsson (PSE), in writing. (SV) We Swedish Social Democrats have abstained from voting in the vote on paragraph 2 and recital B.
Paragraph 2:
It is good that the Eurogroup is developing its cooperation on monetary issues. However, to transfer all cooperation on economic policy to the Eurogroup would be wrong. We do not, therefore, support a possible amendment to the Treaty in order to strengthen the Eurogroup' s powers in the economic area, in any case not until we have more concrete proposals. Against the background of EU enlargement, it is particularly important that Member States outside the Eurogroup have the opportunity to take part in economic cooperation.
Recital B:
We do not wish to give our support to progressively binding legislation in the economic area, at least not until we know more about the specific implications.
The report makes the indisputable observation that "Economic Europe is not yet a reality". The reasons for this are no mystery. Each national State is, more than anything else, concerned with protecting the interests of its own capitalist class and favours national policy most suited to that objective.
The ruling classes have no need, however, for the European institutions to harmonise their policies, apart from settling national rivalries, in order to improve the profitability of their capital to the detriment of the working classes.
In terms of freezing salaries, widespread lack of job security, mass redundancies, savings on public services and attacks against social protection, capitalist Europe has no need for institutional harmonisation in order to be united.
The Bérès report considers that "sound public finance" is the prime condition for "strengthening economic policy coordination within the euro area". However, it does not say how that financial balance should be reached. Who should pay? Capitalist companies or consumers through VAT? Who should benefit more from budgetary spending? Public services or private employers?
Without tax gifts to capitalist companies, budgets could be used more for public services without being in deficit as a result. This is clearly not the line taken in the report. Under these circumstances there was no question of us supporting it with our vote.
The Berès report is interesting because it acknowledges the failure of a social liberalism that thought it could combine acceptance of the Treaty of Amsterdam with genuine social policies in Europe. The report advocates the coordination of economic policies, but realises that the institutions that could perform this do not exist. The ECB is obsessed with one single issue, Parliament is powerless, and the Eurogroup is semi-clandestine. The report simply begs it to please keep Parliament informed.
The report does however contain a large amount of truth, as throughout there is concern about the institutional void and regressive policies that risk being implemented under the influence of neo-liberal dogma. But instead of saying out loud what is being discussed increasingly widely, that it would be reasonable not to apply the Stability Pact, the report is content to advocate coordination of 'their respective stability programmes' . This quite pitiful desire to limit damage cannot make us forget that the shackles were put in place with the active support of liberal socialists, particularly in Italy and France. This is why we did not lend our support to vague and ill-conceived orders that, more than anything, serve to make us forget that we have in fact made a huge mistake.
. (EL) A single currency requires a single economic policy. This, basically, is the conclusion drawn by both the Commission report and the rapporteur's report. Member States are being further restricted in the exercise of economic policy to a framework of decisions taken in advance and national parliaments are required to do no more than observe or, even worse, execute decisions taken by the ÅU. This is an attempt to undermine the workers' facility to react, as they are doing more and more decisively, to the choices made by big business.
The EC report welcomes the EU's anti-grass roots policy and includes proposals whose sole function is as an alibi for the rampantly neo-liberal economic and social policy of the ÅU and the tragic impact which it has on the lower classes, such as prior agreement on the allocation of fortuitous or exceptional tax revenue - just to make sure nothing is spent on the social security sector. Integrating the "issue of the ageing population" into national budgets is another move in the same direction.
While the report posits that unemployment still affects 14 million Europeans and that the economic and social situation has not improved, it remains faithful to the policy of structural change and unemployment sharing.
The involvement of the national parliaments in the form of an annual evaluation of the application of the broad economic policy guidelines decided in the European Council and the debate on the stability programmes approved by the Commission and the Council, are no more than a semblance of democracy, the aim of which is to entrap national representations in Community procedures, especially when it is proposed to strengthen the role of the Commission and impose sanctions on Member States which fail to apply the economic policy imposed by Brussels.
It is an attempt to make national institutions accessories to a process which, on the pretext of coordinating economic policies within the broad economic policy guidelines, is further subjugating wage measures and social policy measures in general to the suffocatingly restrictive criteria for cohesion and of the Stability Pact. The Member States are expressly called on to "coordinate their actions and refrain from adopting tax, budgetary or wage policies".
The break-up of the guaranteed national insurance system, in conjunction with wage cuts and the fact that working hours and costs are arranged to suit employers, are demonstrably increasing poverty and social exclusion among the working classes and reducing the quality and extent of services offered.
Obviously, the more measures passed to restrict income and workers' rights, the greater the pressure for more structural measures, and the more the signs of slump in the economy increase, the stricter austerity policy becomes.
Peijs report (A5-0306/2001)
I voted in favour of the excellent report presented to us by Mrs Peijs for the following reasons.
As we all know, the last 30 years have seen an excessive increase in public spending in Europe, which has forced Member States to raise taxes to an unsustainable level. It is, therefore, crucial that we reduce the tax burden, by implementing the reforms necessary to achieve this, so as to improve incentives for employment and for business activity. The attempt that is being made to define a sustainable method of tax relief is, therefore, to be applauded. I hope that the Commission will continue in its efforts to guide national governments' approach to tax relief, specifically by establishing a 'code of conduct' .
With regard to the issue of trying to ensure that the largest possible proportion of the active population has access to the labour market, it is essential that we abolish the social, fiscal and administrative obstacles preventing women and older people from returning to work and/or from remaining in work. This is particularly important because features of demographic change have been - as the United Nations' report for 2000 quite rightly points out - a slowdown in the growth of the population of active age and the increase in the population over 65 years old, which raises the enormous concern of maintaining the social security system or even of trying to prevent potential economic hardship arising as a result of having an insufficiently large workforce for our labour markets.
It is equally important that we give priority to the access of young people to the labour market as well as to lifelong learning, which will require an increase in public and private spending in the fields of education, research and development, along with, of course, the respective structural reforms, so that the effective transition to a knowledge-based society can go ahead.
This report demonstrates little concern for the social and economic situation of certain Member States and dwells on the need to pursue budgetary consolidation and compliance with the Stability Pact. This is a very short-sighted position, which is why we propose it be removed. What is really required is the immediate suspension of the Stability Pact and a thorough review of its objectives, criteria and bases.
We also disagree with the idea that public investment is not a solution to the crisis or that it is generally poorly managed and led, which is why we have tabled a proposal for an amendment that highlights the importance of public investment for economic growth and employment.
A degree of commitment to solving social problems, job creation and combating social exclusion and poverty require no longer attaching priority to maintaining monetary stability at all costs, when we know that the consequences of this will be further unemployment, wage caps and more poverty.
Deplorably, the various amendments we tabled on a thorough rewording of the report have not been adopted.
The Peijs report is a true neo-liberal anthem that portrays public finances and social protection as the root of all evil. For example, the report contrasts inevitably "ill-managed" public investment with the private sector, which is, naturally, efficient. Its main function is to once again affirm the neo-liberal dogma codified in the "Stability Pact" signed in Amsterdam in 1997, and to condemn the adjustments suggested at the Gothenburg summit on automatic stabilisers.
Now that the economic climate is changing due to a persistent wage moderation policy, the report affirms the right to inflict a fresh recession on Europe. It advocates blindly applying a policy that everyone will notice goes against the announced objectives for growth and employment. When the economy slows down, the Stability Pact contributes to the chaos by slowing business down, because in reality it aims to achieve an unemployment level that will bring salaries back down and increase profits. We must vote against this report, as applying it would pose a genuine danger to the workers of Europe.
. (NL) Fluctuations, with their peaks and troughs, are characteristic of a market economy. At times of economic stagnation of growth or when consumption levels fall, there is no sense in talking people into unrealistic optimism. This would be a form of deceit and would lead to recklessness in consumption and risk-bearing investment. It would be better to expand existing governmental provisions or to introduce new ones. This was the method successfully used in America under Roosevelt during the `30s crisis, and with which western Europe was successfully rebuilt after 1945. For that matter, it was also the method by which authoritarian states such as Nazi Germany and the Soviet Union were able to build economies which were much stronger than outsiders had predicted. In all those cases, whether we agreed with them or not, the result was an unexpected number of satisfied people. Instead of learning from that, we now see a reversion to the primitive standpoints of the 19th and early 20th centuries preceding these successes. Tax reductions, in favour of high incomes and big business, are now considered to be positive, while government spending is considered to be very negative. The report by Mrs Peijs fits in with this now predominant trend. As I expect poverty and instability as a result, I am not in favour.
Longo report (A5-0299/2001)
Prominent in this report is a whole set of demands for speeding up the process of liberalisation in various sectors. It even criticises the Stockholm European Council for not having fixed a timetable for the definitive liberalisation of the gas and electricity markets, which is unacceptable. We also reject its call for Member States to move ahead rapidly and in a uniform way on opening up the energy, transport and postal services markets. It therefore comes as no surprise that it attacks the public monopolies, specifically in the field of electricity, that it calls for the local call market to be opened up or that it considers that the privatisation and liberalisation of public services will lead to lower prices and higher quality.
. (EL) The real world today is a world in which huge monopolies abuse dominant market position, where gigantic companies merge, consolidate or are taken over on a daily basis and where monopoly groups acquire terrifying power, invariably accompanied by thousands of redundancies, which have a huge impact on employment, and the monopolisation of wealth-creating resources, markets and consumers. There were 345 new mergers in 2000, to quote the report, thanks to increasingly flexible legislation which fosters the creation of large monopolies which acquire dominant market positions.
However, this is of no concern to the ÅU. What does concern it is setting a timetable for the definitive liberalisation of the natural gas and electricity markets, speeding up the rate at which the energy, transport and postal services markets are liberalised and safeguarding universal access to services of general interest, in order to improve the competitiveness of the economy.
It is also concerned with abolishing state aid. However, the desperate attempt to abolish state aid is really an attempt to increase the profits of the already strong players and to consolidate their market position by excluding new competitors and applying the law of the jungle, the law of might is right and the supremacy of monopoly interests.
State intervention does not, of course, touch the heart of the capitalist system and it often strengthens companies and businesses on a selective basis. However, without state intervention, even with the tiny, balancing role which it can play, the gulf will widen constantly to the detriment of less developed areas and sectors and the poorest sections of society, given that structural measures and denationalisation are carried out not for their benefit but to strengthen the profitability of big business. That is why the constant pressure for measures such as the proposed register of state aid and the subsidy scoreboard is intolerable. All the choices made by big business illustrate how worried it is about the possible renationalisation of competition policy (i.e. control by the Member States, not the Commission of the European Union), which is why the report proposes an international competition system in the framework of the WTO.
The competition policy applied has resulted in large branches of European industry dismissing workers and losing important shares of the global market and hundreds of thousands of jobs. The disgraceful concentration of power, in strategically important sectors, has put the economy of entire countries in the hands of speculative multinational groups, with everything that implies for the workers.
The loss of hundreds of thousands of jobs has caused unemployment to spiral. The workers are facing the biggest attack yet on their employment and social rights, they are watching their standard of living being eroded, poverty spread and the public sector and productive base in most countries in the Union being restructured and dissolved in the name of rampant and catastrophic competition, in the name of an absolute market economy and in order to promote the monopoly aspirations of big business. That is why protests against globalisation and the prevalence of the uncontrolled rules of the market economy are growing day by day.
We consider that the competition policy applied is responsible for all this and we intend to express our complete opposition to it by voting against the report.
Huhne report (A5-0301/2001)
In spring last year, together with the Council, we adopted the Electronic Commerce Directive which is due to come into force on 17 January 2002. The pillar of this Directive is the country of origin approach. When the report before us was discussed in the Committee on Economic and Monetary Affairs for the first time, I was surprised to find that some members of the relevant Committee wanted to call this country of origin approach into question again for online financial services. Yet this is quite absurd. If the European Parliament and the Lisbon European Council have set a deadline of 2005 for establishing an integrated market in financial services, we cannot afford to adopt incoherent legislation or keep re-examining decisions which have already been taken, unless we have very good reason to do so. This applies not only to some Members of this House but also to the Council, whose vote last Thursday on the Directive on Distance Marketing of Financial Services I greatly regret. We opted for the country of origin approach - so we should now apply it in a targeted and coherent fashion.
I would also like to join the rapporteur in congratulating the Commission on its initiative in establishing the European Extrajudicial Network (EEJ-NET) and the Financial Services Complaints Network (FIN-NET). Simple, cost-effective, non-judicial procedures for cross-border redress can only enhance consumer confidence in the development of cross-border financial services. Naturally, consumers must be made aware of the existence of these networks, and I therefore also support the proposal that all websites providing online financial services should advertise these networks.
Berger report (A5-0310/2001)
The services sector is of fundamental importance to the future development of the European Union' s economy and already accounts for the largest share of its GDP and more than two-thirds of employment. It therefore deserves our full attention to ensuring improvements in its quality and to maintaining employment. The main concerns of the Commission, however, as stated in its communication, focus on establishing an internal market for services, studying the obstacles to the free movement of services across national borders, proposing their removal, and working towards speeding up the liberalisation of postal services, the distance selling of financial services, acquisition proposals and value added tax on digital products.
The rapporteur, as well as agreeing with the Commission proposal, highlights the need to speed up and complete the process of liberalisation in sectors such as postal services, electricity and energy, which we are bound to reject, since, in general, this is designed to demote the State to a role of merely regulating the activities of public services, establishing supposedly independent regulatory bodies, which are directly or indirectly controlled by economic and financial groups. By and large, the results of liberalisation are redundancies, increased prices for public service provision, a reduction in the quantity and quality of service provision and the rejection of the right of universal access to public services.
Khanbai report (A5-0263/2001)
The Khanbhai report makes an extraordinary analysis of one of the most serious challenges facing the world today; the fight against the main communicable diseases in the context of poverty reduction. Communicable diseases kill around 10 000 people every day in Africa, with 35 million people throughout the world contaminated with Aids. HIV/Aids, malaria and tuberculosis are, therefore, a terrible threat to the social and economic development of the poorest communities, and as Mr Khanbhai argues, require a rapid, effective and wide-ranging response, in which the EU must take the lead. These diseases cause not only human suffering and an extremely high number of deaths, which are in themselves justification enough for such a response, but also cause a drastic reduction in life expectancy and in the labour force, with all the social and economic consequences that this entails They seriously disable large working populations, retard social and economic development and destabilise communities that are already weakened.
I therefore agree with the rapporteur when he states the urgent need to create an Infectious Disease Fund, which is crucial to providing medical treatment for those affected, to identifying carriers, to prevention and research and to the development of new medicines and vaccines.
. (NL) In questions to the European Commission, I have already on a number of occasions strongly recommended measures to ensure that medicines to combat prevalent fatal diseases are available to inhabitants of the Third World. Remedies against tropical diseases are often available to foreign tourists from rich countries, but not to the large majority of the local population. Existing medicines, which have worked effectively for many years, are even being withdrawn from the market. The reason for this is the lack of spending power in those countries to buy these medicines. If we see medicines as mere commodities, protected by patent rights which ensure that the cost of earlier development expenditure is forever passed on, there will be no medicines available to poor countries and certainly not to their poorest inhabitants. Such medicines often cost more than the annual income of people living there. The proposals by Mr Khanbhai for international recognition by the EU of the right of developing countries to produce generic treatments for epidemic diseases without having to pay the costs of intellectual property rights, as well as the stimulation of production of treatments for diseases caused by poverty and the periodical review of the TRIPs agreement are essential to reach a solution.
The report makes a number of good points. However, they pale before the sheer extent of the misery and shame suffered by millions of people throughout the world, especially in undeveloped countries, where they are still living in poverty, deprived of even basic access to health, and dying from infectious diseases such as malaria, tuberculosis, AIDS and so on. It is even more of a disgrace when there is the certain prospect - based on official studies and research - that the situation will get worse.
The acceptance that health is a "global public good", as the report rightly points out, cannot be reconciled with the fact that a large proportion of the world's population is deprived of access to education, housing, employment, food, safe drinking water, conditions of hygiene and health services. More than 5 million people a year die from infectious diseases, mainly in underdeveloped countries, while a handful of multinational pharmaceutical monopolies continue to patent, profit from and speculate with drugs, even going so far as to withdraw drugs which, although they save lives, fall short of profit targets.
It is not right to channel any additional resources for developing research to the private sector in the form of incentives rather than to public research centres. It is insulting and hypocritical to state that the "global public good" of health is being hit particularly hard in underdeveloped countries, while at the same time imposing structural changes on these countries by reducing expenditure on the public service sector, especially the health and education sectors. It is unacceptable to rely on the "charity" of non-governmental organisations (NGOs) for action to safeguard this "global good" and to trust in "better cooperation" and "partnership" between the public sector, NGOs and the private sector. Health is a fundamental and inalienable human right, it is the most important factor of social justice and human dignity and it cannot be ruled by market regulations and the laws of profit.
It is of prime and capital importance to use public-sector means to fight disease and secure the right to health. However, a radical approach to the problem involves hitting at the root of poverty, at what sustains and exacerbates it. The report hardly even touches on this sort of solution to the problem, making do with regurgitating constantly repeated "analgesic" announcements and proposals. Overturning the social policy system and policies which apply the established imperialist and monopoly interests which generate and spread poverty and misery, which have no hesitation in crushing and sacrificing entire populations and nations to their cause, is the only solution to the problem.
TOPICAL AND URGENT DEBATE
The next item is the debate on topical and urgent subjects of major importance.
Support for a framework agreement in the Former Yugoslav Republic of Macedonia
The first item is the joint debate on the following motions for resolutions:
B5-0617/2001 by Mr Haarder, on behalf of the ELDR Group;
B5-0626/2001 by Mrs Pack and Mr Posselt, on behalf of the PPE-DE Group;
B5-0634/2001 by Mrs Muscardini, on behalf of the UEN Group;
B5-0643/2001 by Mr Swoboda and Mr Wiersma, on behalf of the PSE Group;
B5-0653/2001 by Mrs Morgantini, on behalf of the GUE/NGL Group;
B5-0660/2001 by Mr Lagendijk and others, on behalf of the Verts/ALE Group,
on support for a framework agreement in the Former Yugoslav Republic of Macedonia.
Mr President, I think that two messages must be sent to Macedonia today. The first should be to the government of Macedonia. Much gratitude should be conveyed, as well as admiration expressed, for the courage demonstrated by the Macedonian government in proposing amendments to the constitution and giving the Albanian minority the place required by a modern democracy. It has been difficult, and the European Union must express its heartfelt gratitude to the Macedonian government for what it has done. The second message I think we should convey to Macedonia should be addressed to the NLA, or what is known as the liberation movement. It will be appreciated that this originally emerged under Milosevic - I shall not go through the whole story - but now there is only one thing to say to the NLA and to its remnants in northern Macedonia, and that is: the struggle is over now; all weapons must be handed in now; there is now no reason at all for the NLA to continue with the activities of which it has been guilty - and I use the word 'guilty' advisedly, for the NLA is of course a very mixed organisation, certain aspects of which do not bear too close examination. Now, the Albanian population has been accorded its full civic rights. That is the way to solve problems involving minorities. I myself come from a border area between Denmark and Germany, in which we solved all the problems 45 years ago by according both minorities, north and south of the border, full rights in a modern democracy. That is what Macedonia has now also chosen to do. It is the right way, and both parties deserve our thanks.
Mr President, although our views on the NLA might differ slightly, I endorse Mr Haarder's comments that the task now is to preserve peace. Peace is still a precarious commodity in Macedonia, perhaps because faith in a shared solution, a shared state and a shared society is not yet fully established. This is not surprising, for something like this takes longer than sitting at a negotiating table and engaging in negotiations.
However, if we look at the Framework Agreement, I think it is very important that renouncing violence is the first priority. This is a democracy; it does not need violence to bring about change. In a democracy, it must be possible to talk about change, conduct negotiations and then bring forth legislation to achieve change.
The second point is the country's integrity. We do not need new borders or new states painstakingly drawn along some sort of ethnic lines, but which can never be drawn precisely. We only need to look at the capital Skopje to see how impossible this is. I have never understood why both sides - even if only briefly - have actually talked about the option of dividing the country.
Thirdly, this is a multiethnic state. Many countries are multicultural, but this is a multiethnic state with a significant Albanian minority which cannot treated in the same way as a five or six percent minority. Its status must be enhanced. Its status has been enhanced, and we think it is right that these minority rights are being expanded beyond the usual extent. I believe that overall, a good compromise has been found.
We will be in Skopje in the next few days. We will stress the need for the remaining necessary measures to be put in place. For our point of view, this continual prevarication and threat that there will be no agreement and coordination after all, or that there may be recourse to violence once more, are incomprehensible and unacceptable. I hope that just as we are able to discuss Macedonia with a greater sense of satisfaction today, this prevarication will give way to a genuine feeling of satisfaction and acceptance within the next month or so.
Mr President, ladies and gentlemen, the weapons have been collected, so it is claimed. The NLA has been dissolved, so it claims. We all know that there are still a great many weapons in Macedonia, and the issue of a criminal association is still on the agenda. It includes those who want it. I still assume that most Albanians want it. I also assume that most Macedonians want it. However, the problem in many Slav Macedonian heads has not yet been resolved - otherwise, we would never have had the problem in the first place. In recent years, nothing was done to enable the Albanian minority - a substantial 28 percent of the population - to participate genuinely as citizens on an equal footing. If this issue had been addressed seven or eight years ago, instead of just two years ago, and if progressive measures had been taken to make all citizens equal, the rebels would not have had such an easy ride, in my view. It is a pity - also for the Macedonian people - that it now looks as if there is only a response when criminal elements appear to be overrunning the country. It is a pity, but it is the fault of all the political parties on the ground. Ultimately, we have now achieved what this House has always asked for.
As Mr Swoboda has said, I would also like to remind you that we do not want a divided country. Macedonia is a state. It should continue to be a state, and it should not be divided along ethnic or national lines. Anyone who considers this option puts the entire region at risk. That is something which is extremely dangerous. I very much hope that this new Parliament will also now try to implement the laws as quickly as possible. The problem is that we are now hearing that what they have already voted for is being called into question again, and that sessions of parliament are constantly being postponed. Obviously, there are reasons for this. In Tetovo, for example, repeated attacks are being carried out on the Macedonian police. We must ask ourselves why this is happening.
We must therefore be very diplomatic but firm with all our colleagues in Macedonia and ask them to make genuine efforts to progress with the Ohrid Agreement. We must not allow any recourse to this dreadful idea of holding a referendum in order to put off these constitutional changes indefinitely. That must not happen. Hannes Swoboda, Joost Lagendijk and I will try to bring influence to bear on our Macedonian colleagues over the next two days. I also think it is very important for an amnesty to be granted in whichever way is appropriate under the laws of the country, but this should not apply to crimes to be investigated in The Hague. I think we should make a fine distinction here. Naturally, I very much hope that the parliament will now put in place the laws necessary to strengthen local autonomy and give the minorities - which, after all, are majorities in some regions of the country - the opportunity to take genuine responsibility for their fellow citizens. I think that if they pursue this course, as Johannes has said, we will have peaceful situations by the end of this year.
Mr President, we support the motion for a resolution, but we find it all very optimistic and hard to believe. Did the August agreement really ensure that the multi-ethnic society and the single rule of law were in fact maintained? We say and we hope that it did. But the only evidence we have at the moment is that weapons are being collected and the National Liberation Army has been disbanded. However, we do know that determining in advance how many weapons would be handed in was hardly conducive to being taken seriously. How were the numbers calculated? Just as we also know that it is the easiest thing in the world for a resistance movement to say that it is disbanding and then to regroup without further ado.
That is why we share the incredulity, the degree of difficulty which the Slav Macedonians appear to be having in making further progress. We hope they will make progress. We want to remain optimistic, but the only serious argument for being optimistic and supporting the line taken in the motion would be, first, a stable political line, not double and triple messages coming out of the European Union and ÍÁÔÏ, as has happened in the past, with catastrophic results at political level; secondly, real, generous financial assistance - and soon - and, thirdly, to give European prospects to all the Balkan states at long last, and to this particular country as quickly as possible, so that there is a way out of the crisis, hope and prospects.
Mrs Pack has, I think, rightly pointed out that there are still many problems in front of us. But all in all, the peace process in Macedonia may still be considered a small miracle. I fully agree with the words of Mr Haarder in congratulating the Macedonian government and pointing to the courage that government has shown. Indeed, ladies and gentlemen, a Gordian knot has been cut.
The minority rights of the Albanians are guaranteed, the operation 'Essential Harvest' has succeeded, the sovereignty and territorial integrity of Macedonia remains secure. The multi-ethnic society is indeed being given another lease of life and dialogue is central to the parties. We must continue to pay attention to this region, to the whole of the Balkan region. The Afghan crisis, the war on terrorism, must not distract our attention from this part of the world.
We must invest in the stability of the Balkans. We must invest in the stability of Macedonia. We must ensure that sufficient support for the execution of the Stabilisation and Association Agreement is being granted. We must provide good guidance for refugees returning home. We must see to the re-building of that country. And I wish here to underline the words of Mrs Pack. The political history of my own country has demonstrated that only forgiveness, only reconciliation can guarantee real peace in a country. And so amnesty for the revolutionaries is indeed important. This does not mean the revolutionaries who may possibly be accused before the Court of Justice in The Hague. It concerns the others, for whom a regulation is required. I hope that our fellow MEPs who are departing tomorrow for Skopje will be able sufficiently to alert our counterparts over there to this problem. I also fully support extension of the mandate of the European Agency for Reconstruction in that region. Macedonia should be brought under the scope of that regulation, and I also hope that we as Members of the European Parliament will be paying enough attention to the work of the European Agency for Reconstruction, so that we may be sure that the European taxpayer' s money is well spent in an efficient and timely manner in that region.
Mr President, if the constitutional changes and reform laws in Macedonia come into force - and we hope that this will happen soon - the country will have minority rights legislation which far outstrips the standards in the majority of European countries and most EU Member States. We always talk very pompously about European standards - which, in reality, do not exist in this form - and often demand that other countries meet criteria which many of our own EU Member States are not prepared to comply with themselves.
Nonetheless, I am gratified by this positive development in Macedonia, not only in the wake of the most recent acts of violence but over the last two years since the Georgievski government embarked on a reform course in this area. Once again, the violence has jeopardised this process. I am pleased that the European Union and other international organisations, including NATO, have succeeded in shoring up the process, so that the reform course has not only continued but has actually improved and accelerated.
However, this should not be a reason for us to fob off the Macedonians with mere thanks, as it were. Like Mr Haarder, I too believe that we owe them a debt of gratitude. However, this gratitude must be of a practical nature. We must finally take action in response to the scandalous handling of the issue of the country's name. We must finally take action on the financial resources for Macedonia, which must be used to benefit the country as a whole, including the very underdeveloped east and south and not just the capital or the few regions which were particularly affected by the crisis.
What is very important is that we must finally begin to recognise that this country is our partner, based on the Stabilisation and Association Agreement. We do not need any special instruments, we do not need a (pseudo) protectorate status, which is obviously still being mooted in some circles, also in connection with the idea of special agencies etc. I regard Macedonia as our partner. The Association Agreement is the instrument through which we can channel our cooperation. We must continue to work with Macedonia in partnership and assist it in its progression towards membership of the European Union.
Mr President, we want to start by pointing out that clashes in the Former Yugoslav Republic of Macedonia are continuing even now, despite the fact that the rebels are supposed to have handed in their weapons and disbanded. As far as handing in weapons is concerned, the NATO "emergency harvest" operation involving 4,500 men only recouped 3,300 weapons, i.e. not even one gun per NATO soldier, while NATO sources are quoting a figure of tens of thousands of weapons. Thousands of refugees are still unable to return home and the de facto division of the country continues.
At the political level, the Slav Macedonian parties are under tremendous pressure to make constitutional changes, changes opposed by the majority of the people. The European Union representative, Mr Solana, is already in Skopje, together with the Commissioner for External Relations, Mr Patten, trying to speed up the process for the so-called "political dimension" of the agreement. To put it simply, this means that they are exerting pressure to get the fine points of the amendments to the constitution, such as a general amnesty for the rebels, voted through and, more importantly, to avoid a referendum at all costs. The future of the country appears to the intermediaries to be too important a matter to be left in the hands of its citizens.
The ÍÁÔÏ and European Union operation has not resolved any fundamental problems. The only thing that foreign intervention has done is to bring the rebels into contact with government officials. Apart from the NATO corps of 200 soldiers which is now stationed in the country, intolerable pressure is also being exerted by the so-called donor meeting. We again reiterate our fear that, unless various forms of foreign intervention stop, not only will the communities in the Former Yugoslav Republic of Macedonia be unable to ever reach an agreement, they will face a new Kosovo.
Mr President, if the Macedonian Parliament accepts the constitutional changes forced by rebellion and foreign intervention, this means that the large Albanian majority in the north-west regain their rights. Within the former Federal Socialist Republic of Yugoslavia, the Albanian language was the language of administration and education. This right was suspended following the independence of Macedonia. The situation is comparable with the language rights of the Hungarian minority on the southern edge of the equally new state of Slovakia. National minorities which become a majority often appear to have no understanding for the other language groups within the territory of their state. In 50 years' time, the roles will be reversed as Albanians come to form the largest group in Macedonia.
Only through an agreement based on equality can two peoples find a way to live peacefully as good neighbours. In that respect, much can be learned from the government structures of multi-lingual federal states such as Belgium, Switzerland and Spain. From that perspective I can now, in contrast to 3 May, consent to support for Macedonia.
Mr President, the Commission fully shares Parliament's view that the Framework Agreement of 13 August is crucial to peace and stability in FYROM and that the Macedonian Parliament should be urged to adopt the measures recommended under the agreement.
Commissioner Patten and EU High Representative Solana are in Skopje today to underline the importance of, and convey the urgent need for, constitutional changes and a revised law on local self-government, as foreseen under the agreement.
We face truly formidable challenges over the next few weeks and months in FYROM. The EU is fully behind the Framework Agreement and is committed to providing financial assistance, including assistance for emergency aid and for measures in support of the agreement. We have provided over EUR 10 m in humanitarian assistance through ECHO since the crisis began; EUR 54.5 m under CARDS in 2001, which includes a recent top-up of EUR 12 m for housing reconstruction, local infrastructure and support for host families; EUR 12.8 m under the Rapid Reaction Mechanism to repair and reconstruct houses, to repair electricity and to support confidence-building measures, such as mine clearance, election monitoring and police training; and EUR 50 m in macro-financial assistance still to be disbursed from a previous macro-financial package, which is being combined with an additional grant of EUR18 m to help FYROM cope with the specific needs arising from the crisis. This assistance is, of course, conditional on an IMF agreement with the Macedonian Government.
The Commission and the World Bank are ready to organise a donor meeting on 15 October, provided that the Macedonian Parliament adopts the necessary constitutional changes set out in the Framework Agreement.
It is not an overstatement to say that the effective delivery of EU assistance could be critical to the success of the Framework Agreement and, therefore, to peace. Our paramount concern is to ensure that we act quickly and flexibly.
We have therefore decided to propose an extension of the European Agency for Reconstruction, which has an excellent track record in delivering assistance throughout the Federal Republic of Yugoslavia. The agency has people on the ground and direct experience in the region, notably in the sort of emergency reconstruction that we will need to deliver in FYROM this autumn, as well as in longer-term assistance of the type it is now overseeing, for example in Serbia. We therefore urge Parliament to give positive consideration to our proposal to extend the mandate of the agency.
Beyond the Framework Agreement, we are determined to pursue a strategy of closer integration of FYROM into the European mainstream, simply, first of all, by implementing the new Stabilisation and Association Agreement signed in April. A lot has to be done in this area and FYROM must demonstrate that it can live up to international standards by respecting minority rights and show that its democratic structures are stable enough for it to pursue its path towards European integration - in simple terms, to become a member of the European family.
The joint debate is closed.
The vote will be taken at 6.30 p.m.
Human rights
The next item is the joint debate on the following motions for resolutions:
United Nations World Day
B5-0616/2001 by Mr Lannoye and others, on behalf of the Verts/ALE Group;
B5-0619/2001 by Mr Van den Bos, on behalf of the ELDR Group;
B5-0627/2001 by Mrs Hermange, on behalf of the PPE-DE Group;
B5-0635/2001 by Mr Ribeiro e Castro, on behalf of the UEN Group;
B5-0644/2001 by Mr Hughes and others, on behalf of the PSE Group;
B5-0654/2001 by Mrs Figueiredo and others, on behalf of the GUE/NGL Group,
on the United Nations World Day to overcome extreme poverty.
Vietnam - B5-0620/2001 by Mr Maaten, on behalf of the ELDR Group;
B5-0623/2001 by Mr Dupuis and others, on behalf of the TDI Group;
B5-0628/2001 by Mr Nassauer and Mr Posselt, on behalf of the PPE-DE Group;
B5-0636/2001 by Mr Segni, on behalf of the UEN Group;
B5-0646/2001 by Mr Van den Berg, on behalf of the PSE Group;
B5-0658/2001 by Mrs McKenna, on behalf of the Verts/ALE Group,
on violations of human rights in the Socialist Republic of Vietnam.
Uzbekistan- B5-0621/2001 by Mr Haarder, on behalf of the ELDR Group;
B5-0629/2001 by Mr Bowis and Mr Posselt, on behalf of the PPE-DE Group;
B5-0637/2001 by Mrs Muscardini, on behalf of the UEN Group;
B5-0647/2001 by Mr Swoboda and others, on behalf of the PSE Group;
B5-0662/2001 by Mr Staes, on behalf of the Verts/ALE Group,
on the health situation in the Republic of Uzbekistan.
East Timor- B5-0625/2001 by Mrs Figueiredo and others, on behalf of the GUE/NGL Group;
B5-0631/2001 by Mr Costa Neves and Mr Coelho, on behalf of the PPE-DE Group;
B5-0640/2001 by Mr Queiró and Mr Ribeiro e Castro, on behalf of the UEN Group;
B5-0648/2001 by Mr Kreissl-Dörfler and others, on behalf of the PSE Group;
B5-0652/2001 by Mrs Figueiredo and others, on behalf of the GUE/NGL Group,
on East Timor.
Colombia- B5-0632/2001 by Mr Salafranca Sánchez-Neyra and others, on behalf of the PPE-DE Group;
B5-0642/2001 by Mrs Muscardini, on behalf of the UEN Group;
B5-0645/2001 by Mr Medina Ortega and others, on behalf of the PSE Group;
B5-0655/2001 by Mr Marset Campos and others, on behalf of the GUE/NGL Group;
B5-0659/2001 by Mr Lipietz and others, on behalf of the Verts/ALE Group,
on the situation in Columbia.
United Nations World Day to overcome extreme poverty
Mr President, would dedicating a resolution from this House on extreme poverty on this occasion be giving in to opportunism? I would like to remind you that on 17 October 1987 Father Wrezinski, with 100 000 people, talked about the life of the poorest families and people in our whole society and since that day, the World Day to overcome extreme poverty reminds us each year that it is our duty to unite in respecting human rights when they are violated.
If we adopt this resolution today, we are paying tribute not only to the commitment of the families and people who face extreme poverty themselves, but also to the commitment of all the associations and citizens who stand beside them. Also, throughout the European Union, especially since the Lisbon summit, the public, national and European authorities are constantly highlighting the fight against exclusion and particularly the need for an integration policy. It is in this spirit that today, on behalf of my group, I am presenting this resolution, which asks the Member States to develop real strategies aimed at equal access for all to fundamental rights such as education, housing and healthcare as well as culture and sustainable employment.
It is also in this spirit that we are asking the European authorities and, as far as we are concerned, our Committee on Employment and Social Affairs, in cooperation with the Commission, to make an assessment of the policies conducted in the field every 17 October and thirdly, we ask, for the future of course, that a stone be laid in the square in front of the European Parliament in Brussels in honour of the victims of poverty like those laid in the squares at the Trocadero in Paris, the Council of Europe in Strasbourg, in Berlin, Rome and at the UN. It is a simple but nevertheless important tribute that we want to pay today by putting forward this resolution.
Mr President, ladies and gentlemen, before I start my speech proper, I wish to take this opportunity to draw the attention of the Secretariat and the Bureau to the fact that, at least in the Portuguese version, paragraphs 2 and 11 of the Resolution are practically identical, probably as the result of a mistake in the drafting of the text. Perhaps it would be possible, following the vote, to merge the two texts, because they are practically the same.
The purpose of celebrating this day is to discuss the serious nature of social problems as striking as extreme poverty, which affects more than one billion people across the world, who are forced to live on less than one dollar per day. We do so in the footsteps of the person who proclaimed this day in 1987 and following the decision of the United Nations in 1992, which enshrined it throughout the world.
We must, of course, look at the programmes that we ourselves have put together to attack poverty and social exclusion. Here I would draw your attention to the resolutions of the Lisbon, Nice and Göteborg European Councils and to the work, on which consensus has already been obtained between Council and Parliament, on the programme of cooperation in the fight against social exclusion. I wish, once again, to pay tribute to the work of our fellow Member, Ilda de Figueiredo.
Specifically, however, we must have an idea of the problems and of our strategy. We are facing very old problems that concern world development and we must think about the scandal that is war and corruption in so many countries that subject their citizens to the most abject poverty. Some things have been done in our countries to combat disease, need and profound social inequalities; there are new challenges that we are aware of, specifically in the context of the information society, but there are also new problems, affecting what we in Portugal call the 'new poor' .
This is a problem that greatly affects pensioners and the elderly and I am sorry that the compromise motion did not go further than it did. I think that there is a certain prejudice here against talking about the word 'family' , but we must be aware that the weakening of the family unit makes us all more vulnerable. It makes individuals lonelier, which is largely responsible for the contradiction we see today, which is that our societies are richer and, yet, we feel increasingly insecure. This is highly relevant to this problem, which we must look at seriously and with our eyes wide open.
Mr President, ladies and gentlemen, poverty in the world is a violation of human rights and an intolerable breach of human dignity. It affects hundreds of thousands of men, women and children. This poverty has increased in the last six years. In the European Union there are 65 million people living on less than 60% of the national average income, to say nothing of the differences within the Member States. It is thanks to social transfers and social assistance systems that the poverty level has remained at 18% in the Union.
But with the slowdown in economic growth, we are in danger of exclusion and poverty being aggravated again. An analysis of the proposals from the associations and the work of the Intergroup on the European fourth world clearly indicate that the fight against poverty and exclusion should become a vital element of sustainable development. The objectives set should be pursued and integrated into all policies, with more resources. I regret that the financial provision for anti-poverty programmes is still inadequate.
The Laeken European Council should adopt political measures on income, employment, housing, health, education, training and culture. Parliament should also have objectives guaranteeing the right to quality housing for all, against the constant withdrawal of employment and services and re-establishing citizenship and equal rights.
This is also why, on the occasion of the World Day against poverty, which will take place on 17 October, the European Parliament, in cooperation with the associations concerned, should also promote initiatives to raise awareness and to mobilise people to eliminate poverty and destitution. I hope that this day will enable us to make a further commitment to implementing programmes against poverty, by developing economic and social policies that really deal with the underlying causes of that poverty.
Violations of human rights in the Socialist Republic of Vietnam
Mr President, the prospect of economic reform in Vietnam has certainly improved over the past few years. However, there is still no progress as far as political reform is concerned. There is a constant flow of reports about the arrest, detention and ill-treatment of dissidents in Vietnam. Defenders of democracy, critics of the communist regime, religious communities and former refugees who want to invest in Vietnam are still at great risk.
International human rights organisations are still not getting a hearing from the Vietnamese government. They are also banned from monitoring developments and carrying out inspections in the country. The central government is doing its level best to block any form of communication between the dissidents and the rest of the world.
International donors must challenge human rights violations and must call for political reform in Vietnam in addition to economic reform.
I am very much in favour of strengthening the economic ties between the European Union and Vietnam. However, as one of the country's biggest donors, the European Union must take a firmer stance and do more to ensure that human rights are respected there.
I would also strongly advocate an independent investigation into the well-being of Mr Binh Vinh Trinh and other investors in Vietnam. Having made a fortune abroad by working extremely hard after fleeing from Vietnam, as many people did a few decades ago, Mr Trinh started investing in his native country again. However, he was arrested under the pretext of illegal investment, and brainwashed in solitary confinement, all of his possessions were seized and his investments were confiscated. This acts as a deterrent and naturally has an extremely negative impact on the decisions of other investors. There must be proper legal protection of foreign investments and investors in Vietnam and the corruption there must be brought to an end. This is an essential precondition for future economic and political development in Vietnam and her links to the world economy.
In addition, Vietnam must protect, safeguard and guarantee human rights.
There has been absolutely no progress in Mr Trinh's case over the past few months. He is still on the run and none of his or his family's unlawfully seized possessions have ever been returned to him. As soon as he sets foot in Vietnam, he will be put straight back into prison. I call on the government of Vietnam to make a gesture by respecting the rights of Mr Trinh and other investors and those of other political dissidents.
Mr President, twelve years ago, a Czech human rights activist in Prague wanted to appeal to a Western head of government for help in the face of his impending imprisonment. This Western head of government did not receive him. A few months later, the human rights activist became President of Czechoslovakia. His name was Václav Havel. From then on, the Western head of government had a great deal of difficulty in getting an audience with the Czech President, who refused to receive him because he wanted to make it clear that this failure to respond to human rights violations and the flouting of human dignity was unacceptable.
European Union states are pursuing a similar policy today with regard to Vietnam. It is a policy of autosuggestion. It is claimed that Vietnam is pursuing a reform course. It is also claimed that Vietnam no longer has such a repressive regime as before. Yet the reality sends out a very different message. Persecution of human rights activists has increased. Injustice and the suppression of press freedom have increased, as has the suppression of religious freedom. If we look at the reality of the situation, we must recognise that this regime cannot be set on a reform course without massive external pressure. Economic and geostrategic interests, too, cannot be sustained in the long term unless there is a stronger emphasis on the rule of law throughout South-East Asia, but especially in Vietnam.
That is why it is in the European Union's interests to abandon its policies of autosuggestion at last and speak out about human rights violations in Vietnam. The European Parliament adopted this approach with regard to Central and Eastern Europe before 1989. It was fairly isolated at the time, but events proved that it was right. The European Parliament is pursuing the same course today on Vietnam, and I appeal to the Commission, and especially, of course, to the Council and Member States to adopt a more pro-active human rights policy with regard to Vietnam and genuinely send out a clear signal, for in this region of the world, we are dependent on this important country, with its great culture, returning to a more democratic course based on the rule of law. Only then can it be a real partner - also in the economic field - in the long term.
Mr President, Vietnam has once again flouted its international commitments and its own Constitution.
The conviction, following a botched trial, on 26 September, of 14 members of the mountain ethnic groups for having peacefully demonstrated in favour of freedom of religion and the establishment of an autonomous area in their province is a fresh illustration of this acknowledged contempt for human rights. They went to join the dozens of prisoners of conscience who are rotting in jail in atrocious conditions, while international human rights observers are unable to get into the country to do their job.
The failure to respect individual freedoms should not be tolerated in a country that claims to be democratic and which we have ourselves supported in its fight for independence. The use of the death penalty - more than one hundred sentences passed in 2000 - is also unacceptable.
Vietnam, which is an economic and trade partner of Europe, and which has also ratified the international convention on civil and political rights, must respect its international commitments and stop persecuting ethnic minorities. Political liberalisation must go hand in hand with economic liberalisation. Without that, the country cannot be considered by the European Parliament as a democratic State.
Mr President, today I must join with the authors of the joint resolution in standing against the failure to respect human rights in Vietnam. The European Parliament has spoken out many times on this matter, the last time only three months ago, to condemn the violation of the freedom to practice religion.
The country, which is still run by a Communist party, still represses, on a daily basis, any group or individual considered to be a threat by those in power. My fellow Members have already said that the freedom of the press, freedom of opinion, religion and association, rights of ownership and the right to vote are flouted. What is also serious is that no international organisation or independent observer is authorised to come and monitor the human rights situation in the country.
Let us recall that in April, Vietnam celebrated the 25th anniversary of its reunification. The Vietnamese government, which has signed many international conventions on human rights, had an excellent opportunity on that occasion to reaffirm the commitments it had given in that respect. Vietnam is demanding a place on the international stage and has potentially everything in its favour to become a prosperous country. Reality, unfortunately, shows the situation to be quite different. The Vietnamese people live in poverty, their society is in decline and the country is still under-developed.
By signing a partnership and cooperation agreement with the European Union in 1995, Vietnam gave a formal commitment to respect human rights and promote democracy. The joint EC/Vietnam Committee that met in September in Hanoi reconsidered all the aspects of relations with the European Union, including the joint agreement on democracy, good governance, human rights and the rule of law.
I call on Parliament today to give its full support to the European Commission in implementing its partnership strategy in the region. We must all encourage the process of reform in Vietnam. Respect for fundamental freedoms, freedom of expression and freedom of conscience should constitute the basis of sound and constructive cooperation with that country.
Health situation in the Republic of Uzbekistan
Mr President, Uzbekistan, the land of Bukhara and Samarkand is now in our thoughts as the border country of Afghanistan with Taliban-linked extremists operating in its territory. We acknowledge that there are human rights problems in that country to be tackled, but we welcome its partnership in the fight against terrorism.
Yet not many of us are aware of the other crisis in Uzbekistan. Reporters report on the problem and potential problem of refugees in the area. They do not report on the 13 million people affected by one of the worst droughts in history in the area, that started in the spring of last year. They do not report that six million children under 14 are affected. They do not report that drinking water and irrigation water is in desperately short supply, that most of the crops in the affected areas have failed, that poor-quality drinking water and sanitation problems have resulted in one of the highest levels of ill health in the region. They do not report that only 54% of the people in urban areas in Uzbekistan have access to sewage networks, or that only 3% in rural areas have such access. As a result, parasitic infection is rife and the third cause of infant deaths is diarrhoeal disease.
Malnutrition and poverty have reached crisis point. We need urgent action to supply essential drugs and equipment, to strengthen water-quality control, to support and monitor nutrition programmes, to train health workers and conduct health education programmes. We also need to help the country change from its heavy use of agrochemicals, its diversion of rivers and its poor drainage system. I commend this motion to the House.
Mr President, anyone who visited Uzbekistan during the Soviet era was enchanted by its glorious Islamic heritage, its thriving markets - especially compared with the markets elsewhere in the Soviet Union - and its lively atmosphere.
We are therefore especially concerned about the situation in Uzbekistan today, after the collapse of the Soviet Union. This is no longer a booming country; it is a country in a difficult political situation, scarred by hunger and environmental devastation. Intensive cotton farming with excessive use of fertilisers has undoubtedly contributed to this environmental disaster.
Furthermore, as the previous speaker has just pointed out, Uzbekistan is now in a situation in which we must fear the worst over the coming weeks and months, especially in light of developments in Afghanistan. The European Union is called upon to help the region as a whole - for in a situation of economic privation, environmental devastation, and a permanent threat from Islamic fundamentalist or terrorist groups, it would be an even greater disaster if the European Union failed to help the people in this region by supporting them in their efforts to overcome the catastrophic environmental and health situation and assisting them to achieve a modicum of economic prosperity, and above all by providing basic foodstuffs.
I am sure that Commissioner Nielson, who is the appropriate person to participate in this debate today, is already giving thought to these issues and making preparations with his staff for what has to be done today, but above all, what must be done in the event of further disasters, e.g. in response to refugee flows from Afghanistan. Our task is not simply to deliver great sermons. This is not a clash of civilisations; it is not a campaign against Islam. What we must do is to take practical action during the coming weeks and months and show the people that we genuinely wish to express our solidarity and support with more than just words.
Mr President, Commissioner, ladies and gentlemen, I would like to fully endorse Mr Swoboda's words. I am the chairman of the European Parliament delegation for relations with Uzbekistan. Please allow me to give a personal account today.
Last June I spent an entire week travelling around Uzbekistan with a European Parliament delegation. We visited the Karakalpakstan region, the region where they are struggling with the serious problems of the Aral Sea. The situation there is disastrous.
Commissioner, could I have your attention for a moment? We met the people there. We met the relief workers. They expressed their thanks to our delegation, they spoke to us and they gave us messages, but they also told us: We have seen so very many delegations come and go. When will something finally be done about the water problem in our region? When will the European Community, when will the whole international community help us to actually do something together with the other countries in this region?
The situation there is disastrous, including in the area of public health. Mr Wiebenga and I visited the local hospital in Nukus where patients with TB are treated. The situation there is degrading. The sewers in the basement are broken. They are absolutely overflowing with human excrement. There are mosquitoes flying around. The stench there is unbearable. Patients have to keep the flies and mosquitoes off their bodies, with the result that patients who should really be staying for three months leave. They go home. They infect members of their families. They infect other people around them.
I believe that as an international community we must take our responsibility seriously. I therefore hope that the Commissioner will be able to promise us some concrete measures soon. Otherwise the text of the resolution that is before us receives my unqualified support.
East Timor
Mr President, Commissioner, ladies and gentlemen, East Timor is the first new State to emerge freely and democratically onto the international stage at the start of the new millennium. The European Parliament must take pleasure in this result. The issue of East Timor has been on our international agenda for a number of years. We have given voice to those who have fought to return dignity to the Timorese people and to have their right to decide on their own destiny recognised and we have condemned the violation of human rights by Indonesian troops and by militias sponsored by them. I must emphasise the work undertaken by so many Members of this House. In particular, I wish to refer to Carlos Costa Neves, who has chaired the inter-group 'For East Timor' and who has taken part in each of the European Parliament' s missions to that country.
We may have helped the people of East Timor to regain freedom and democracy, but we also have a responsibility for helping them to consolidate their gains. East Timor needs help from the international community: political, technical and financial help. Without this assistance, it will not be possible to rebuild what was destroyed, assemble a new administration and ensure the necessary development. This is why we call on the international community: to provide more support and assistance. Our compromise resolution, therefore, calls for an extension of the United Nations mandate, for the return of the refugees who wish to return to their countries and for the fight against the impunity of those who have committed crimes and who have violated fundamental rights.
Lastly, I must say that I am glad to see a considerable degree of consensus and multiparty support for the candidature of Xanana Gusmão for the Presidency of East Timor. This Sakharov prize-winner could be a reference point for unity and could make a fundamental contribution to consolidating the new democratic institutions.
Mr President, ladies and gentlemen, normally at this stage in the proceedings, we discuss accidents, disasters, calamities and all manner of things that cause us deep sadness and pain. As Mr Coelho has already said, East Timor used to be one such case. Today, however, is a joyous occasion. What we have seen and heard today is the success of the process in Timor. At this moment, I should also like to tell this House of the gratitude of the Portuguese and, of course, of the Timorese people, for the increasing solidarity that their cause has enjoyed in the European Parliament and which has spread throughout the world. Mr Coelho has already mentioned the various resolutions and the high point, which was the award of the Sakharov prize to Xanana Gusmão, the distinguished leader of the Timorese resistance, who will be, by broad national consensus, the next President of the country.
This should serve as an example to us of how, with tenacity and patience, we can achieve positive results and help good causes. Three years ago, anyone in this House who said that this would really be happening today would definitely have been called crazy. Three years ago, we could not have imagined the referendum of August 1999 and the overwhelming consensus of the Timorese people. It would have been impossible to imagine that the tragic crisis following the referendum would be overcome and that, on 30 August this year, we would have the first elections of a new, free and independent State. We must continue to help East Timor. We made a major contribution to winning the independence for which they were fighting, in defence of their identity. We must keep this sense of responsibility alive and remain vigilant to the potential dangers in a geo-political context that remains highly uncertain.
Mr President, I should like to begin by congratulating the East Timorese people on the conduct of the peaceful and democratic elections for the Constituent Assembly on 30 August. I am particularly honoured to be able to speak about East Timor today as I was the Chief Observer of the European Union Election Observation Mission in the country between 23 August and 11 September, and was able to see for myself just how important these elections were for the people of East Timor.
Before I turn to substantive issues, however, I would first like to congratulate UNTAET and especially Sergio Vieira de Mello on their work, which was often carried out under very difficult conditions. I would also like to pay tribute to the work of the Independent Electoral Commission, the European Commission both here and in East Timor, and the smooth cooperation with UNDP, the Embassy of Portugal, and the Belgian EU Presidency.
East Timor has taken the first step towards independence and the founding of a separate state. What is especially important now is the continued support of the international community and the European Union, for the country faces enormous challenges. It is therefore essential that the UN peacekeeping units and civilian police remain in the country until East Timor is able to take over these security tasks itself. The EU Member States must lobby hard for this with the United Nations.
It is important for the European Union and the United Nations, as well as other donor countries such as Portugal and Germany, to continue their technical and financial assistance, for the Commission and the Council to take a positive stance on East Timor's application for accession to the ACP - the "Everything But Arms" Initiative, for example, could take effect immediately - and for the EU to support the East Timorese government in developing a master plan for the country's development. In this context, the EU should focus particularly on rural development and health. The entire administrative sector must also be strengthened and, in some areas, built up from scratch.
However, it is education, above all, which will be the basis for and a key element of all the development projects - for one thing is clear: these democratic elections are an extremely important step for the country's future. However, we must not forget that this is just the first step out of many which must be taken towards a functioning democracy and civil society. For East Timor's further institutional development, it is also important for the EU to participate in the arrangements for the presidential elections and the necessary voter education. There are many other examples, but one thing, above all, must not be allowed to happen: we must not withdraw from responsibility now that the foundation stone for an independent state has been laid and abandon the people who are only gradually beginning to recover from the trauma of the dreadful events of 1999.
Instead, let us be prepared for the fact that our support will continue to be needed for many more years. As a key factor in this context, the assistance must be coordinated efficiently if it is to achieve its objective. After my many discussions in the country itself, I am certain that the East Timorese people are aware of the problems facing their country and understand only too well how difficult the way ahead will be.
Let us work together with the East Timorese people as equal partners. We will also be sending out a positive signal to the international community - that it is possible to resolve problems peacefully and initiate development, especially at the present time.
Mr President, ladies and gentlemen, following the tragedy in East Timor, one of the most beautiful pages in recent history has been written. The principles of an ethical international policy have triumphed in East Timor. The example of this country gives us further hope that world history is not merely a succession of barbaric acts and cruelty. At a terrible time, in which fear and apocalyptic concerns prevail, East Timor represents a ray of light and hope.
Elections to the constituent Assembly in East Timor have been the crowning glory of an impeccable democratic process that does honour to the United Nations and, above all, to the people of Timor. Not all is rosy, however, in Timor as you all know. It is a very poor country, has an economy to rebuild, a State to organise and health, education and social protection systems to create. Only with the help of the international community, specifically the European Union, will Timor be able to turn its independence into something marvellous and a fine example for the rest of the world. My own country, Portugal, will certainly devote a great deal of affection and support to Timor, since it has become both a Portuguese and a universal cause.
Colombia
Mr President, Colombia - one of South America's oldest democracies and a country which, unusually for this continent, has not been prone to military dictatorship - is tragically a victim of 37 years of civil war and terrorist activity, which have destroyed infrastructure, killed 40 000 people and corrupted its civil and military authorities through guerrilla involvement with the drugs trade. It seems from the events of 11 September in New York that democracies are particularly vulnerable to terrorism, which has no respect for the ballot box as a way to achieve change in societies.
Now - and in spite of Colombian President Pastrana's concession three years ago of a large demilitarised zone the size of Switzerland, where 17 000 of its guerrillas roam at will - the FARC, instead of pursuing a legitimate, peacefully negotiated settlement, continues its policy of kidnapping and murdering civilians. Last Sunday it killed the much-loved former culture minister, Consuelo Araujo Noguera, and on Tuesday Congressman Octavio Sarmiento. I am sure that this House will join me in sending a message of condolence to their grieving families.
Pastrana's policy of granting concessions to the FARC, labelled a terrorist organisation by the USA, has remarkable parallels with the policy of Britain's Tony Blair of granting early release to IRA killers without a prior insistence on the arms decommissioning to which they had already agreed. Curiously, three IRA suspects are currently under arrest in Colombia for advising the FARC on how to conduct murderous campaigns, on which, as we know, the IRA is an expert.
I do not have a clear answer to President Pastrana's dilemma, as only 18% of Colombians in a recent poll supported suspending peace talks, scrapping the demilitarised zone and resuming full-blown civil war. Only the Colombian Government can decide what is best for the future of its country and what price it is prepared to pay to achieve peace. Nevertheless, I am sure that, as well as supporting this resolution, this House will join me in praying for the long-suffering people of Colombia and in hoping sincerely that the FARC and the guerrillas will see the folly of their evil ways and that the Colombian Government will achieve a policy of reconciliation without compromising justice or freedom.
Mr President, it would appear from the last speech that the Government of the United Kingdom is responsible for the violence in Colombia. I would like to state that up to now, in the documentation I have seen, I have not found any involvement by the Government of the United Kingdom in the violence in Colombia.
The fact is that in Colombia people are being killed - the revolutionaries (the FARC) kill them, the paramilitary organisations linked to the Government kill them - and to make any kind of pronouncement right now as to the guilty parties in Colombia seems premature to me. At present there is a situation of violence and those responsible for that violence are in fact the Europeans, because we Europeans left in Colombia, as in many other countries, a trail of injustice, of social differences, which persist to this day.
The European Union has been concerned with Colombia for a long time. Unfortunately, we have not been able to influence events in a very positive way. But we have at least succeeded in increasing the country' s economic activity to the point where, today, 40% of Colombian exports are destined for the countries of the European Union.
I believe that in the European Union we are faced with a somewhat desperate task, because the years are passing and the violence continues. The violence also affects us closely. For example, in Madrid, forty Colombians have been assassinated in the last six months by Colombian drug trafficking organisations, by hired assassins who come specially from Colombia to kill their fellow citizens.
If the events of 11 September have demonstrated anything it is that violence in the world has no limits, that in a globalised world violence affects us all and that therefore, any action we take in a faraway country such as Colombia ultimately benefits our own citizens as well. We have to protect our citizens and the citizens of the whole world in lands as remote as Colombia. I know that the Commission and the Council are restricted in terms of achieving such results.
If the Colombian Government, if a large number of people dedicated to achieving the pacification of the country in the country itself (writers, intellectuals, etc.) have failed to achieve those results, it is unlikely that we will be able to achieve them, but I believe - I am availing myself of the presence of the Commissioner, who deals with a very sensitive area concerning this issue, to say this - that we should continue our efforts. Rather as in the myth of Sisyphus, we should continue rolling the stone from the bottom of the mountain to the top, despite all events to the contrary.
I am convinced that both the Commission and the Council will agree with Parliament on continuing to help the Colombian Government and the political leaders of good faith of that country to find a solution to put an end to the escalation of violence, which seems to be plunging Colombia, that magnificent and stupendous Latin American country, ever more into the abyss. I therefore hope that, between the three institutions, the Council, the Commission and Parliament, we may help in some measure in the pacification of Colombia.
Mr President, the political violence in Colombia is a crucial obstacle to peace and development in the country. No other country in the world has as many murders of active trade unionists as Colombia. The Colombian Left has been, and continues to be, subject to a terror campaign without parallel. Unfortunately, there is a clear risk that the violence will be further stepped up ahead of the presidential election.
The resolution criticises both the guerrillas and the paramilitaries for the violence. Criticism can fairly be levelled at the guerrillas for kidnappings and violence against the native population. However, it is quite clear that the paramilitaries are responsible for the majority of the political violence. At least 90 percent of the political murders are carried out by the paramilitaries or the military. The paramilitaries would not be able to conduct their campaign of terror without indirect support from, and acceptance by, the regular police and military. Therefore, Colombia' s government also has direct responsibility for stopping the paramilitaries' campaign of terror in the country.
The EU' s role must be to uphold human rights, support the peace process and oppose the military escalation of the conflict inherent in Plan Colombia. The demilitarised zone must therefore, also continue as an important precondition for dialogue between the government and the FARC guerrillas.
Colombia can only achieve peace and real democracy if human rights are respected. If it is not possible for Colombia' s Left to operate openly and legally, without having its representatives murdered, the guerrillas will not lay down their weapons. It is therefore crucial that the terror campaign against the Colombian left is recognised and combated. This applies especially to the Unión Patriótica, to which the murdered Member of Parliament Octavio Sarmiento belonged. The Unión Patriótica has had at least 4 000 of its members shot by the paramilitaries.
Criticism of this could have been expressed even more clearly in this resolution which we are about to adopt. Despite this, we in the Confederal Group of the European United Left/Nordic Green Left believe that the text of this resolution is sound, and it is vital that, in the future, we carefully monitor and react to developments in Colombia.
Mr President, "Chronicle of a Death Foretold" was the title of a novel by García Márquez, that has now become a sad reality in the birthplace of the winner of the Nobel Prize for literature. The eight bullets that assassinated Yolanda Cerón, head of social care in Tumaco, were also foretold and once and for all destroyed the already precarious working conditions of human rights activists on the ground. For a year the paramilitaries have reigned in the town of Nariño. The government lets them do as they will and the list of the dead gets longer. Just before killing Yolanda, the paramilitaries publicly executed thirteen peasants in Teima. On Sunday morning, the former Culture Minister, who had previously been kidnapped, Consuelo Araujo Noguera, was murdered during a chase between the army and the guerrillas. Then, the day before yesterday, the paramilitaries assassinated Octavio Sarmiento, a Member of the National Congress. We know that anyone who defends human rights in Colombia is a target for the paramilitaries. A clean-up campaign was even announced in August. The government had already withdrawn the legal basis for the existence of the paramilitaries in 1989, but has never done anything to seriously dismantle them. On the contrary, the law on defence and national security, ratified by President Pastrana in August, made the situation even worse. The law, which is a real blank cheque for all sorts of violations of human rights, extends the army' s powers and freedom to act in a frightening way and reduces the power of the public prosecutor. The close links between the army and its illegal right arm, the paramilitaries, is well known and the "Human Rights Watch" report, published today, only serves to underline this.
The European Union needs to question the bases of its cooperation with Colombia. We are still waiting for the first six-monthly report on the progress of human rights in Colombia promised one year ago.
If the European Union takes defending human rights seriously, it should explain its criteria and mechanisms for evaluation and effective protection to us. If it takes the peace process seriously, it should encourage the pursuit of dialogue between the government and the guerrillas, categorically exclude the paramilitaries from the negotiations and support the report from the committee of experts, published on 28 September.
Finally, if it takes its own commitment to legal reform seriously, the first thing the European Union must do is to support the widespread calls for the law on defence and national security to be repealed.
Mr President, I will respond to each of the five issues. The UN World Day to overcome extreme poverty is a welcome opportunity to highlight the continuing unacceptable levels of poverty and social exclusion across the world and to stress the need to intensify efforts for their eradication. Being able to lead a life free from poverty and social exclusion is a fundamental human right.
While the challenge of combating poverty and social exclusion is particularly acute in developing countries, it also remains an issue of major concern within the European Union. The most recent available evidence shows that 18%, or over 60 million of our population in the EU, are at risk of falling into the category of being among the relative poor. This is a very high figure.
At the European Councils of Lisbon, Nice and Stockholm, Member States made a commitment to promote sustainable economic growth and quality employment which will reduce the risk of poverty and social exclusion as well as strengthening social cohesion in the Union between 2001 and 2010. The intention is to reaffirm and further enhance the importance of the European social model and to ensure that social policy has an equal status alongside economic and employment policies and that all three reinforce each other.
To underpin their commitment, the Council developed common objectives in the fight against poverty and social exclusion. It also agreed that these objectives be taken forward by Member States from 2001 onwards in the context of two-year national action plans against poverty and social exclusion. Furthermore, the Council established a new open method of coordination which encourages Member States to work together to improve the impact on social inclusion of policies in fields such as social protection, employment, health, housing and education.
The national action plans and the development of comparable indicators provide the framework for promoting exchange of good practice and mutual learning at Community level. This will be supported from 2002 by a five-year Community action programme on social inclusion which was finalised following a successful conciliation session involving Parliament, the Council and the Commission on 18 September.
All Member States submitted their national action plans against poverty and social exclusion during June this year. The Commission has been analysing these reports and expects to adopt a draft joint inclusion report on 10 October. This will be the first time that there has been such an EU-level analysis documenting and comparing the situation on poverty and social exclusion across all Member States. It is intended that the joint report will be adopted at the Employment and Social Policy Council at the beginning of December so that it can be tabled and reviewed at the Laeken European Council.
Parallel to the work on the national action plans against poverty and social exclusion, work has been going on to develop a list of common indicators in the field of social inclusion. This will also be presented to and adopted at the Laeken European Council. On the basis of these developments, the Laeken European Council is expected to define the priorities and approaches that will guide efforts and cooperation at Community level.
The issues and concerns raised in the debate on these resolutions are thus well reflected in the initiatives that are being taken. However, a key challenge for the future will be to ensure that all Community decisions, in economic and employment as well as social, policies, are assessed for their impact on social cohesion.
While a lot is now happening, there is no room for complacency. Days like the United Nations World Day for the eradication of poverty provide an important opportunity to remind us of the urgency of the challenge we face if we are to build a more inclusive and peaceful world free from the scandal of poverty and social exclusion.
Looking at the global aspect of this challenge, the first and most important point of criticism is the pathetic level of official development assistance, which is now 0.24%, far from the 0.7% that was promised. This is where everyone will be looking on that World Day and we must come up with a European answer to that problem. Another issue we will be facing is financing for development in March next year.
Ôhe policy of the European Union towards Vietnam, as to all other countries, is to encourage and support continued progress on human rights and democratisation, and to raise concerns both publicly and in private where abuses or any deterioration in the situation are observed. We have to draw attention, however, to the tendency of the Vietnamese administration to want to control the pace of change and to maintain "social cohesion" during transition to a market economy.
Of course, I do not need to remind you that the European Union is opposed to capital punishment. In the case of Vietnam, the number of offences where the death penalty can be applied was reduced last year. Juvenile offenders, pregnant women and nursing mothers were also excluded. We welcome this progress, but we want to see the abolition of the death penalty altogether.
Our principal concern remains that of freedom of opinion. The original "offence" of Professor Nguyen Dinh Huy in 1992 was to be a co-founder of the "Movement to Unite the People and Build Democracy" a movement supported by Vietnamese exiles in North America. Before that, he had been an active anti-Communist. The detention and interrogation of 15 people last month reported by Human Rights Watch was apparently linked to a request to the government to set up an independent "National Association to Fight Corruption" .
The common thread in all these cases is that, despite some real progress, Vietnam remains a country little accustomed to public dissent. The situation of the Montagnards in the central provinces arose from a complex set of unresolved old problems, but was certainly exacerbated by the lack of effective channels of communication between the local people and the central government. What is needed in Vietnam is continued progress in the country' s reform programme, so that the administration learns to deal with a wider range of views and to appreciate the value of accommodating dissent in the system of government.
When Mr Patten was in Hanoi last July he took the opportunity to raise some of these concerns with the Vietnamese Foreign Minister. Next month, we will be holding in Hanoi a meeting of the EC-Vietnam Joint Commission, at which all aspects of our relations will be reviewed, including our shared commitment to respect for human rights. We shall continue to raise particular issues of concern and individual cases and to encourage continued progress on human rights in Vietnam.
On the situation in Uzbekistan, the Commission shares the European Parliament' s concern about the present situation in Central Asia. It is clear that the drought is causing damage in the Aral Sea area and particularly in Western Uzbekistan. For example the Amu Darya, where the major problems lie, is reported to have 70% of the normal water level in its upper reaches and just 40-45% in the lower stretches.
In addition to natural causes, some structural reasons can explain the present situation such as poor maintenance of water-irrigation systems, inadequate water management at regional level between the newly independent states, and agricultural practices which are water demanding such as rice and cotton. Lack of sustainability would be the short version of what this is all about.
The July 2001 UN assessment mission to Western Uzbekistan has attributed the absence of water to fundamental structural problems (such as irrigation and crop policies). So what is needed are ways to improve water management and agricultural practice.
These activities are of a developmental nature. The response so far here is not falling within ECHO's mandate as such. We are, however, looking at this region from a humanitarian aid point of view, where we see a real risk of a negative fall-out from the situation in Afghanistan. In fact, ECHO will include a strengthening of the ability to do something relating to this part of the world in a package soon.
The absence of democracy, transparency and accountability, corruption at all levels and misuse of the flow of assistance provided by the international community are all part of the problem. Since the independence of these countries, no real effort for maintaining the water system has been made. In addition, national rivalries between the countries in the region have blocked cooperation and also international efforts have been made more difficult.
We have been active in Central Asia in trying to develop long-term projects linked with the structural causes of the drought. A Tacis programme has been developed to fight against the consequences of the drying of the Aral Sea.
The Commission thinks that only long-term reform by the Uzbekistan Government itself can solve the current problem. Emphasis should be put on: the creation of alternative forms of employment in the drought-affected areas to improve the irrigation systems in use in these affected areas and, in general, improve water conservation; the introduction of more drought-resistant and less water-hungry crops through further research into new crops, pilot schemes, model farms and whatever is necessary to farm in a sustainable manner in this environment. Definitely a more effective allocation of water throughout the region is needed.
We hope that Tacis can develop activities to address these issues, in particular at regional level, but the challenge is huge relating to our actual means.
Let me turn to East Timor. The democratic elections on 30 August were a cornerstone in the transition towards independence. The Commission was pleased to see how peacefully the electoral process took place. The outcome - with no two-thirds majority for a single party - will require the Constitutional Assembly to work together and to seek a consensus. This will hopefully stabilise the political landscape even further.
I think we can be justly proud of the contribution made by the European Union election observer team, and I am happy to congratulate Mr Kreissl-Dörfler on his leadership of the team of 24 Observers. We will certainly look into the possibility of sending another observer team to the presidential elections in 2002. In general, I am very pleased with the cooperation with the Parliament and Parliament can be pleased with itself because of its ability to deliver high-quality electoral observation.
The next steps in the formal process will be the adoption of a constitution, hopefully before Christmas this year, followed by the election of a head of state by popular vote, probably around May 2002. Then will come the withdrawal of UNTAET and the declaration of independence. This process seems to be well on track.
At the same time, the evolution of the political process appears to be equally well under way. The highly commendable performance of UNTAET, the recent nomination of an interim cabinet and the further "timorisation" of management functions in the administration have all contributed to this process. East Timor' s regional anchorage will add an additional foundation.
East Timor is at an historical juncture. The emergency phase is over. We now have the chance to get the ambitious independence process right. The international community has to consider now the long-term development issues.
The Canberra Donors' Meeting last June outlined the current, clearly unsustainable, economic situation and signalled the need for further international assistance. There is a narrow tax base, a lack of skilled entrepreneurs, and rural poverty leading to demographic pressure on the urban areas. But there is a realistic perspective for substantial oil revenues coming on stream around 2005-2006. This could change the picture dramatically. The national budget could double and could hopefully ensure financial cover for basic state functions, as well as some stimulus for the economy.
We need to support the effort of the East Timorese to manage these oil activities better than what we have seen in many other developing countries. Statistics will tell us that it should not be very difficult to do it much better, which may not even be good enough, but definitely it is an opportunity. I would say that so far, so good. It would be wonderful to have best practice demonstrated in this field. Lack of transparency in this area is case-by-case across the world the real reason for a lot of trouble.
Against this politico-economic background, and as one of the major donors for East Timor, the Commission has identified its future role accordingly. We anticipate the need to support one of the poorest countries on Earth until oil revenues provide a more stable economic basis. We will seek to create a development relationship based on a partnership philosophy. This means taking a realistic view of all the requirements.
We are currently drafting a Country Strategy Paper, outlining the sectors. Most likely rural development and public administration will be where we concentrate our activities, suggesting appropriate financial targets for 2002-2006 within these sectors. This is how we will try to do it: focussing both on poverty alleviation and capacity building.
As was said in the debate, East Timor will also be able to benefit from the 'Everything But Arms'Initiative, helping it to develop its foreign trade.
Finally, I turn to Colombia. The Commission shares the deep concern expressed by Parliament concerning the deterioration of the situation in Colombia, in particular, the continuation of human rights violations.
The Commission is seriously concerned with the situation of the Peace Process in Colombia after the recent events that have taken place and it is waiting for the evaluation of this process announced by President Pastrana.
The Commission intends to maintain its support to the Colombian people through ECHO. EUR 10 m are being spent this year. In addition, the Commission has approved under its human rights budget, four new NGO projects worth over EUR 3 m.
As announced by myself in Brussels on 30 April at the third meeting of the Support Group for the Colombian Peace Process, the Commission is currently finalising its proposal for a programme of a "Peace Laboratory" in the Magdalena Medio region in Colombia. This programme envisages the support of actions and movements already being implemented by civil society at local and regional level. The Commission sincerely hopes that conditions on the ground will allow an early implementation of this programme.
The Commission will continue encouraging the Colombian Government and all other relevant political forces to remain strongly committed to the peace process in Colombia, especially during this time of unrest.
As Mr Medina Ortega said, this reminds us very much of the labours of Sisyphus. It is true that it is hard to see progress, but there is no doubt that any relaxation or any type of giving up would definitely make things worse. This is our simple analysis and this is why we continue.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place today, at 6.30 p.m.
Southern Caucasia
The next item is the joint debate and then the following motions for resolutions:
B5-0618/2001 by Mr Haarder, on behalf of the ELDR Group, on developments in relations between the European Union and the Southern Caucasus;
B5-0624/2001 by Mr Dupuis and others, on behalf of the TDI Group, on developments in relations between European Union and the Southern Caucasus;
B5-0630/2001 by Mrs Schleicher and Mr Posselt, on behalf of the Group PPE-DE, on developments in relations between European Union and the Southern Caucasus;
B5-638/2001 by Mrs Muscardini, on behalf of the UEN Group, on the Southern Caucasus;
B5-0649/2001 by Mr Linkohr and others, on behalf of the PSE Group, on developments in relations between the European Union and the Southern Caucasus;
B5-0661/2001 by Mr Gahrton and others, on behalf of the Verts/ALE Group, on developments in relations between the European Union and the Southern Caucasus.
Mr President, Commissioner, ladies and gentlemen, it is a great honour and also a little impertinent to speak before the Chairperson of my delegation, Mrs Schleicher, whom I would have preferred to follow. However I thank Mrs Schleicher, Mr Posselt and my other colleagues who have contributed to raising, and now, debating a subject that is forgotten, that of the Southern Caucasus.
I dare to hope that following the tragedy in New York and Washington, some of us have been made more aware of the importance of this area of the world, of the importance of a region that is in fact the doorway to central Asia, now a hostage of the Russian Federation, as is, to a large extent, not only the Southern Caucasus but also the Northern Caucasus, which is in an even more tragic situation, whether Commissioner Nielson likes it or not. The Northern Caucasus, as we all know, is experiencing the tragedy of Chechnya, a tragedy that is continuing and that sees opposition from the European Union.
The resolution before you contains a number of very specific proposals. Most importantly, the Commission and the Council have been asked to draw up an overall strategy for this region of the world, a strategy that could reverse the current constant tendency towards the deterioration of the situation. The reason that living conditions in Armenia, Georgia and Azerbaijan are so difficult, particularly Armenia and Georgia, is the constant, daily work of the Russian Federation, which the European Union is not acting against in any specific way.
This is so true that even an apparently harmless issue such as the opening of delegations in Bakou and Armenia has not yet been resolved by the Commission. The problem has been raised on numerous occasions by this House, by Mrs Schleicher as Chairperson of the delegation with those countries. During our meetings in Georgia, Azerbaijan and Armenia, we have been asked to speak many times. We have done so and we still have not had an answer. This is a case that has been open not only for a few months, but for a few years.
Either the European Union must understand that this region is strategically important, particularly for its energy supply, and start to discuss and propose a policy, or in a few months' or a few years' time we will witness the birth of the new Balkans, a little further away from us and therefore perhaps a little less uncomfortable than the Balkans of the 1990s. I think, nevertheless, that it is up to the European Union to give a response.
These countries are part of Europe, they are already members of the Council of Europe, they feel European and in their heart of hearts - they do not dare to ask openly because the Commission and the Council have made it understood that it would not be very appropriate - their ruling classes want to belong to the European Union. We need to respond with action, with investment, we need to re-establish confidence, we need to take our entrepreneurs, investors and companies there. It is quite a small market but, and I repeat this especially for the benefit of the Commission, it is the gateway to central Asia, a strategic region which, as we have seen over the last few weeks, is particularly unstable. I therefore think that the European Union urgently needs to strongly intervene in this region.
Mr President, Commissioner, ladies and gentlemen, due to the tragic events of recent months, foreign and security policy is currently at the top of the public's agenda. In the light of the events in the Middle East and America, it is easy to forget that the situation in the Caucasus is just as explosive. The problems faced by Georgia, Armenia and Azerbaijan - including the relations between these three states - still give cause for concern. Political instability repeatedly threatens the still incomplete independence process. As a result, violent conflict within these countries is often the focus of public attention.
Yet the history of Europe - especially the history of the European Union - shows that despite the differences and conflicts of interest between states, it is possible to form alliances and thus transcend borders. Where war once dominated the scenario, we now have peaceful and democratic co-existence. It is based on the establishment of democratic structures and an emphasis on commonalities, which helped the Western European states to overcome their differences.
In the light of the global coalition against terrorism in all its forms which has emerged since the dreadful attacks on the USA on 11 September 2001, there is thus a need to support the states of the Southern Caucasus in their efforts to combat terror and violence which, sadly, are still a feature of daily life in these countries and threaten many people's lives every day. The region's democratic structures are still quite new and fragile. The situation is further exacerbated by the fact that disunity is incited from outside, and the neighbouring states in this region could try to impede or halt the democratisation process for their own interests.
For these reasons, one of the European Union's key tasks must be to give more support to the democratisation process in Georgia, Armenia and Azerbaijan. Democracy is the only basis for lasting internal stability which in future will also transcend borders. However, the European Union and the present Belgian Presidency should focus solely on providing assistance and support; under no circumstances should they intervene in these countries' internal affairs. In specific terms, this means promoting these states' cooperation and cohesion, also as regards the possibility of a free trade area which must be set up without external influence. The initial elements of trilateral cooperation are already in place; however, they must be expanded and supported in order to counter existing external influences successfully.
If these countries' shared rich cultural heritage is integrated into this process, I am confident that in the medium and long term, important results and successes can be achieved. As Chairman of the European Parliament's Southern Caucasus delegation, I regard the EU Ministerial Troika's visit under the Swedish Presidency last February as the basis for necessary initiatives. The joint motion for a resolution tabled by seven parliamentary groups signals the broad agreement between Members of the European Parliament on this issue. I hope that the Commission, too, will make our concern its own.
Mr President, I think it would be useful if we concerned ourselves with the Caucasus, possibly with permanent observers and little rhetoric. This historical moment is pushing us towards regional cooperation even in destabilised areas and towards perhaps unforeseen alliances in the interests of greater stability.
If I wished to make a point about the resolution, it would be this: the three countries - Armenia, Azerbaijan and Georgia - perhaps should not always be treated like Siamese triplets: their recent histories differ, their problems differ and their efforts to build a genuinely democratic system differ. It would be unfair if any of the three had to wait until the others caught up in the democratisation process. In this context it would, of course, also be necessary to analyse what the West and the major countries have done in such regions and to analyse, for instance, whether the ethnic revolts in Georgia are local or led from outside, and if so by whom. I would then like to know why we hear so little about the Minsk Group, founded to seek a compromise between Armenia and Azerbaijan. Is it still meeting? Even that is not clear. The European Union should develop a political role that is more obviously adventurous and daring in the region, as the document states - this is the main message - beyond the conference of the three Southern Caucasus states and the European Union. Given the situation, however, a discrete presence of Russia and America might be considered somewhat useful for a proper balance.
Mr President, Commissioner, ladies and gentlemen, how far is the European Union going to let the situation in the countries in the Southern Caucasus deteriorate before it finally decides to fully commit itself to the region, in keeping with local and regional expectations? Europe needs to provide enough funds to support its policies, and that is far from being the case for the Caucasian regions. A few months ago in this House, members of the delegation for relations with Armenia, Azerbaijan and Georgia urged the European Union to become involved and to commit to a firm and determined policy for the region, where geo-strategic interests are at stake that are both significant and varied.
We cannot continue to say one thing and mean another. Our commitments need to be followed by specific actions. Implementing a Commission delegation in each of the countries would send out a strong political signal. It would be irresponsible to make these countries, who are struggling to affirm their identity, complete their transition process and establish a real democracy, believe that they can count on the political support of the European Union when the reality is that nothing is actually taking place and secretly it is only the oil and gas in the Caspian sea that are of interest. That would be unacceptable.
Although the Swedish presidency took an initial step by visiting the countries concerned, what has actually been achieved? And has the report by Mr Gahrton, not been put back to a later date in the schedule? Moreover, as my fellow Members have said, this is a matter of urgency: does the OSCE not describe the situation as a state of no war? Let us not forget the powder keg of the impassioned claims on Nagorno Karabakh and the desire for independence of some regions of Georgia, Abkhazia and South Ossetia.
Yes, Mr President, yes Commissioner, the European Union has an essential role to play in this region. It should take the initiative of a Europe/Caucasus conference with the various States in order to establish, through a non-violent solution to the conflicts, lasting peace and sustainable development.
Mr President, we pointed out years ago that the Caucasus and Central Asia threatened to become the Balkans of the future. Hardly anyone has shown any interest in this region; among the heads of government, only the Pope seems to have shown any concern, and what the Pope is among the heads of state, Ursula Schleicher is here in the European Parliament. She has shown exemplary commitment to this often forgotten region.
My fear is that the events of 11 September will be misused in order to create new spheres of influence, with entire nations and ethnic problems being forgotten or sacrificed to energy supply interests. After President Putin's speech in the Reichstag, many people have forgotten that he was the person who reignited the war in Chechnya, and that as the head of the secret service under Mr Yeltsin, he incited and manipulated the conflicts in Migrelia and Nagorno-Karabakh. This is why these European regions are entitled to our solidarity, and we must ensure that we have a presence there.
I therefore appeal to you, Commissioner, to put President Putin's words to the test. If he is genuinely interested in improving the situation, tell him you are going to Chechnya, that you want to test the water for more openness and a greater presence for the European Union. As regards the three states of the Southern Caucasus, we need Commission delegations at last, not only in Georgia but also in the other two states. This is a region which affects Europe's vital interests, not only in strategic and energy supply terms, but also as regards human rights and our cultural links with this region.
The EU has strengthened its ties with the region since the entry into force of the partnership and cooperation agreements with Armenia, Azerbaijan and Georgia in 1999.
Since the EU Ministerial Troika's visit to the Southern Caucasus last February the EU has been looking for further ways to support efforts to prevent or resolve conflicts, as well as contributing to rehabilitation. A Political Directors Troika visit followed in September. The EU is also stepping up its dialogue with the relevant interlocutors, including Russia, Turkey and Iran.
It is true that what could be called "frozen conflicts" are a serious impediment to the development of the region. The EU is keen to see further and rapid progress made by the OSCE Minsk Group for Nagorno-Karabakh, the OSCE Joint Control Commission for South Ossetia and the UN Group of Friends of the Secretary-General for Abkhazia. The Commission has participated in the Joint Control Commission for South Ossetia since April 2001 and provides funds for rehabilitation projects.
External actors such as Russia, Iran and Turkey play a key role in the region. Any effort to stabilise the Caucasus will have to take their interests into account. In particular, the role of Russia is paramount. The EU has raised the issue of developments in the Caucasus in its political dialogue with Russia, supporting all efforts to defuse tensions and resolve conflicts.
In particular, we have encouraged Turkey to explore any opportunity for normalising its relations with Armenia.
Mr Dupuis mentioned the issue of our delegations. I agree that this is a problem but, unfortunately, not one which the Commission can do anything about. We are a victim of the decisions made in this House on this matter. It was not the Commission that wanted to limit the number of our delegations to 120. Our view is that it is normal for the EU to have delegations everywhere. We are told to open a delegation in one place or another, and at the same time we are asked to stick to that limit. This is an impossible job. Please make up your minds and help the Commission to expand the coverage of delegations. That is my response to the comment made by Mr Dupuis.
Concerning the impact of the work of the support group, we had our last meeting in Russia on 2 August. I am sorry to inform you that no progress was made there, and so the outlook is not very encouraging.
Turning to Mr Posselt's comment on the risk to this region of negative fallout from the events of 11 September and thereafter, this is something we will include in the analysis. We will try to release more money for ECHO this year from the emergency reserve. We are including this region because we fear and predict that humanitarian aid requirements will increase as a foreseeable, indirect consequence of the said events.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place today at 6.30 p.m.
Political situation in Myanmar (Burma)
The next item is the joint debate on the following motions for resolutions:
B5-0622/2001 by Mr Maaten, on behalf of the ELDR Group, on the situation in Myanmar/Burma;
B5-0639/2001 by Mrs Muscardini, on behalf of the UEN Group, on the political situation in Burma;
B5-0650/2001 by Mrs Kinnock and others, on behalf of the PSE Group, on the situation in Myanmar/Burma;
B5-0656/2001 by Mr Vinci and others, on behalf of the GUE/NGL Group, on the situation in Burma;
B5-0657/2001 by Mrs McKenna and Mrs Lucas, on behalf of the Verts/ALE Group, on the situation in Myanmar/Burma;
B5-0664/2001 by Mrs Maij-Weggen and Mr Van Orden, on behalf of the PPE-DE Group, on the political situation in Myanmar/Burma.
Mr President, Commissioner, for ten years, a whole world of citizens, politicians and journalists have taken an active interest in, and been horrified by, the fate of Aung San Suu Kyi. Despite the enormous support she enjoys among the Burmese people and the crushing victory she and her party, the National League for Democracy (NLD), won in 1990, she has not been able to take on her leadership role formally. On various occasions, she has been kept isolated, and now she has been under house arrest for a whole year. The Nobel Peace Prize and our own Sacharov Prize have drawn attention to her and to her courageous struggle, but they appear not to have swayed the Burmese junta.
The general human rights situation in Burma is alarming. Representatives of political parties are kept in isolation, thousands of people are in jail for political reasons, dissidents are persecuted and religious and ethnic minorities harassed. Forced labour and torture are commonplace. According to Amnesty, there are around 2 000 political prisoners, including journalists and several elected parliamentarians.
The EU Troika and UN observers now confirm that there are some signs of change. Several prisoners have been released, attitudes towards the NLD have softened and several party offices have been allowed to open. From a situation in which there was a total refusal to engage in dialogue, discussions have now taken place, and a process of reconciliation may be underway. It would be very welcome in a country which, for so many years, has been governed by one of the world' s toughest military juntas.
It may be the case that a window of opportunity has now been opened. In anticipation of further signs and surer indications that the junta really would like to enter into dialogue and accept the demands of the NLD, the EU should not however relinquish its common policy. When the Council meets at the end of this month to discuss Burma, it is important to keep the sanctions in place for the time being and to keep the pressure up so that the dialogue continues, genuine steps towards democracy are taken, human rights are respected and, especially, Aung San Suu Kyi is released and allowed to take her place as the elected leader of the Burmese people.
Mr President, the situation in Burma is disastrous. Hundreds of thousands of people are living, without any real humanitarian aid, packed into refugee camps in Thailand, China and Bangladesh. Hundreds of thousands of people have been forced into labour or displaced against their will. The political system is corrupt and repressive. The democratic opposition has been suppressed since it was elected on 27 May 1990, and more than 2000 people are in prison. Amnesty International condemns the institutionalised torture that takes place in these countries. All these human rights violations are crimes against humanity that need to be stopped and denounced in order to be definitively condemned.
Who finances this regime besides the revenue obtained from the illegal sale of drugs? Well, there is TotalFinaElf, also present in Angola, Congo, Chad and Cameroon, and additionally found to be connected with the sinking of the Erika and in the accident in Toulouse. I think that this company, and this regime, should be boycotted. More than ever we need to support Burma' s democrats. The European Union should affirm that Aung San Suu Kyi is the only real chance for Burma and must take every possible measure as quickly as is possible to move this military dictatorship towards democratic transition.
Mr President, I believe that this is the sixth resolution on the situation in Burma that we have introduced along with fellow MEPs. It is now more than 10 years since Mrs Aung San Suu Kyi won the election there by a large margin. The country was subsequently taken over by a military dictatorship. It is also more than 10 years since the elected parliament was dissolved and many of the members of parliament were murdered, went missing or fled. Mrs Aung San Suu Kyi was imprisoned and then placed under house arrest. Her house arrest continues to this day. The repression continued even after she had won the Nobel Peace Prize for her peaceful resistance and was subsequently awarded the Sakharov Prize by our Parliament.
This same repression was also unleashed on the population, and in particular on a number of minority groups, with unprecedented viciousness. Many people fled, with the result that there are many refugees in neighbouring countries such as Thailand, Malaysia, Bangladesh and India.
However, there now seems to be some light at the end of the tunnel. A number of political prisoners have been released and talks have been going on between the junta and Mrs Aung San Suu Kyi. Nobody knows what the outcome will be, however, and on that point I would like to warn the European Commission against making any premature concessions to the Burmese military government until it is clear that they are genuinely willing to release all political prisoners. Or that they are genuinely willing to stop repressing minority groups. Or that they will genuinely allow refugees to return. Or that they intend to restore democracy or allow Mrs Aung San Suu Kyi to take her place as president of Burma.
In December, it will have been 10 years since Mrs Aung San Suu Kyi won the Nobel Peace Prize. If there are still no positive developments by then, the European Union will have to step up its measures and put a freeze on investments, for example, just as the United States has done. We call on the Commission and Council to exert more pressure so that democracy can finally be restored in Burma and Mrs Aung San Suu Kyi can take her rightful place.
Mr President, anyone who knows this paradise in South-East Asia as I do, having visited it several times in the last fifteen years, is bound to be appalled by the chronic supply shortages, the catastrophic infrastructural situation and the brutality of this highly repressive regime.
Yet political systems like the regime in Burma/Myanmar only survive if there are enough states and private companies prepared to keep them alive through economic links. If we want to change the political system, we must also exert appropriate economic pressure.
The double standards involved in calling for democracy while engaging in intensive trade with this country really should stop. However, this means that pressure must be brought to bear on those who single-mindedly continue to cultivate their economic links with the military regime with utter disregard for the need for democratisation.
Mr President, like the honourable Members of Parliament the Commission welcomes what could be called the positive developments that have occurred in Burma/Myanmar, in particular the on-going talks between Aung San Suu Kyi and the ruling SPDC, the release of a growing number of political prisoners and the reopening of 20 party offices of the National League for Democracy.
This said, it has to be acknowledged that the improvement in the political climate in the last year is clearly only the beginning of a process which now should be further deepened. Thus, we still need to see a clear move towards a process of constructive dialogue and achieving respect for internationally accepted standards of human rights. We have no guarantee of irreversibility in this respect, so we have to be cautious and we have carefully noted the advice given by Members in this debate.
We should encourage the government to continue this progress by fully responding to the concerns of the international community, as articulated by the United Nations Special Envoy, Mr Razali.
At this stage, it is very important to strike a careful balance between recognising the progress achieved so far and maintaining a firm pressure for continued efforts, which can pave the way for democratic reforms.
I am convinced that Members share the Commission's hope that the on-going talks will lead to concrete results, which could enable the European Union to consider positive measures to support the process.
As regards the situation of the ethnic minorities, the Commission shares the concerns voiced by Members and remains convinced that a lasting political solution in Burma/Myanmar must be based on agreement between the SPDC, the democratically elected "opposition" and representatives of ethnic minorities.
All EC humanitarian aid to Burma/Myanmar is provided through NGOs or international agencies. The Commission is currently exploring the possibilities of increasing humanitarian aid to Burma in full compliance with the terms of the EU's Common Position on Burma/Myanmar.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place today, at 6.30 p.m.
Patenting of human genes
The next item is the joint debate on the following motions for resolutions:
B5-0633/2001 by Mrs Oomen-Ruijten and others, on behalf of the PPE-DE Group, on the human gene register BRCA1 and BRCA2 (breast cancer);
B5-0641/2001 by Mr Ribeiro e Castro, on behalf of the UEN Group, on the human gene register BRCA1 and BRCA2 (breast cancer);
B5-0651/2001 by Mr Gebhardt and Mr Paciotti, on behalf of the PSE Group, on the human gene register;
B5-0663/2001 by Mr Lannoye and others, on behalf of the Verts/ALE Group, on the human gene register;
Mr President, I regret that I must remain seated. On 30 March last year, Parliament declared that people and their genes or cells in a natural environment cannot be patented. However, if a patent is granted to Myriad Genetics, this will create a monopoly situation for one particular company. This means that there is a danger that certain genetic tests and some of the DNA diagnostic tests in Europe will be commercialised.
Three applications for patents on sequences and applications of a breast cancer gene have now been accepted by the European Patent Office. Applications from Myriad for patents on the BRCA2 gene are still being processed. If these patents are awarded, this US company will have a monopoly on the BRCA gene and consequently on the DNA test. This means that abnormalities in patients from families with a history of breast cancer and ovarian cancer will only be able to be detected with this American test. If Myriad is going to use a similar system in Europe to the one it uses in the United States, the samples from all future laboratory tests will have to be sent to the United States, which will also be very expensive if the analyses have to be done there.
This means that there is a danger that a monopoly may be created, which will put the quality of European diagnostics at risk. It also means that the availability of data for analysis purposes and the development of new diagnostic applications in our own molecular and testing laboratories will be limited, which will push up the cost of breast cancer screening and therefore of health insurance.
Not only Parliament but also everyone in society who is involved in this has registered objections in this regard. We therefore ask for this monopoly position, which is in nobody's interest, to be opposed and the patent application to be rejected.
Mr President, Commissioner, ladies and gentlemen, it will not only horrify a great many women to see that a US company, through the patenting process, has effectively acquired ownership of 'breast cancer genes'. The fact that in the race for money and profit, a great many people's health is put at risk is enough to make anyone's blood run cold. Yet this is exactly what threatens to occur following the award of patents on the BRCA 1 and BRCA 2 genes. As a worst-case scenario, many patients may face delays in the early detection of breast cancer as a result of these patent awards. Yet with this type of cancer in particular, early detection is crucial to increase the chances of recovery. Furthermore, the virtual monopoly on test methods pushes costs so high that early detection of breast cancer is no longer available to many women.
Nor should we ignore the extent to which the BRCA patents are impeding research in Europe. One of the leading cancer research institutes - the Institut Curie in Paris - has highlighted this situation and provided impressive and conclusive proof.
It is very welcome that this prestigious research institute has taken action and, with the support of the French Ministry of Health, is initiating an opposition procedure to the patent award. This House will certainly not be making a mistake if it supports this position. A welcome step would be to call upon the responsible agencies to lodge immediate appeals against the award of the BRCA patents with the European Patent Office in Munich. It is also important that we should appeal to the institutions and governments of the EU Member States to lodge similar appeals as a matter of urgency. We owe this to the women affected. This is the least we can do for them at this point.
Mr President, ladies and gentlemen, next Tuesday, in response to an application by the Netherlands which is supported by Italy and Norway, the ECJ will decide on the Patent Directive's compatibility with the Treaty. Today, the European Parliament, through its vote, will decide between the reality and the Directive. The BRCA patents in particular make it clear that the price of medicines is being increased unnecessarily and that monopolies are being created which impede effective diagnosis and therapy and block research into new and useful drugs.
The time has come for the Commission - and I call upon the Commissioner present to make a statement on this issue - to put an end to the conflicts surrounding the interpretation of this Directive, either by amending the Directive or adopting guidelines. In my view, the Commission should not bury its head in the sand and say, well, we know that many Member States have problems with this Directive because they do not know how to apply it; we know that the European Patent Office interprets it in a particular way. I therefore urge you to make a statement on this issue.
The human body must not be degraded to biological material. Human genes or living organisms or elements thereof must not be subject to patent law. A discovery must not be recast as an invention. We must prevent monopolies on human genes impeding research into new and useful drugs. We cannot stand and watch the early detection of breast cancer falling by the wayside simply because patent rights are to be created for something which is not an invention but, at the very most, a discovery. Action is required not only by the European Parliament - we have, I believe, made it quite clear with this resolution that we are not prepared to stand and watch - but also by the Commission and the Member States.
Mr President, I shall not speak about the subject but on the institutional issues. This House has already rejected the option of - or, at least, it has refrained from - lodging an appeal with the European Patent Office. That is only right and proper. The European Parliament is a legislative body, and as a legislative body, it cannot intervene in current proceedings. That is simply not possible! This is one of the fundamental principles of a democracy under the rule of law.
The legislator passes a law - in this case, the Directive - which will be confirmed next week by the European Court of Justice. Then it will be down to the authorities to apply the Directive and award a patent or not, and the courts will have to decide whether this award or refusal of a patent is lawful. That is the due process, and no other process exists in a democracy under the rule of law. That is why the legislator - in this case, the European Parliament - cannot intervene in current proceedings.
The European Parliament has about as much responsibility for this issue as the Commission, or the Green Party congress or a general meeting of Greenpeace. It is not for the Commission, or this House, or the Greens, or Greenpeace to decide how a Directive should be applied; that is the task of the relevant authorities. They - and the courts - decide on this issue, nobody else! And that is how it should be.
Other than that, Ms Breyer, almost everything you said was factually incorrect.
Mr President, Commissioner, the Group of the European Liberal, Democrat and Reform Party is against the patenting of human genes as such, something we also stated in 1998 when Parliament adopted the Directive on the legal protection of biotechnological inventions. However, we believe that the directive does not allow patents for genes as such, if they do not contain an invention, and we supported the directive when it was adopted. We believe that the fact that, in a debate on topical and urgent subjects, we are now discussing a resolution on certain patents constitutes an abuse. We have therefore not signed the common resolution.
Although we have a Temporary Committee on Human Genetics, where the question of patents constitutes one of the most important issues, the issue of patents is being brought up here so that a general position might be adopted on the matter, and I would like to repeat that this is very wrong. We really believe that this is an abuse. There have been no formal opportunities to raise objections, but we believe that Parliament' s rules should be changed. The fact that just a few people are to discuss the issue quickly here is therefore very wrong.
We also believe that the draft resolution is not entirely correct. The patent applications which exist, and I have a summary of them here, expressly state that they apply to methods and not to genes as such. You are attempting to give the impression that the European Patent Office is now about to approve patents on human genes, and this is not the case.
However, there is one point on which we can agree with those who drew up the proposal, and that is that in certain respects the patents are two 'broad' . This means that we should review issues such as compulsory licences with an eye to research and public health. Unfortunately, this is not something that can be dealt with at Community level, but is the responsibility of the Member States.
I hope that we can discuss the issue of licences in peace and quiet in the Committee on Human Genetics. We shall not be able to support the resolution.
Mr President, while Mrs Thors was speaking the Commissioner was interrupted by two different people, so he was not paying attention to what she asked and what she said. It was vitally important to me, as someone trying to learn from this debate, to ascertain the facts of the situation. I was very interested in what Mr Rothley and Mrs Thors said as to whether we should even be discussing this issue in this Chamber. But Mr Nielson was otherwise distracted. I would hope that he gives us a proper response when his turn comes to speak.
Thank you very much, Mr Purvis. The issue of whether or not Mr Nielson was distracted is something we will be able to decide on at the end of the debate.
Mr President, the previous speaker made a comment. I think that Mr Rothley attacked me personally. I would like to make it clear once again that the European Patent Office does not have a court. It has a Board of Appeal. That is a significant difference. I say this so that our colleague is properly informed. It is quite clear that the patent refers to genes - indeed, to mutated genes - and to the analysis procedure, for the sake of accuracy. I would recommend that any Members of this House who are interested should visit the website of the Institut Curie in France - the prestigious research institute which has initiated an opposition procedure - as this describes the situation in detail. It is indeed a fact that only an invention may be patented, not a discovery.
On Ms Thors' objection regarding the urgency: the deadline set for instituting proceedings against the first patent expires on Tuesday. This means that we cannot wait for the Fiori report, which will not be discussed until the October II part-session. What Mr Rothley says is also incorrect. We are indeed a legislative body, but his own Minister of Justice in Germany, Ms Däubler-Gmelin, once applied this procedure. Even the Federal Government once appealed against a patent which had been awarded by the Patent Office in 1999.
Mr President, once again there are problems with a patent granted by the European Patent Office. In March 2000 we discussed a patent for the manipulation of human cells and embryos; now we are confronted with a patent on human breast cancer genes.
Let me make it clear - and I repeat what I said earlier, including in speeches on Directive 98/44/EC on the legal protection of biotechnological inventions - a patent can and may only be obtained or granted for an invention and not for a discovery.
I urge the European Patent Office to adhere to this. Otherwise the entire human genome will be patented in the not too distant future! And what will the next step be: a modified cell, an organism? The mind boggles.
However, to get back to the patent on a breast cancer gene. So where does the problem actually lie? How can the European Patent Office grant a patent on a human gene? The answer is simple: because Directive 98/44/EC is being applied. Despite the well-known fact that only a few Member States have implemented this directive and in spite of the European Parliament's resolutions.
Why is Directive 98/44/EC so controversial? Let me explain again.
As a result of sloppy legislation, there is a contradiction in the directive. Let us not make it more complicated than it already is: Article 5.1 and Article 5.2 contradict each other. Article 5.1 reads: "The human body, at the various stages of its formation and development, and the simple discovery of one of its elements, including the sequence or partial sequence of a gene, cannot constitute patentable inventions." Article 5.2 reads: "An element isolated from the human body or otherwise produced by means of a technical process, including the sequence or partial sequence of a gene, may constitute a patentable invention, even if the structure of that element is identical to that of a natural element." In other words, Article 5.1 says that genes should not be patented, whilst Article 5.2 says that a gene can be patented if it is isolated or produced by means of a technical process. However, all genes used by scientists are produced by means of a technical process. Let us therefore do our utmost to eliminate this inconsistency from Directive 98/44/EC.
I am against the European Patent Office taking these steps, not only because a patent on a gene runs counter to the concept of patenting. Another important consideration is that I regard life in all its facets and parts as God's creation. This also convinces me that a gene cannot be patented.
In March 2000, I said that Directive 98/44/EC would continue to provoke discussion. After heated debates in the temporary committee on human genetics and after today I can indeed say that my prediction was correct.
Mr President, I will not go into the content again; I would just like to correct a statement which was made in error. I spoke for the Group of the Party of European Socialists, and what I said applies to our group. I just wanted to clarify that point.
The problem raised by the patents granted by the European Patent Office to Myriad Genetics does not appear to derive from the field of ethics. These patents highlight a technical question deriving from the field of patent law. The situation is thus completely different from that raised by the famous "Edinburgh patent".
The problem resides more in the extent of the protection to be granted to these patents. This question is highly complex since, as it applies to gene sequences, it undoubtedly involves a situation relating to competition and innovation, and in no way fundamental principles relating to the dignity or integrity of human beings. It should be noted that this patent is of undoubted interest for the scientific community. It should make it possible to improve the early detection of breast cancer in women.
The Commission considers there are no imperative reasons why the Commission should raise any objections, as the contested patent does not infringe essential ethical rules and concerns the field of application which can be granted to a patent relating to a DNA sequence. Nevertheless, the Commission will study the question of the field of protection for inventions relating to gene sequences in depth and will communicate its observations to the Council and Parliament in the reports provided for by Directive 98/44.
I am utterly amazed that the Commission is not responding. Number one.
Secondly, I would ask the Commission whether it is in fact willing to do anything before 10 October. When I say a gene, I mean a gene sequence. According to the patent directive, a gene sequence cannot be patented.
Mr President, I vigorously endorse what Ms Oomen-Ruijten has said. Commissioner, you cannot take an infinite amount of time over this. I too expect that the Commission will state its position on this issue by 9 October. You said that there are no objections of an ethical nature, but that you will study the question of the field of protection for inventions. However, you have not answered the question put to you by myself, Mr Blokland, and others on whether Article 5.1 now applies in this context or whether Article 5.2 should take priority. I believe that many Members of this House expect the Commission to clarify this serious and very important issue.
Thank you very much, Mrs Breyer. I would ask you to exercise a little discipline, because otherwise we will never finish this debate and we still have the voting time at 6.30 p.m. and two further reports to get through.
Mr President, naturally, I am referring to the procedure. I would like to thank the Commission for the explanation. I fully endorse its position. Please be assured that the Commission has the support of a large majority of Members of this House.
Mr President, this is a very serious matter. I call upon the Commission to study very carefully whether these patents which have been awarded genuinely comply with the Patent Directive, and not to act as if this House had no role in this area and were not entitled to adopt decisions. I hope that you will take serious steps to comply with the decisions which are about to be adopted by this House.
I will put your objections to my colleagues. I also want to point out that what I have said reflects the way the Commission services, and the Commission as such, analyse this issue. I will repeat what I just said: "the Commission considers there are no imperative reasons why it should raise any objections, as the contested patent does not infringe essential ethical rules and concerns the field of application which can be granted to a patent relating to a DNA sequence".
Obviously there is, and may continue to be, disagreement. This is the reality in an area like this, and ten years of discussions leading up to the 1998 directive may not be enough to create a real, workable agreement. However, this is the legislation we have as our basis for action.
Thank you very much, Commissioner Nielson.
The debate is closed.
The vote will take place today, at 6.00 p.m.
Community guarantee for EIB loans to former Yugoslavia
The next item is the report (A5-0300/2001) by Mr Seppänen, on behalf of the Committee on Budgets, on the proposal for a Council decision amending Decision 2000/24/EC so as to extend the Community guarantee granted to the European Investment Bank to cover loans for projects in the Federal Republic of Yugoslavia [COM(2001) 356 - C5-0335/2001 - 2001/0143(CNS)].
Mr President, the European Union has a cheap way of helping other countries: it guarantees credit granted by the European Investment Bank to these other countries. In practice such aid has not cost the EU anything in recent years. The recipients of loans have benefited from the guarantees as they have been granted loans at interest rates which are easier to bear than those that are granted on the basis of the much tougher market conditions. This cheap and effective method of assistance is regulated in the EU and there is a maximum amount for guaranteed loans, which is divided into regional envelopes.
The Commission proposal now being discussed is to increase the envelope for the countries of Central and Eastern Europe, out of which the EIB can grant loans of up to EUR 8 930 million covered by an EU guarantee. In order to be able to provide financial support for the reconstruction of former Yugoslavia, it is desirable that that country be included among the recipients of loan guarantees. With that purpose in mind, it is being proposed that the Central and Eastern Europe loan envelope be increased by EUR 350 million. This amount is not being earmarked for former Yugoslavia' s use alone, but, after the increase, it will be able to receive loans out of this envelope of loans if it can show the EIB valid projects for its use.
It is being proposed to grant loans to former Yugoslavia covered by a 65% guarantee. That is the condition of the guarantee generally in use and the EU has incurred no liability in respect of guarantees in recent years for loans granted in accordance with this condition. For the increase in the Yugoslavian envelope to take place there will have to be a transfer of funds from the EU budget reserves to the Guarantee Fund, although the increase in the envelope cannot be implemented in full during the current year. So the transfers will also have to be made over the next two years as former Yugoslavia finds suitable construction projects.
In my capacity as permanent rapporteur for these matters I would, in this connection, like to express my concern that next year the Guarantee Fund will have no margin whatsoever for new and unexpected aid actions. Next year will be extremely problematic in that sense and the Commission must focus its attention on the problem of the overuse of the Guarantee Fund accordingly. The situation is further worsened by the Commission' s proposal for deliberation by Parliament regarding loans granted to Russia by the EIB in respect of environmental protection investments in the Baltic Sea basin. Quite incomprehensibly, the Council has demanded that a 100% guarantee be granted to cover these loans, in place of the normal 65%. The Council' s decision shows that there are Member States that want to hamper environmental cooperation with Russia. The way in which some Member States are acting in this connection is a display of ignorance of how the system works. Russia will indeed get its loan, but another country will not, as a 100% guarantee needlessly eats into the margin in the Guarantee Fund set aside for others.
Increasing the envelope for the countries of Central and Eastern Europe for the needs of reconstruction in Yugoslavia is justified and there is no need to table amendments to the Commission' s proposal.
I would like to express my appreciation to Parliament for the timely preparation of its opinion on this proposal.
This proposal is an integral element of the European Union's support to the Federal Republic of Yugoslavia. It aims to assist the country's political and economic reform programme. I am glad to note that the rapporteur fully agrees with this view.
The proposal enables the EIB to finance, under Community guarantee, basic investments in the transport and energy sectors, investments much needed to rehabilitate infrastructure damaged by the recent conflicts and by lack of maintenance in the past decade. The proposed increase of the lending mandate and the CEEC envelope by EUR 350 m is in line with the foreseen amount of EIB lending to the Federal Republic of Yugoslavia. The final amount of loans to the country will depend on its absorption potential and on the availability of suitable projects, and could exceed EUR 350 m. I say this in response to the rapporteur's warning about the risk of the overuse of funds. The possibility of hitting or moving the ceiling is there, but it very much depends on the emergence of suitable projects.
I can confirm that the Federal Republic of Yugoslavia has agreed to assume responsibility for its share of the outstanding financial obligations of the former Socialist Federal Republic of Yugoslavia. We have been informed that an agreement between the EIB and the FRY to that effect was approved by the Yugoslavian Parliament last week. With the entry into force of that decision - foreseen at the end of this week - I am glad to say that a remaining obstacle to the proposal will be removed.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place today, at 6.30 p.m.
Association of overseas countries and territories with the EC
The next item is the report (A5-0276/2001) by Mr Fruteau, on behalf of the Committee on Development and Cooperation, on the proposal for a Council decision on the association of the overseas countries and territories with the European Community ( 'Overseas' ) ( [COM(2000) 732 - C5-0070/2001 - 2001/2033(COS)].
Mr President, Commissioner, ladies and gentlemen, when I was elected to the European Parliament, it was with a clear mandate, not only to represent Réunion, the island where I come from, or even the outermost regions, but also to try to make the voice of all of the French overseas territories heard.
This is why I am glad that Parliament charged me with being its spokesperson on the statute of association between the overseas countries and territories, the OCTs, and the European Union. I would also like to commend the spirit of openness that prevailed when this report was being drawn up.
Allow me first to venture a historical and political look at the relations that some Member States have had with their former colonies, relations that have been marked, in my opinion, by the bond of exclusivity and by supervision, which are pillars of the colonial pact.
We should now break with the past and with the feeling of guilt that goes with it, in order to define a true responsible and equal partnership between the overseas countries and territories, the attached Member States and the European Union. This is the path that we should resolutely take, in order for this new decision of association to be the real qualitative leap expected by all of the overseas countries and territories.
This challenge is, however, made difficult by the lack of homogeneity among the OCTs and by the structural handicaps that are physically curbing their development: about twenty countries linked with four Member States - The United Kingdom, the Netherlands, Denmark and France -, mostly small and island countries, with the notable exception of Greenland, very remote from the European continent, characterised by an extreme economic and social diversity (the richest are within the Community average, while the poorest are really under-developed), and also by diversity of status in terms of the relations that the overseas countries and territories have forged during their history with their mainland, relations characterised by considerable independence for some and major State supervision for others.
It has to be said that the Commission' s proposal, as it has been put forward, only partly responds to this challenge and to the legitimate aspirations of these territories found in all four corners of the globe. There are still acute questions in terms of the institutional, economic, financial and commercial problems.
First of all from an institutional point of view, I would like to welcome the establishment of a forum to facilitate partnership between the OCTs, the Member States and the Commission, although it is regrettable that decision making is not more in the hands of the leaders of the overseas countries and territories.
Next, from an economic and financial point of view, the Commission has indeed retained a differentiated strategy, taking into account the extreme diversity among the overseas countries and territories, but I deplore the fact that the amount of aid is essentially fixed based on GNP per inhabitant. I think it would have been more appropriate to add demographic and social criteria to this, which are a fairer reflection of the vulnerability of these territories. I will take this opportunity to call again for the creation of a specific development fund for the overseas countries and territories, separate from the European development fund, which I am convinced would be more in keeping with the spirit and the letter of the association.
Finally, from a commercial point of view, I must stress here that the share of overseas countries and territories in trade with the Community is very low, which makes it difficult to understand the Commission' s defensive position. It is true that it is essential that in certain cases, such as that of sugar, it should be extremely vigilant in order to prevent the original rules, which are necessary for the development of all of the overseas countries and territories, from being abused, with the effect of destabilising some European markets, particularly in outermost regions. However, not only out of a concern for coherence, at a time when the Union is completely opening up its markets to the least advanced countries, but also in view of the common history of the OCTs and the European Union, we do not understand why it is refusing them what it is granting to the least advanced countries. Community solidarity cannot be two-speed.
It is thus high time that we showed effectively that the overseas countries and territories are not the poor relations of our development policy. In other words, it is high time that we proved tangibly to these people that they are right in believing in the European Union.
This is why, to finish, I wish to reiterate the desire that I state several times in my report, that the tenth anniversary of the statute of association should be an opportunity for reaffirming the strong political will towards these territories, that have for too long been left to be blown by the wind, across all the oceans of the world, in order to firmly and resolutely undertake the path of partnership and responsibility, in other words the path of development for all.
Mr President, I would firstly like to state that I am speaking on behalf of my Mr Fernández Martín, who is not able to attend.
I would like to make clear that among the wide range of regional associations or groups of countries with which the European Union maintains relations, the group of overseas countries and territories, the PTOMs to use the French term, is certainly the most heterogeneous of all. In actual fact, they are grouped together more for what they are not than for what they are. Hence the special merit offered, in my opinion, by the proposed Council Decision and the report which Mr Fruteau has produced in relation to it.
Generally speaking, I agree with the rapporteur' s proposals, although I would certainly express some of them somewhat differently. However, I would like to announce that my group will vote in favour of them.
The rapporteur proposes a series of measures which attempt to strengthen the association system which has linked the PTOMs to the Union since 1991, by stating that on this tenth anniversary of the said agreement, the Union should be more ambitious with regard to the most distant territories of the continent. I must point out that the PTOMs as a whole, and each one of them in particular, do not form part of the territory of the Union. Their inhabitants have European citizenship (French, British, Dutch or Danish, as the case may be) but the territories in which they live do not form part of the European Union itself - in the case of Greenland, for example, its citizens voted in a referendum to leave what we then called the European Communities; in the case of New Caledonia, in accordance with a plan drawn up with the French authorities, they have also begun a procedure which will lead them, in a few years' time, to join the group of ACP countries. And I could cite in this way further examples of specific cases, almost as many as there are PTOM countries and territories.
This heterogeneity is evident in many other respects and the most noteworthy of these is their sparse and irregularly distributed population. As the rapporteur rightly stresses, the population of the twenty overseas territories hardly exceeds one million inhabitants and three of them, the Dutch Antilles, French Polynesia and New Caledonia, have more than 150 000 inhabitants each, so these three territories alone account for almost half of the total population.
Therefore, when almost three years ago we discussed the report produced at the time by our colleague Blaise Aldo, we wanted to place special emphasis on the development of the PTOMs' trade relations with the ACP countries close to them and in some cases, such as that of the Caribbean, with equally close outermost regions. However, INTERREG did not meet the expectations raised as a basis for developing these trading relations. Perhaps this could be attempted again now with INTERREG III, and I agree with the rapporteur that the development of the PTOMs should be promoted through a specific fund to simplify the procedures for linking it to the EDF or to Cotonou - although I know that the Commission has its own opinion in this respect.
In conclusion, I request an oral amendment which I hope can be accepted. In the first paragraph of the explanatory statement the rapporteur expressly mentions the seven outermost regions of the European Union, stating that they opted for full integration into the respective Member States, former colonial powers. That is not correct. The Azores, Madeira and the Canary Islands did not have any colonial status at any time in their history, which is why they should be expressly excluded from this statement by the rapporteur, and I hope that the House and the rapporteur himself can accept this request.
Commissioner, ladies and gentlemen, I would first like to express my great satisfaction at being able to speak for the first time in this House on the issue of the Overseas Countries and Territories. These twenty territories benefit from a particular association arrangement with the European Union, which, when described in simple terms, is less favourable than the status reserved for the outermost regions, which are integral parts of the Union, but more advantageous than the agreements made with third countries in Africa, the Caribbean and the Pacific.
As a French overseas member of this Parliament my attention is naturally drawn to the fate of the French territories and administrative authorities concerned, which are, and I am pleased to list them here, New Caledonia, French Polynesia, the French Southern and Antarctic Territories, Wallis and Futuna, Mayotte and Saint-Pierre and Miquelon. In his excellent report, Mr Fruteau welcomes the progress in relations between the European Union and the OCTs from an institutional, economic and financial point of view, even though there remain many questions on the Commission' s proposals having to respond to the objectives included in declaration 36 with regard to the OCTs annexed to the Treaty of Amsterdam.
With regard to trade relations, the rapporteur emphasises the low level of trade with the Union. In 1998, imports from OCTs amounted to 0.21 % of Community imports, with exports to OCTs amounting to 0.43 % of Community exports as a whole. A liberalisation of trade with OCTs could fulfil the objectives we have set ourselves. We should be particularly careful, however, that this liberalisation does not result in some kind of diversion from our current objectives. For several years, imports have been increasing from a particular OCT (which happens to be Aruba but this is not the time to hold it up as an example), which runs counter to the spirit of this association agreement with the European Union. These products exported to the Union do not come from the OCT, but are imported there from ACP countries for minor processing such as the whitening of rice, sifting, packaging or mixing. These simple operations only require very low levels of investment, and are therefore in no way a development factor as the Court of Justice in Luxembourg highlighted in its ruling on the "Emesa sugar" case in 1998, as the only interest is providing easy added value for international operators.
The increase in this type of inefficiency is all the more intolerable given that it goes against the interests of the other OCTs, the outermost regions and the ACP countries. In this context, without questioning the objectives proposed by the rapporteur, which I willingly support, it is essential that we establish strict original rules to prevent these breaches , which are detrimental to the economies of all overseas territories. In this respect, the measures for prohibiting cumulation of origin for certain products, increasing the list of inadequate processes or the systematic implementation of safeguard clauses in no way provide a suitable response to this problem.
I wish to begin by saying that I totally support Mrs Sudre's remarks. The Commission is always asked to ensure that there is coherence in what we do and we have a strong case of lack of coherence when we look at the trade practices that are at the heart of this debate. We have had good reason to do what we have done and I definitely hope that some constructive conclusion that ends this traffic will be part of the final solution for the whole matter.
Let me also congratulate the Committee on Development and Cooperation and the rapporteur for a clear and generally balanced analysis of this whole matter, although I need to make some remarks.
The Commission proposal is based on the widest consultation of the parties concerned ever made in this field. Thus, it is not surprising that some of the indications we have received as part of this wide consultation process point in different, even conflicting, directions. Inevitably, some delicate compromises have had to be struck, for example in the trade sector. However, we have kept to the objective of giving an adequate and ambitious response to the expectations of the OCTs and to the challenges facing them.
The motion before you today gives a positive assessment of several innovations we have proposed, such as the reinforced partnership procedure, the simplified financial regulations and the new role of civil society. In my view, other points also deserve to be mentioned, for example the extension of many budget lines, Community programmes and provisions on trade in services to the OCTs. There is a tendency to neglect the importance, the scope and the opportunities for the OCTs to be able to access as users Community programmes in general. This is new and should be highlighted.
I have remarks to make concerning two chapters of the proposal - financial aid and trade.
As to the European Development Fund, it is correct that, in respect of the past, financial aid will no longer be given to three OCTs - Aruba, the Cayman Islands and the British Virgin Islands - because their GNP is now near or even higher than in the Community. It is important that all Members of Parliament are made aware of this. We have to get out of the habit of having OCT issues being discussed only in the few Member States that have a direct part in the discussion. In the past, it has looked a little too much like a self-service shop. We are talking about Community matters and they should be discussed at that level.
For all the other OCTs, in the future funds will be granted following more objective, transparent and coherent criteria.
Income, GNP, has to be one of them, along with population, as we want to ensure that the taxpayers' money is spent where it is most needed, and this means in the fight against poverty. This is the cornerstone of the EU development policy, and I want to stick to this - also in respect of the clear support for this development policy in this House. Transitional provisions have been proposed. Substantial funds are reserved for social and environmental projects in medium income OCTs.
Secondly, money has to go where it is best used. This is why we have proposed to keep a reserve not only to cover emergency aid and the kinds of activities that cannot be programmed in advance, but also to grant additional transfers to those territories which use their initial amounts more efficiently. A real part of the story is that quite an impressive amount of money has not been well utilised. So this performance criterion is a necessary component and the reason we want to keep a reserve to solve this problem.
The Commission is looking into absorption problems but I have the impression that more efforts should be made by the OCTs themselves to use funds efficiently. I regret - but I have to tell you - that certain Member States do not seem to share these priorities. Again this is a matter for the Community. We have to get out of the self-service syndrome. The reduction in Regional Funds is justified by the limited use made of them in the past. Should this situation change, I would be very pleased to reconsider this point.
The Commission also wants to send a strong message to those OCTs defined as tax havens in the OECD analysis. Unless and until they redress their practices, their allocations will and should be cut back. Again let me remind Parliament of the strong emphasis placed on the need for coherence. Parliament's views on this matter have been made very clear to us. We happen to agree with them but we cannot say one thing in one document and then not apply it in an area like this.
I share the view that different ways of financing OCT aid than the EDF could be considered. However, in practice this would only be possible when new budget guidelines are agreed in a few years' time. For the same reason, given the existing budgetary rules, the EDF is currently the only real possibility for financing partnership meetings and evaluation studies. But let me repeat that opening access to active involvement in Community programmes is an interesting additional way for the OCTs to benefit from our relationship.
Let me turn to trade. For too many years now this has been a bone of contention between some OCTs and the Community. Unfortunately, excessive expectations in this field have been generated despite our advice. When the Community has been forced to take corrective measures those expectations have inevitably been disappointed. But part of the problem and the cases that have dominated this discussion were also the product of deliberate engineering of ways in which to use or misuse the existing system. We should not fool ourselves on this issue.
So let me be very clear here. The Commission has always supported a liberal trade attitude toward our preferential partners, in particular developing countries. The recent initiative on "Everything But Arms" is just one latest example. The OCTs will continue to enjoy the most favourable trade arrangement granted by the Community. This is the current position and so it will remain. However, a line has to be drawn between supporting economic activities and tolerating purely speculative operations which have no development effects and, in addition, cost huge sums to the Community, be it the Community budget, consumers or productive sectors.
In other cases, real abuses have been identified and stopped by our anti-fraud departments. It is only reasonable that when preparing new legislation we seek to eliminate the risk of this happening again. Once more, such misuse has not served in any way the best interests of OCT citizens and governments.
Let me stress that the OCT association certainly includes the principle of preferential access to our market, but not an unconditional one. This is not only the view of the Commission, as the Council and the Court of Justice have consistently endorsed it. Coherence with the other Treaty policies and with the rule of the law must also be maintained. It is in the urgent interest of the OCTs that a favourable business climate is re-established as soon as possible. This has to be our main objective when formulating our proposals on trade.
Finally, let me express the hope that very soon we can reach the end of this long phase of transition and uncertainty concerning the future regime. The Commission will, to this end, be available as a catalyst where needed to achieve a rapid conclusion in the Council to end the long saga of this renewal of the OCT regime. I definitely hope that Parliament is giving a helping hand by this work of the rapporteur.
Thank you very much, Commissioner Nielson.
The debate is closed.
The vote will take place today, at 6.30 p.m.
(The sitting was suspended at 6.05 p.m. and resumed at 6.30 p.m.)
Mr President, we have heard on the news that a Russian commercial airliner has crashed into the Black Sea. It is not clear whether it was an explosion or whether the aeroplane was accidentally shot down by the Ukrainian army. I think that before the start of this vote - regardless of what caused this tragic accident - we should briefly remember those who have lost their lives in this tragedy.
If you would be so kind, ladies and gentlemen, we will now observe a minute' s silence for the victims.
(Parliament observed a minute' s silence while remaining standing)
VOTE
Mr President, I simply wanted to inform you that we will abstain on paragraphs 5 and 6, as my group believes that since we are anticipating a legislative proposal within a matter of days, we should not make any statements prematurely. Please understand that we will thus abstain on paragraphs 5 and 6.
Report (A5-0300/2001) by Mr Seppänen, on behalf of the Committee on Budgets, on the proposal for a Council decision amending Decision 2000/24/EC so as to extend the Community guarantee granted to the European Investment Bank to cover loans for projects in the Federal Republic of Yugoslavia (COM(2001) 356 - C5-0335/2001 - 2001/0143(CNS))
(Parliament adopted the legislative resolution)
Report (A5-0276/2001) by Mr Fruteau, on behalf of the Committee on Development and Cooperation, on the proposal for a Council decision on the association of the overseas countries and territories with the European Community ("Overseas") (COM(2000) 732 - C5-0070/2001 - 2001/2033(COS))
(Parliament adopted the resolution)
Adjournment of the session
I declare the session of the European Parliament adjourned.
(The sitting was closed at 6.45 p.m.)